Exhibit 10.1

EXECUTION COPY

AXA

AXA FINANCIAL, INC.

AXA FINANCIAL (BERMUDA) LTD

as Borrowers

AXA

as Guarantor

BNP PARIBAS

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CITIGROUP GLOBAL MARKETS LIMITED

HSBC FRANCE

NATIXIS

SOCIÉTÉ GÉNÉRALE CORPORATE & INVESTMENT BANKING

and

THE ROYAL BANK OF SCOTLAND PLC.

as Bookrunner-Mandated Lead Arrangers

HSBC FRANCE

as Agent

HSBC BANK USA, NA

as Swingline Agent

and

THE LENDERS

 

 

CREDIT AGREEMENT

€4,000,000,000 (or its equivalent in Optional Currencies)

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

DEFINITIONS AND INTERPRETATION

     2   

2.

 

THE FACILITIES

     21   

3.

 

PURPOSE

     21   

4.

 

CONDITIONS OF UTILISATION

     22   

5.

 

UTILISATION – LOANS

     24   

6.

 

UTILISATION - LETTERS OF CREDIT

     26   

7.

 

THE LETTERS OF CREDIT

     30   

8.

 

UTILISATION - SWINGLINE LOANS

     31   

9.

 

REPAYMENT AND PREPAYMENT OF SWINGLINE LOANS

     34   

10.

 

OPTIONAL CURRENCIES

     37   

11.

 

REPAYMENT AND EXTENSION OPTION

     38   

12.

 

PREPAYMENT AND CANCELLATION

     40   

13.

 

INTEREST

     47   

14.

 

INTEREST PERIODS

     48   

15.

 

CHANGES TO THE CALCULATION OF INTEREST

     48   

16.

 

FEES

     50   

17.

 

TAX GROSS-UP AND INDEMNITIES

     52   

18.

 

INCREASED COSTS

     57   

19.

 

OTHER INDEMNITIES

     58   

20.

 

MITIGATION BY THE LENDERS

     60   

21.

 

COSTS AND EXPENSES

     60   

22.

 

GUARANTEE

     62   

23.

 

REPRESENTATIONS

     64   

24.

 

ADDITIONAL AXA REPRESENTATIONS AND WARRANTIES

     66   

25.

 

ADDITIONAL U.S. BORROWER REPRESENTATIONS AND WARRANTIES

     66   

26.

 

INFORMATION UNDERTAKINGS

     66   

27.

 

ADDITIONAL U.S. BORROWER INFORMATION UNDERTAKINGS

     67   

28.

 

“KNOW YOUR CUSTOMER” CHECKS

     67   

29.

 

GENERAL UNDERTAKINGS

     68   

30.

 

ADDITIONAL U.S. BORROWER GENERAL UNDERTAKINGS

     71   

31.

 

EVENTS OF DEFAULT

     71   

32.

 

SPECIAL EARLY TERMINATION EVENTS

     75   

 

- i -



--------------------------------------------------------------------------------

33.

 

CHANGES TO THE LENDERS

     77   

34.

 

SECURITY OVER LENDERS’ RIGHTS

     80   

35.

 

PRO RATA INTEREST SETTLEMENT

     81   

36.

 

CHANGES TO THE OBLIGORS

     82   

37.

 

ROLE OF THE AGENT, THE ARRANGERS AND THE SWINGLINE AGENT

     85   

38.

 

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

     92   

39.

 

SHARING AMONG THE FINANCE PARTIES

     92   

40.

 

PAYMENT MECHANICS

     94   

41.

 

DISRUPTION TO PAYMENT SYSTEMS ETC.

     96   

42.

 

IMPAIRED AGENT

     97   

43.

 

SET-OFF

     98   

44.

 

NOTICES

     98   

45.

 

COMMUNICATION WHEN AGENT IS IMPAIRED AGENT

     101   

46.

 

CALCULATIONS AND CERTIFICATES

     101   

47.

 

PARTIAL INVALIDITY

     101   

48.

 

REMEDIES AND WAIVERS

     102   

49.

 

AMENDMENTS AND WAIVERS

     102   

50.

 

CONFIDENTIALITY

     104   

51.

 

GOVERNING LAW

     109   

52.

 

ENFORCEMENT - JURISDICTION

     109   

53.

 

ELECTION OF DOMICILE

     109   

54.

 

U.S.A. PATRIOT ACT

     109   

SCHEDULE 1 THE ORIGINAL PARTIES

     110   

SCHEDULE 2 CONDITIONS PRECEDENT

     113   

SCHEDULE 3 REQUESTS

     117   

SCHEDULE 4 MANDATORY COST FORMULAE

     120   

SCHEDULE 5 FORM OF TRANSFER AGREEMENT

     123   

SCHEDULE 6 FORM OF ACCESSION LETTER

     125   

SCHEDULE 7 FORM OF RESIGNATION LETTER

     126   

SCHEDULE 8 FORM OF CONFIDENTIALITY UNDERTAKING

     127   

SCHEDULE 9 TIMETABLES

     131   

SCHEDULE 10 FORMS OF LETTER OF CREDIT

     134   

SCHEDULE 10A CONFIRMATION

     139   

SCHEDULE 11 U.S. BORROWER REPRESENTATIONS AND WARRANTIES

     140   

SCHEDULE 12 U.S. BORROWER INFORMATION UNDERTAKINGS

     142   

SCHEDULE 13 U.S. BORROWER GENERAL UNDERTAKINGS

     143   

 

- ii -



--------------------------------------------------------------------------------

This Agreement dated 13 July 2011 (the “Agreement”) is made between:

 

(1)

AXA, a French société anonyme, whose head office is at 25, avenue Matignon,
75008 Paris (France) (“AXA”, the “Guarantor” or the “Company”);

 

(2)

AXA FINANCIAL, INC., a Delaware corporation, whose head office is at 1290 Avenue
of the Americas, New York, NY 10104 (“AXA Financial”);

 

(3)

AXA FINANCIAL (BERMUDA) LTD., a company incorporated in Bermuda, whose
registered office is at Clarendon House, 2 Church Street, Hamilton, Bermuda
(“AXA Bermuda”, and together with AXA and AXA Financial, the “Original
Borrowers”);

 

(4)

BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CITIGROUP GLOBAL
MARKETS LIMITED, HSBC FRANCE, NATIXIS, SOCIÉTÉ GÉNÉRALE CORPORATE & INVESTMENT
BANKING and THE ROYAL BANK OF SCOTLAND PLC. as bookrunner- mandated lead
arrangers (the “Bookrunner-Mandated Lead Arrangers”);

 

(5)

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., BARCLAYS CAPITAL, BANCO BILBAO VIZCAYA
ARGENTARIA S.A., DEUTSCHE BANK AG, LONDON BRANCH, MORGAN STANLEY BANK
INTERNATIONAL LIMITED, SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED,
STANDARD CHARTERED BANK and UBS LIMITED as mandated lead arrangers (the
“Mandated Lead Arrangers”);

 

(6)

ANZ BANK (EUROPE) LIMITED, COMMBANK EUROPE LIMITED, CREDIT SUISSE INTERNATIONAL,
ROYAL BANK OF CANADA EUROPE LIMITED, STATE STREET BANK GMBH and UNICREDIT as
arrangers (each of them, and each Bookrunner-Mandated Lead Arranger and each
Mandated Lead Arranger an “Arranger” and collectively the “Arrangers”);

 

(7)

THE FINANCIAL INSTITUTIONS listed as Lenders in Part A of Schedule 1 (the
“Original Facility A Lenders”), Part B of Schedule 1 (the “Original Swingline
Lenders”), and Part C of Schedule 1 (the “Original L/C Lenders”) as lenders
(together, the “Original Lenders”);

 

(8)

HSBC FRANCE as agent for the Finance Parties (the “Agent”); and

 

(9)

HSBC BANK USA, NA as agent for the Swingline Facility (the “Swingline Agent”).

 

- 1 -



--------------------------------------------------------------------------------

It is agreed as follows:

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“Acceptable Bank” means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of:

 

  (a)

if it is rated by Standard & Poor’s Rating Services, A– or higher; and

 

  (b)

if it is rated by Fitch Ratings Ltd, A– or higher; and

 

  (c)

if it is rated by Moody’s Investor Services Limited, A3 or higher; or

 

  (d)

a comparable rating from an internationally recognised credit rating agency.

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 36 (Changes to the Obligors).

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formulae).

“Additional L/C Borrower” means a company which becomes an Additional L/C
Borrower in accordance with Clause 36 (Change to the Obligors).

“Affiliate” means, in relation to a Lender, its subsidiary or holding company or
any other subsidiary of its holding company. Notwithstanding the foregoing:

 

  (a)

in relation to The Royal Bank of Scotland Plc, the term “Affiliate” shall not
include:

 

  (i)

the UK government or any member or instrumentality thereof, including Her
Majesty’s Treasury and UK Financial Investments Limited (or any directors,
officers, employees or entities thereof); or

 

  (ii)

any persons or entities controlled by or under common control with the UK
government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings;

 

  (b)

in relation to Crédit Agricole Corporate and Investment Bank, the term
“Affiliate” shall include any Caisse Régionale de Crédit Agricole Mutuel and Le
Crédit Lyonnais; and

 

- 2 -



--------------------------------------------------------------------------------

  (c)

in relation to Natixis, the term “Affiliate” shall also include any member of
Banques Populaires group and Caisse d’Epargne group and Banque Palatine.

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the Paris foreign
exchange market at or about 11:00 a.m. on a particular day.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means:

 

  (a)

in relation to a Facility A Commitment, the period from and including the date
of this Agreement to and including the Business Day falling one (1) calendar
month prior to the relevant Termination Date (or, if such date is not a Business
Day, on the Business Day immediately prior to such date); and

 

  (b)

in relation to a Swingline Commitment, the period from and including the date of
this Agreement to and including the fifth Business Day before the relevant
Termination Date.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

  (a)

the Base Currency Amount of its (or its Affiliate’s) participation in any
outstanding Utilisations; and

 

  (b)

in relation to any proposed Utilisation, the Base Currency Amount of its (or its
Affiliate’s) participation in any Utilisations that are due to be made on or
before the proposed Utilisation Date,

other than, in relation to any proposed Utilisation, that Lender’s (or its
Affiliate’s) participation in any Utilisations that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

“Available Facility” means any of Available Facility A or Available Swingline
Facility.

“Available Facility A” means the aggregate for the time being of each Lender’s
Available Commitment in respect of Facility A.

“Available Swingline Commitment” has the meaning given to such term in
paragraph 8.1.1 of Clause 8.1 (General).

“Available Swingline Facility” has the meaning given to such term in
paragraph 8.1.1 of Clause 8.1 (General).

“AXA Consolidated Net Worth” means the sum of (i) total shareholder’s equity
(including minority interests), (ii) instruments junior to subordinated debt (if
any), (iii) subordinated debt and (iv) mandatorily convertible bonds and notes,
as each such item is described in the most recent annual consolidated financial
statements of the Company. For the avoidance of doubt, as at 31 December 2010
AXA Consolidated Net Worth represented EUR 60,934 million.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States of America Code entitled
Bankruptcy (or any successor thereto) as amended.

“Base Currency” means euro.

“Base Currency Amount” means the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent’s Spot Rate of Exchange on the date which is three (3) Business
Days before the Utilisation Date or, if later, on the date the Agent receives
the Utilisation Request, adjusted to reflect any repayment or prepayment of the
Utilisation.

“Borrower” means an Original Borrower, an Additional Borrower or an Additional
L/C Borrower, unless it has ceased to be a Borrower in accordance with Clause 36
(Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest (less the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period,

exceeds:

 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in:

 

  (a)

London, Paris and New York; and

 

  (b)

in relation to any date for payment or purchase of a sum denominated in an
Optional Currency, the principal financial centre of the country of such
Optional Currency; or

 

  (c)

in relation to any date for payment or purchase of a sum denominated in euro,
any TARGET Day.

“Code” means as at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated and the judicial and administrative decisions rendered
under it, all as in effect on such date.

 

- 4 -



--------------------------------------------------------------------------------

“Colisée RE” means a French société anonyme registered in the Registre du
Commerce et des Sociétés of Paris under the identification number 542 066 394
RCS, whose head office is at 40, rue du Colisée, 75008 Paris (France).

“Commitment” means a Facility A Commitment or a Swingline Commitment.

“Confidential Information” means all information relating to the Company, any
other Obligor, the Group, the Finance Documents or a Facility of which a Finance
Party becomes aware in its capacity as, or for the purposes of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purposes of becoming a Finance Party under, the Finance Documents or a Facility
from either:

 

  (a)

any member of the Group or any of its advisers; or

 

  (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 50 (Confidentiality); or

 

  (ii)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or its advisers; or

 

  (iii)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 8 (Form of Confidentiality Undertaking) or in
any other form agreed between the Company and the Agent.

“CTA” means the Corporation Tax Act 2009.

“Defaulting Lender” means any Lender:

 

  (a)

which has failed to make its participation in a Loan available or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation) or Clause 8.4 (Swingline Lenders’ participation); or

 

  (b)

with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

 

  (i)

its failure to pay is caused by:

 

  (A)

administrative or technical error; or

 

- 5 -



--------------------------------------------------------------------------------

  (B)

a Disruption Event; and

payment is made within five (5) Business Days of its due date; or

 

  (ii)

the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

  (b)

the occurrence of any other event which results in a disruption (of technical or
systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents; or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“DOL” means the U.S. Department of Labor, or any entity succeeding to all or any
of its functions.

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a U.S.
Borrower or a subsidiary of a U.S. Borrower which is an ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with a U.S. Borrower, pursuant to Section 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA.

 

- 6 -



--------------------------------------------------------------------------------

“ERISA Event” means:

 

  (a)

a reportable event described in Sections 4043 (c) (1), (2), (3), (5), (6),
(8) or (9) of ERISA with respect to an Employee Plan as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty days of the occurrence of that event. However, the
existence with respect to any Employee Plan of an “accumulated funding
deficiency” (as defined in Section 302 of ERISA), or a failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, shall be a reportable event for the purposes of this
paragraph (a) regardless of the issuance of any waiver;

 

  (b)

the withdrawal of any U.S. Borrower from an Employee Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a) (2) of ERISA;

 

  (c)

the complete or partial withdrawal of any U.S. Borrower or any subsidiary of a
U.S. Borrower which is an ERISA Affiliate from any Multiemployer Plan or the
insolvency of any Multiemployer Plan;

 

  (d)

the filing of a notice of intent to terminate an Employee Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA;

 

  (e)

the institution of proceedings by the PBGC to terminate or appoint a trustee to
administer an Employee Plan or Multiemployer Plan;

 

  (f)

the failure to make any required contribution to an Employee Plan;

 

  (g)

any other event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Employee Plan or Multiemployer Plan;

 

  (h)

the imposition of any liability under the Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA;

 

  (i)

a prohibited transaction (as described in Code Section 4975 or ERISA
Section 406) shall occur with respect to any Employee Plans;

 

  (j)

a determination that any Employee Plan is, or is expected to be, in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code; or

 

  (k)

any U.S. Borrower shall request a minimum funding waiver from the IRS with
respect to any Employee Plan.

“EURIBOR” means, in relation to any Loan in euro:

 

  (a)

the applicable Screen Rate; or

 

  (b)

(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

 

- 7 -



--------------------------------------------------------------------------------

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

“Event of Default” means any event or circumstance specified as such in
Clause 31 (Events of Default).

“Extension Request” has the meaning given to such term in paragraph 11.2.1 of
Clause 11.2 (Extension Option).

“Facility” means each of Facility A or the Swingline Facility.

“Facility A” means the multicurrency revolving credit facility made available
under this Agreement, as described in Clause 2 (The Facilities).

“Facility A Commitment” means:

 

  (a)

in relation to an Original Facility A Lender on the date of this Agreement, the
amount in the Base Currency set opposite its name under the heading “Facility A
Commitment” in Part A of Schedule 1 (The Original Parties) and the amount of any
other Facility A Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other Facility A Lender, the amount in the Base Currency of
any Facility A Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Facility A Lender” means:

 

  (a)

any Original Facility A Lender;

 

  (b)

in relation to a Facility A Loan the participation of an Original Facility A
Lender in which was made available by an Affiliate, that Affiliate; and

 

  (c)

any bank or financial institution which has become a Party in relation to
Facility A in accordance with Clause 33 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Facility A Loan” means a loan (other than a Swingline Loan) made or to be made
under Facility A or the principal amount outstanding for the time being of that
loan.

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five (5) Business Days’ written notice) as the office or
offices through which it (or, in the circumstances described in paragraph 5.4.4
Clause 5.4 (Lenders’ participation), its Affiliate) will perform its obligations
under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

“FATCA” means section 1471 through 1474 of the Code, as of the date of this
Agreement, or any successor version in the U.S. Internal Revenue Code that is
substantially comparable, and any current or future regulations or official
interpretations thereof.

“Federal Funds Rate” means, in relation to any day, the rate per annum equal to:

 

  (a)

the weighted average of the rates on overnight Federal funds transactions with
members of the U.S. Federal Reserve System arranged by Federal funds brokers, as
published for that day (or, if that day is not a New York Business Day, for the
immediately preceding New York Business Day) by the Federal Reserve Bank of New
York; or

 

  (b)

if a rate is not so published for any day which is a New York Business Day, the
average of the quotations for that day on such transactions received by the
Swingline Agent from three Federal funds brokers of recognised standing selected
by the Swingline Agent.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arrangers and the Company (or the Agent and the Company)
setting out any of the fees referred to in Clause 16 (Fees).

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter and any other document designated as such by the Agent
and the Company.

“Finance Party” means the Agent, the Swingline Agent, the Arrangers or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a)

borrowed moneys;

 

  (b)

any debenture, bond, note, loan stock or other security;

 

  (c)

any acceptance or other documentary credit;

 

  (d)

the acquisition cost of any asset to the extent payable before or after the time
of acquisition or possession by the party liable where the advance or deferred
payment is arranged primarily as a method of raising finance or financing the
acquisition of that asset;

 

  (e)

any lease (including, without limitation, capital leases) entered into primarily
as a method of raising finance or financing the acquisition of the asset leased;

 

  (f)

any indebtedness for money owing in respect of any interest rate swap, or
currency swap or other derivative instruments, such indebtedness to be measured
on a mark-to-market basis after application, with respect to any particular
counterparty, of the relevant ISDA or FBF netting procedures but excluding any
such indebtedness which is secured by collateral at the relevant time; or

 

- 9 -



--------------------------------------------------------------------------------

  (g)

any indebtedness (actual or contingent) under a guarantee, security or other
commitment designed to protect any creditor against loss in respect of any
Financial Indebtedness of any third party.

“Financial Instruments” means (i) eurobonds or other bonds including government
bonds rated AA or AA equivalent or better, (ii) euro, domestic U.S. or sterling
commercial paper rated A1/P1 or A1/P1 equivalent or better, (iii) prime bank
certificates of deposit or (iv) any other financial instrument approved by all
of the L/C Lenders.

“First Extended Termination Date” has the meaning given to such term in
paragraph 11.2.4 of Clause 11.2 (Extension Option).

“GAAP” means, in relation to any person, generally accepted accounting
principles in that person’s jurisdiction of organisation, including IFRS.

“Group” means the Company and its Subsidiaries for the time being.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Impaired Agent” means the Agent at any time when:

 

  (a)

it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 

  (b)

(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) of
the definition of “Defaulting Lender”; or

 

  (c)

an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:

 

  (i)

its failure to pay is caused by:

 

  (A)

administrative or technical error; or

 

  (B)

a Disruption Event; and

payment is made within five (5) Business Days of its due date; or

 

  (ii)

the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

“Insolvency Event” in relation to a Finance Party means the winding-up,
dissolution, administration or reorganisation (other than a liquidation or
reorganisation on a solvent basis) or appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of that Finance Party or all or substantially all of that
Finance Party’s assets or any analogous procedure or step is taken in any
jurisdiction with respect to that Finance Party.

 

- 10 -



--------------------------------------------------------------------------------

“Interest Period” means:

 

  (a)

in relation to a Loan, other than a Swingline Loan, each period determined in
accordance with Clause 14 (Interest Periods);

 

  (b)

in relation to a Swingline Loan, each period determined in accordance with
paragraph 8.3.1(d) of Clause 8.3 (Completion of a Utilisation Request for
Swingline Loans); and

 

  (c)

in relation to an Unpaid Sum, each period determined in accordance with
Clause 13.3 (Default interest).

“IRS” means the United States Internal Revenue Service or any successor thereto.

“ITA” means the Income Tax Act 2007.

“L/C Borrower” means AXA Bermuda, AXA Financial and an Additional L/C Borrower.

“L/C Commitment” means:

 

  (a)

in relation to an Original L/C Lender on the date of this Agreement, the amount
in U.S. dollars set opposite its name under the heading “L/C Commitment” in Part
C of Schedule 1 (The Original Parties) and the amount of any other L/C
Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other L/C Lender, the amount of any L/C Commitment
transferred to it under this Agreement,

the extent not cancelled, reduced or transferred by it under this Agreement.

“L/C Lender” means:

 

  (a)

those banks and financial institutions (being a Facility A Lender or an
Affiliate of a Facility A Lender) which are listed in Part C of Schedule 1 (The
Original Parties) as Original L/C Lenders; or

 

  (b)

any other person that becomes a L/C Lender after the date of this Agreement in
accordance with Clause 33 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement or, if applicable, which has not ceased to be an L/C Lender in
accordance with Clause 12.10 (Right of cancellation in relation to an L/C
Lender).

“Lender” means any Facility A Lender, Swingline Lender or L/C Lender.

“Letter of Credit” means a letter of credit, substantially in the form set out
in Schedule 10 (Forms of Letter of Credit) (updated where necessary to take
account of the latest requirements of the New York Insurance Department
Regulation 133) or in any other form requested by a L/C Borrower and agreed by
the Agent (with the prior consent of the L/C Lenders, such consent not to be
unreasonably withheld).

 

- 11 -



--------------------------------------------------------------------------------

“LIBOR” means, in relation to any Loan in an Optional Currency:

 

  (a)

the applicable Screen Rate; or

 

  (b)

(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
that Optional Currency and for a period comparable to the Interest Period for
that Loan.

“LMA” means the Loan Market Association.

“Loan” means a Facility A Loan (or, as the case may be, a Separate Loan) or a
Swingline Loan.

“Majority Lenders” means a Lender or Lenders whose Facility A Commitments
aggregate more than 66 2/3 per cent of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 66 2/3 per cent of
the Total Commitments immediately prior to that reduction).

“Mandate Letter” means the mandate letter from the Bookrunner-Mandated Lead
Arrangers to the Company dated 1 June 2011 as amended on 5 July 2011 and the
term sheet appended thereto as Appendix A (Term Sheet).

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formulae).

“Margin” means zero point thirty-five per cent (0.35%) per annum.

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

“Material Adverse Effect” means any effect which is materially adverse to the
financial condition of the Group as a whole and is expected to be materially
adverse to the ability of the Obligors, taken as a whole, to comply with any of
their payment obligations under this Agreement.

“Material Subsidiary” means:

 

  (a)

any Subsidiary of AXA engaged in insurance business and regulated as such whose
contribution to the consolidated premium or consolidated gross technical
reserves of AXA represents five per cent (5%) or more of the consolidated gross
premium issued or consolidated gross technical reserves, respectively, of the
Group, as each such item is so described in the most recent annual consolidated
financial statements of AXA;

 

  (b)

any Subsidiary of AXA engaged in asset management and regulated as such which
has assets under management (excluding assets managed on behalf of third party
clients) of more than thirty per cent (30%) of the aggregate assets under
management of the Group (excluding assets managed on behalf of third party
clients), as each such item is so described in the most recent annual
consolidated financial statements of AXA; and

 

- 12 -



--------------------------------------------------------------------------------

  (c)

any Subsidiary of AXA engaged in banking and regulated as such whose total
assets exceed four per cent (4%) of the consolidated gross assets of the Group,
as each such item is so described in the most recent annual consolidated
financial statements of AXA.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end,

it being specified that the above rules will only apply to the last Month of any
period.

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
(3)(37) of ERISA) contributed to for any employees of a U.S. Borrower or any
subsidiary of a U.S. Borrower which is an ERISA Affiliate thereof.

“New York Business Day” has the meaning given to it in paragraph 8.1.1 of
Clause 8.1 (General).

“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.

“Obligor” means a Borrower or the Guarantor.

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means the audited consolidated financial
statements of the Group for the financial year ended 31 December 2010.

“Original Termination Date” means the date which is the fifth anniversary of the
date of this Agreement.

“Overall Commitment” has the meaning given to it in paragraph 8.1.1 of
Clause 8.1 (General).

 

- 13 -



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.

“Qualifying Lender” has the meaning given to it in Clause 17 (Tax gross-up and
indemnities).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

  (a)

(if the currency is sterling) the first day of that period;

 

  (b)

(if the currency is euro) two (2) TARGET Days before the first day of that
period; or

 

  (c)

(for any other currency) two (2) Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Reference Banks” means, in relation to LIBOR and Mandatory Cost the principal
London offices of BNP Paribas, Citibank N.A., Crédit Agricole Corporate and
Investment Bank, HSBC Bank plc and Société Générale and, in relation to EURIBOR,
the principal office in London of Citibank N.A. and the principal offices in
Paris of BNP Paribas, HSBC France, Natixis, Société Générale, and Crédit
Agricole Corporate and Investment Bank or such other Acceptable Banks as may be
appointed by the Agent in consultation with the Company.

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

“Repeating Representations” means each of the representations set out in
Clauses 23.1 (Status), 23.2 (Corporate action), 23.3 (Authorisations), 23.4
(Binding obligations), 23.5 (No conflict), 23.8 (Pari passu ranking) and
paragraph 1.1(f) of Schedule 11 (U.S. Borrower Representations and Warranties).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

- 14 -



--------------------------------------------------------------------------------

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

“Screen Rate” means:

 

  (a)

in relation to LIBOR, the British Bankers Association Interest Settlement Rate
for the relevant currency and period; and

 

  (b)

in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period,

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Company
and the Lenders.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Second Extended Termination Date” has the meaning given to such term in
paragraph 11.2.4 of Clause 11.2 (Extension Option).

“Security” means any:

 

  (a)

hypothèque, nantissement, privilège, “gage-espèces”, any sûreté réelle or droit
de rétention;

 

  (b)

mortgage, pledge, lien, charge, assignment by way of security or for the purpose
of providing security, hypothecation, right in security, security interest or
(to the extent applicable) trust arrangement for the purpose of providing
security; and

 

  (c)

other security agreement or other arrangement having the effect of providing
security.

“Separate Loan” has the meaning given to that term in Clause 11.1 (Repayment).

“Special Early Termination Event” means any of the circumstances described as
such in Clause 32 (Special Early Termination Events).

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

“Subsidiary” of the Company means any company whose accounts are consolidated
with those of the Company by the full consolidation method (intégration globale)
in accordance with the principles and methods of consolidation applied by the
Company from time to time.

 

- 15 -



--------------------------------------------------------------------------------

“Swingline Borrower” means the Company and AXA Financial.

“Swingline Commitment” means:

 

  (a)

in relation to an Original Swingline Lender on the date of this Agreement, the
amount in U.S. dollars set opposite its name under the heading “Swingline
Commitment” in Part B of Schedule 1 (The Original Parties) and the amount of any
other Swingline Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other Swingline Lender, the amount of any Swingline
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Swingline Facility” means the U.S. dollar swingline loan facility made
available under this Agreement as described in Clause 8 (Utilisation - Swingline
Loans).

“Swingline Lender” means:

 

  (a)

those banks and financial institutions (being also Facility A Lenders or the
Affiliates of Facility A Lenders) which are listed in Part B of Schedule 1 (The
Original Parties) as Original Swingline Lenders; or

 

  (b)

any other person that becomes a Swingline Lender after the date of this
Agreement in accordance with Clause 33 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement or, if applicable, which has not ceased to be a Swingline Lender
in accordance with Clause 12.9 (Right of cancellation in relation to a Swingline
Lender).

“Swingline Loan” means a loan made or to be made under the Swingline Facility or
the principal amount outstanding for the time being of that loan.

“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which uses a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Termination Date” means:

 

  (a)

in relation to a Lender that has not accepted an Extension Request under Clause
11.2 (Extension Option), the Original Termination Date; or

 

  (b)

in relation to a Lender that has accepted an Extension Request under Clause 11.2
(Extension Option) to extend the Original Termination Date to the First Extended
Termination Date, the date which is the sixth anniversary of the date of this
Agreement;

 

- 16 -



--------------------------------------------------------------------------------

  (c)

in relation to a Lender that has accepted an Extension Request under Clause 11.2
(Extension Option) to extend the Original Termination Date to the Second
Extended Termination Date, the date which is the seventh anniversary of the date
of this Agreement.

“Total Commitments” means the aggregate Facility A Commitments from time to time
(or, if the aggregate Facility A Commitments shall have been cancelled, the sum
of the aggregate Facility A Commitments in effect immediately prior to such
cancellation). As of the date of this Agreement, the Total Commitments are equal
to four billion euros (EUR 4,000,000,000).

“Total L/C Commitments” means the aggregate of the L/C Commitments, being one
billion U.S. dollars (USD 1,000,000,000) at the date of this Agreement minus any
L/C Commitments, as may be reduced and cancelled in accordance with Clause 12.10
(Right of Cancellation in relation to an L/C Lender).

“Total Swingline Commitments” has the meaning given to it in paragraph 8.1.1 of
Clause 8.1 (General).

“Transfer Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Transfer Agreement) or any other form agreed between the
Agent and the Company.

“Transfer Date” means, in relation to a transfer, the later of:

 

  (a)

the proposed Transfer Date specified in the Transfer Agreement; and

 

  (b)

the date on which the Agent executes the Transfer Agreement.

“Unfunded Pension Liability” means the excess of an Employee Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan’s assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 412 of the Code for the applicable plan
year.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“U.S.A. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

“U.S. Borrower” means:

 

  (a)

a Borrower whose jurisdiction of organisation is a state of the United States of
America or the District of Columbia; or

 

- 17 -



--------------------------------------------------------------------------------

  (b)

in respect of Clause 17 (Tax gross-up and indemnities), AXA Bermuda.

“U.S. Person” means a “United States person” within the meaning of section
7701(a)(30) of the Code.

“Utilisation” means a Loan or a Letter of Credit.

“Utilisation Date” means the date on which a Utilisation is made.

“Utilisation Request” means a notice substantially in the form set out in the
appropriate part of Schedule 3 (Requests).

“VAT” means any tax imposed in accordance with the council directive of
28 November 2006 on the common system of the value added tax (EC Directive
2006/112) or any other tax of a similar nature, whether imposed in a member
state of the European Union or elsewhere, in substitution for or levied in
addition to such tax.

“Withholding Form” means (i) IRS Form W-8BEN, W-8ECI or W-9 (or, in each case,
any successor form and, in each case, attached to an IRS Form W-8IMY if
required) or any other IRS form by which a person may claim an exemption from
withholding of US federal income tax on payments to that person, (ii) any
documentation that may be required to establish the proper amount of withholding
tax in respect of taxes imposed under FATCA, and (iii) in the case of a person
claiming an exemption under the “portfolio interest exemption”, a statement
certifying that such person is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code.

 

1.2

Construction

 

  1.2.1

Unless a contrary indication appears, any reference in this Agreement to:

 

  (a)

the “Agent”, the “Arrangers”, any “Finance Party”, any “Lender”, any “Obligor”
or any “Party” shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

 

  (b)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (c)

“corporate reconstruction” includes in relation to a company any contribution of
part of its business in consideration of shares (apport partiel d’actifs) and
any demerger (scission) implemented in accordance with articles L.236-1 to
L.236-24 of the French Code de Commerce;

 

  (d)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 

  (e)

“gross negligence” means “faute lourde”;

 

- 18 -



--------------------------------------------------------------------------------

  (f)

“guarantee” includes any “cautionnement”, “aval” and any “garantie” which is
independent from the debt to which it relates;

 

  (g)

“holding company” means, in relation to any person, any other company or
corporation of which it is a subsidiary;

 

  (h)

a “law” includes any law, decree, regulation and any other binding act of any
state or the European Union;

 

  (i)

“merger” includes any fusion implemented in accordance with articles L.236-1 to
L.236-24 of the French Code de Commerce;

 

  (j)

a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any grouping (whether or not having separate legal
personality) or two or more of the foregoing;

 

  (k)

a “subsidiary” of a company or corporation shall be construed as a reference to
any company or corporation:

 

  (i)

which is controlled, directly or indirectly, by that company or corporation;

 

  (ii)

more than half the issued equity share capital of which is beneficially owned,
directly or indirectly, by that company or corporation; or

 

  (iii)

which is a subsidiary of another subsidiary of that company or corporation,

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

 

  (l)

“trustee, fiduciary and fiduciary duty” has in each case the meaning given to
such term under any applicable law;

 

  (m)

“wilful misconduct” means “dol”;

 

  (n)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

  (o)

a time of day is a reference to Paris time.

 

  1.2.2

Section, Clause and Schedule headings are for ease of reference only.

 

  1.2.3

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

  1.2.4

An Event of Default or Special Early Termination Event is “continuing” if it has
not been remedied or waived.

 

  1.2.5

There is an Event of Default “in relation to” a particular Obligor if:

 

  (a)

when the Event of Default is one mentioned in Clause 31.1 (Non-payment), 31.2
(Material Breach) or 31.3 (Financial Indebtedness), the failure to pay, material
breach or Financial Indebtedness (as the case may be) is that of that Obligor;

 

  (b)

when the Event of Default is the one mentioned in Clause 31.4 (Representations),
the representation, statement or information is made (or deemed repeated) or
provided by that Obligor; and

 

  (c)

in any other case, the event which constitutes the Event of Default occurs in
respect of that Obligor.

 

  1.2.6

An amount borrowed includes any amount utilised by way of Letter of Credit.

 

  1.2.7

A Lender funding its participation in a Utilisation includes an L/C Lender
participating in a Letter of Credit.

 

  1.2.8

With respect to the following currency symbols and definitions,

 

  (a)

“Canadian dollars” denotes the lawful currency of Canada;

 

  (b)

“EUR”, “euro” and “€” denote the lawful currency of the Participating Member
States;

 

  (c)

“sterling” and “£” denote the lawful currency of the United Kingdom;

 

  (d)

“Swiss francs” denotes the lawful currency of the Swiss Confederation;

 

  (e)

“U.S. dollars” and “$” denote the lawful currency of the United States of
America; and

 

  (f)

“yen” denotes the lawful currency of Japan.

 

- 20 -



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

 

2.

THE FACILITIES

 

2.1

The Facilities

Subject to the terms of this Agreement:

 

  2.1.1

The Facility A Lenders make available to the Borrowers a multicurrency revolving
credit facility in an aggregate amount equal to the Total Commitments.

 

  2.1.2

The Swingline Lenders make available to the Swingline Borrowers a U.S. dollar
swingline loan facility, as a sub-facility of Facility A, in an aggregate amount
equal to the Total Swingline Commitments.

 

  2.1.3

The L/C Lenders make available to the L/C Borrowers a letter of credit facility
in an aggregate amount equal to the Total L/C Commitments.

 

  2.1.4

The aggregate amount made available to the Borrowers under Facility A, the
Swingline Facility and the Letters of Credit shall in any case not exceed the
Total Commitments.

 

  2.1.5

AXA Financial and AXA Bermuda may only draw Loans denominated in U.S. dollars.

 

2.2

Finance Parties’ rights and obligations

 

  2.2.1

The obligations of each Finance Party under the Finance Documents are several
(conjointes et non solidaires). Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.

 

  2.2.2

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

  2.2.3

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.

PURPOSE

 

3.1

Purpose

 

  3.1.1

The Borrowers shall apply the proceeds of all Facility A Loans (other than
Swingline Loans) towards the general corporate purposes of the Group (including
working capital and capital expenditure).

 

- 21 -



--------------------------------------------------------------------------------

  3.1.2

Each Swingline Borrower shall apply the proceeds of all Swingline Loans towards
the refinancing of any note or other instrument maturing under a U.S. dollar
commercial paper programme of such Swingline Borrower. A Swingline Loan may not
be applied in repayment or prepayment of another Swingline Loan.

 

  3.1.3

The issue of a Letter of Credit may only be requested for the purposes mentioned
in paragraph 6.2.2(j) of Clause 6.2 (Issue of Letters of Credit).

 

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

CONDITIONS OF UTILISATION

 

4.1

Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part A of Schedule 2 (Conditions
precedent) in form and substance reasonably satisfactory to the Agent. The Agent
shall notify the Company and the Lenders promptly upon being so satisfied.

 

4.2

Further conditions precedent

The Lenders will not be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to a Utilisation Request by a particular Borrower if
on the date of the Utilisation Request or on the proposed Utilisation Date:

 

  (a)

an Event of Default in relation to that Borrower is continuing or would result
from the proposed Loan or an Event of Default in relation to the Guarantor is
continuing or would result from the proposed Loan; or

 

  (b)

the Repeating Representations to be made by that Borrower or the Guarantor are
not true and correct in all material respects.

 

4.3

Conditions relating to Optional Currencies

 

  4.3.1

A currency will constitute an Optional Currency in relation to a Facility A Loan
if:

 

  (a)

it is readily available in the amount required and freely transferable and
convertible into the Base Currency in the Relevant Interbank Market on the
Quotation Day and the Utilisation Date for that Loan; and

 

  (b)

it is U.S. dollars, sterling, yen, Swiss francs or Canadian dollars or has been
approved by the Agent (acting on the instructions of all of the Facility A
Lenders) on or prior to receipt by the Agent of the relevant Utilisation Request
for that Loan.

 

- 22 -



--------------------------------------------------------------------------------

  4.3.2

If the Agent has received a written request from the Company for a currency to
be approved under paragraph 4.3.1(b) above, the Agent will confirm to the
Company by the Specified Time whether or not the Facility A Lenders have granted
their approval.

 

  4.3.3

Notwithstanding paragraphs 4.3.1 and 4.3.2 above, if a Facility A Loan is to be
denominated in an Optional Currency during an Interest Period relating thereto
but to give effect to such request would result in Facility A Loans being
outstanding in more than two Optional Currencies (other than U.S. dollars), the
Agent shall notify the Borrowers and the Lenders and such Loan shall, (i) if
requested by AXA Financial or AXA Bermuda, be denominated in U.S. dollars, and
(ii) if requested by any Borrower other than AXA Financial or AXA Bermuda, be
denominated in euro in an amount equal to its Base Currency Amount.

 

4.4

Maximum number of Utilisations

 

  4.4.1

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation more than twenty (20) Facility A Loans (excluding, for the avoidance
of doubt, Swingline Loans and Letters of Credit) would be outstanding.

 

  4.4.2

Any Loan made by a single Lender under Clause 10.2 (Unavailability of a
currency) shall not be taken into account in this Clause 4.4 (Maximum number of
Utilisations).

 

- 23 -



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5.

UTILISATION – LOANS

 

5.1

Delivery of a Utilisation Request

 

  5.1.1

A Borrower may utilise Facility A by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

  5.1.2

The proposed Utilisation Date in any Utilisation Request shall not be earlier
than three (3) Business Days (or in the case of sterling one (1) Business Day)
following the date of the Utilisation Request (or such shorter period as may be
reasonably agreed by the Agent in consultation with the Lenders under the
Facility A).

 

5.2

Completion of a Utilisation Request

 

  5.2.1

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

  (a)

the proposed Utilisation Date is a Business Day within the Availability Period
for Facility A;

 

  (b)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

  (c)

the proposed Interest Period complies with Clause 14 (Interest Periods).

 

  5.2.2

Only one (1) Loan may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

  5.3.1

The currency specified in a Utilisation Request under Facility A must be the
Base Currency or an Optional Currency.

 

  5.3.2

The amount of the proposed Loan must be:

 

  (a)

if the currency selected is the Base Currency, an integral multiple of ten
million euro (EUR 10,000,000) which is at least twenty million euro
(EUR 20,000,000) or, if less, the Available Facility; or

 

  (b)

if the currency selected is an Optional Currency, a Base Currency Amount of at
least twenty million euro (EUR 20,000,000) and thereafter in integral multiples
of ten million euro (EUR 10,000,000) or, if less, the Available Facility; and

 

  (c)

in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

 

- 24 -



--------------------------------------------------------------------------------

5.4

Lenders’ participation

 

  5.4.1

If the conditions set out in this Agreement have been met and subject to Clause
11 (Repayment and Extension Option), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 

  5.4.2

The amount of each Facility A Lender’s participation in each Facility A Loan
will be equal to the proportion borne by its Available Commitment in respect of
Facility A to the Available Facility A immediately prior to making the Loan.

 

  5.4.3

The Agent shall determine the Base Currency Amount of each Facility A Loan which
is to be made in an Optional Currency and shall notify each Lender of the
amount, currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan, in each case by the Specified Time (and, if
different, the amount of that participation to be made available in cash).

 

  5.4.4

When in Part A or Part C of Schedule 1, a “U.S. Affiliate” is specified against
the name of a particular Facility A Lender, the participation of that Lender in
any Facility A Loan may be made available as to the whole or part by that
Affiliate through its Facility Office and if it does so:

 

  (a)

the Lender of which it is an Affiliate shall so inform the Agent no later than
the time when the corresponding payment is made to the Agent under Clause 40.1
(Payments to the Agent);

 

  (b)

the Affiliate will be treated as a separate “Lender” for the purposes of that
Loan (but the Lender and its Affiliate will be treated as having a single
Commitment for all other purposes, including the determination of Majority
Lenders);

 

  (c)

any transfer thereafter by the Lender of which it is an Affiliate of all its
rights and obligations in respect of a particular Facility must include its
Affiliate’s rights and obligations in respect of Loans made under that Facility;
and

 

  (d)

The L/C Borrowers may only draw Facility A Loans denominated in U.S. dollars,
and the aggregate amount of Utilisations under Letters of Credit and Facility A
(excluding for the avoidance of doubt Swingline Loans) drawn by the L/C
Borrowers which are outstanding at any one time may not exceed one billion U.S.
dollars (USD 1,000,000,000). For the avoidance of doubt, AXA Financial (in its
capacity as a Swingline Borrower) may in addition draw Swingline Loans in
accordance with Clause 8 (Utilisation – Swingline Loans).

 

- 25 -



--------------------------------------------------------------------------------

6.

UTILISATION - LETTERS OF CREDIT

 

6.1

General

 

  6.1.1

In this Clause 6 (Utilisation – Letters of Credit) and in Clause 7 (The Letters
of Credit):

 

  (a)

“L/C Proportion” means, in relation to a L/C Lender in respect of any Letter of
Credit, the proportion (expressed as a percentage) borne by (1) its Available
Commitment in respect of Facility A (or the Available Commitment in respect of
Facility A of the Facility A Lender of which it is an Affiliate) to (2) the
Available Facility A immediately prior to the issue of that Letter of Credit,
adjusted to reflect any transfer under this Agreement to or by that L/C Lender;

 

  (b)

“Term” means the period specified in the relevant Letter of Credit during which
the L/C Lenders are under a liability under a Letter of Credit; and

 

  (c)

the “Expiry Date” of a Letter of Credit means the last day of its initial Term
or, if it is renewed, of the last Term for which it is renewed, which in any
event shall be no later than the Termination Date.

 

  6.1.2

Any reference in this Agreement to:

 

  (a)

the Interest Period of a Letter of Credit will be construed as a reference to a
Term of that Letter of Credit;

 

  (b)

an amount borrowed includes any amount utilised by way of Letter of Credit;

 

  (c)

a Utilisation made or to be made by a Borrower includes a Letter of Credit
issued on its behalf;

 

  (d)

a Lender funding its participation in a Utilisation includes an L/C Lender
participating in a Letter of Credit;

 

  (e)

amounts outstanding or payable under this Agreement include amounts outstanding
or payable under or in respect of any Letter of Credit;

 

  (f)

an outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the L/C Borrower in respect of that Letter of
Credit at that time;

 

  (g)

an L/C Borrower “repaying” or “prepaying” a Letter of Credit means, unless
otherwise specified:

 

  (i)

that L/C Borrower, if it is a French company, providing cash cover for that
Letter of Credit;

 

  (ii)

that L/C Borrower, if it is not a French company, providing cash cover for that
Letter of Credit or granting to the L/C

 

- 26 -



--------------------------------------------------------------------------------

 

Lenders security for amounts payable by it in respect of that Letter of Credit
in the form of a first ranking pledge over Financial Instruments, or other
security in form and substance satisfactory to the L/C Lenders;

 

  (iii)

the maximum amount payable under the Letter of Credit being reduced in
accordance with its terms; or

 

  (iv)

the L/C Lenders being satisfied that they have no further liability under that
Letter of Credit,

and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
6.1.2(g)(i) and 6.1.2(g)(iii) above is the amount of the relevant cash cover,
the market value of the Financial Instruments pledged or the reduction; and

 

  (h)

an L/C Borrower providing “cash cover” for a Letter of Credit means:

 

  (i)

an L/C Borrower paying an amount in the currency of the Letter of Credit to the
Agent for the L/C Lenders pro rata to their L/C Proportions when the following
conditions are met:

 

  (A)

the payment is expressed to be a transfer to each L/C Lender by way of cash
collateral (gage-espèces) to secure amounts due and payable to that L/C Lender
under this Agreement in respect of that Letter of Credit; and

 

  (B)

the L/C Borrower has executed a security document, in form and substance
satisfactory to each L/C Lender providing that each amount so transferred to it
becomes repayable to the L/C Borrower only when no amount is or may be
outstanding under the relevant Letter of Credit, but that the L/C Borrower will
be entitled to remuneration (corresponding, economically, to interest on the
amount transferred until that time or until its appropriation in discharge of
secured liabilities) at a rate per annum agreed between it and the Agent as soon
as practicable after the cash cover is provided, the amount of that remuneration
to be retained as an addition to the cash collateral (subject to
paragraph 7.1.3(b)); or

 

  (ii)

an L/C Borrower providing cash collateral in some other form approved by each
L/C Lender, on the terms of a security document, in form and substance
satisfactory to each L/C Lender, providing for interest on the cash collateral
at a rate per annum agreed between it and the Agent as soon as practicable after
the cash collateral is provided, the amount of interest accrued from time to
time to be retained as in addition to the cash collateral (subject to
paragraph 7.1.3(b)).

 

- 27 -



--------------------------------------------------------------------------------

  6.1.3

Clause 5 (Utilisation – Loans) does not apply to a Utilisation by way of Letter
of Credit.

 

  6.1.4

In determining the amount of the Available Facility and a L/C Lender’s L/C
Proportion of a proposed Letter of Credit for the purposes of this Agreement,
the Available Commitment of a Lender in relation to Facility A will be
calculated ignoring any cash cover provided for outstanding Letters of Credit.

 

6.2

Issue of Letters of Credit

 

  6.2.1

An L/C Borrower may request the issue of a Letter of Credit by delivery to the
Agent of a duly completed Utilisation Request substantially in the form of
Part B of Schedule 3 (Utilisation Request - Letters of Credit) not later than
the Specified Time.

 

  6.2.2

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a)

the proposed Utilisation Date is a Business Day within the Availability Period
for Facility A;

 

  (b)

the currency of the Letter of Credit is U.S. dollars;

 

  (c)

the amount of the Letter of Credit is not less than five million U.S. dollars
(USD 5,000,000) and not more than the portion of the Available Facility A that
can be drawn in accordance with paragraph 5.4.4(d) of Clause 5.4 (Lenders’
participation);

 

  (d)

the form of Letter of Credit is attached and complies with the definition of
“Letter of Credit” in Clause 1 (Definitions and interpretation);

 

  (e)

the Term specified for the Letter of Credit ends no later than the Termination
Date;

 

  (f)

it confirms the name of the beneficiary and the delivery instructions for the
Letter of Credit are specified;

 

  (g)

each of the persons named as an “Issuing Bank” or “Agent” in the attached form
of Letter of Credit is a “qualified bank” within the meaning of the New York
Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79, as amended from time
to time, or in case of any person named as an “Issuing Bank” in the attached
form of Letter of Credit is not such a “qualified bank”, the person named as an
“Agent” in such Letter of Credit has delivered a confirmation substantially in
the form attached hereto as Schedule 10A (Confirmation) with respect to such
Letter of Credit;

 

  (h)

the Letter of Credit is issued, presentable and payable at an office of the
person named as an “Agent” in the attached form of Letter of Credit in the
United States;

 

- 28 -



--------------------------------------------------------------------------------

  (i)

the Letter of Credit is in favour of a beneficiary who is domiciled in one of
the states of the United States of America or the District of Columbia (an
“Approved Jurisdiction”); and

 

  (j)

it specifies that the Letter of Credit is issued to collateralise the
reinsurance risk underwriting business of the Group as required by the National
Association of Insurance Commissioners (the “NAIC”) regulations or any
equivalent applicable regulations in the Approved Jurisdictions or to replace
letters of credit issued for those purposes.

 

  6.2.3

If the conditions for the issue of a Letter of Credit set out in this Agreement
have been met, the L/C Lenders shall issue it, for which purpose they authorise
the Agent to:

 

  (a)

complete the effective date of the Letter of Credit;

 

  (b)

complete the schedule to the Letter of Credit with the amount of the L/C
Proportion of each L/C Lender; and

 

  (c)

execute the Letter of Credit on behalf of each L/C Lender and following such
execution deliver it to the beneficiary on or before the Utilisation Date.

 

  6.2.4

The L/C Lenders will not be obliged to comply with paragraph 6.2.3 above in
relation to a Utilisation Request by a particular L/C Borrower if on the date of
the Utilisation Request or on the proposed Utilisation Date:

 

  (a)

an Event of Default in relation to that L/C Borrower is continuing or would
result from the proposed Utilisation or an Event of Default in relation to the
Guarantor is continuing or would result from the proposed Utilisation; or

 

  (b)

the Repeating Representations to be made by that L/C Borrower or the Guarantor
are not true and correct in all material respects.

 

  6.2.5

Each Letter of Credit shall specify each of the L/C Lenders to be an issuer of
the Letter of Credit (including any such L/C Lender issuing through its U.S.
Affiliate) with a purely several liability equal to its L/C Proportion of the
face value of the Letter of Credit.

 

  6.2.6

On or before each Utilisation Date for a Letter of Credit, the Agent shall
provide to each L/C Lender details as to: (i) its beneficiary and (ii) the
amount corresponding to the L/C Proportion of that L/C Lender.

 

6.3

Renewal of Letters of Credit

 

  6.3.1

Each Letter of Credit shall, unless terminated in accordance with its terms or
returned by the beneficiary, be renewed for the same period specified in the
Utilisation Request for such Letter of Credit.

 

  6.3.2

The Agent shall, at least ninety (90) days before the end of the current Term of
a Letter of Credit, notify the L/C Borrower at whose request it was issued if it
intends to give to the beneficiary of the Letter of Credit notice that it will
not be renewed for a further term.

 

- 29 -



--------------------------------------------------------------------------------

  6.3.3

The Agent shall (subject to paragraph 6.3.4 below) only be required to give such
a notice to the beneficiary of a Letter of Credit if so requested by L/C Lenders
whose L/C Proportions of that Letter of Credit together aggregate more than
662/3%.

 

  6.3.4

The Agent shall give such a notice to the beneficiary of a Letter of Credit if
necessary to ensure that its Expiry Date falls on or before the Termination
Date.

 

7.

THE LETTERS OF CREDIT

 

7.1

Letter of Credit Fees

 

  7.1.1

Each L/C Borrower shall pay to the Agent (for the account of each L/C Lender) a
letter of credit fee in U.S. dollars computed at the same rate as the Margin on
the outstanding amount of each Letter of Credit requested by it for the period
from the issue of that Letter of Credit until its Expiry Date. This fee shall be
distributed according to each L/C Lender’s L/C Proportion of that Letter of
Credit.

 

  7.1.2

The accrued letter of credit fee on a Letter of Credit shall be payable on the
last day of each successive period of three (3) months starting on the date of
this Agreement which falls during any Term of the Letter of Credit and on the
Expiry Date for that Letter of Credit. The accrued letter of credit fee is also
payable to the Agent on the cancelled amount of any Lender’s Facility A
Commitment at the time the cancellation is effective if that Commitment is
cancelled in full and the Letter of Credit is prepaid or repaid in full.

 

  7.1.3

If an L/C Borrower cash covers any part of a Letter of Credit then:

 

  (a)

the letter of credit fee payable for the account of each L/C Lender shall
continue to be payable until the Expiry Date of the Letter of Credit;

 

  (b)

the L/C Borrower will be entitled to use the remuneration accrued on the cash
cover to pay those fees.

 

7.2

Claims under a Letter of Credit

 

  7.2.1

Each L/C Borrower irrevocably and unconditionally authorises the L/C Lenders to
pay any claim made or purported to be made under a Letter of Credit requested by
it and which appears on its face to be in order (a “claim”).

 

  7.2.2

The Agent shall promptly after receipt of a claim under a Letter of Credit
notify to the relevant L/C Borrower details of the date of the claim, amount to
be paid and the beneficiary (but no failure on the part of the Agent to provide
those details shall adversely affect the rights of the L/C Lenders under this
Clause 7 (The Letters of Credit)).

 

- 30 -



--------------------------------------------------------------------------------

  7.2.3

Each L/C Borrower which requested a Letter of Credit shall, on the date
specified in its notification under paragraph 7.2.4 below, pay to the Agent for
the L/C Lenders an amount equal to the amount of any claim under that Letter of
Credit.

 

  7.2.4

Each L/C Borrower which receives a notification under paragraph 7.2.2 above,
shall promptly notify to the Agent the date (falling not more than five
(5) Business Days after receipt by it of the notification under paragraph 7.2.2
above) on which it will make the payment required by paragraph 7.2.3 above.

 

  7.2.5

Each L/C Borrower acknowledges that the L/C Lenders:

 

  (a)

are not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

  (b)

deal in documents only and will not be concerned with the legality of a claim or
any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 

  7.2.6

The obligations of a L/C Borrower under this Clause 7 (The Letters of
Credit) will not be affected by:

 

  (a)

the sufficiency, accuracy or genuineness of any claim or any other document; or

 

  (b)

any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 

  7.2.7

The L/C Borrower which requested the issue of a Letter of Credit under which the
L/C Lenders have paid a claim shall pay interest to the L/C Lenders on the
amount of the claim for the period from the date on which the claim was paid by
the L/C Lenders to the relevant beneficiary until the due date for reimbursement
to them by the L/C Borrower under paragraph 7.2.3 at a rate equal to that which
would have applied (under Clause 13.1 (Calculation of Interest)) if the claim
had constituted a Facility A Loan outstanding during an Interest Period
corresponding to that period, and the due date for payment of that interest
shall be the last day of that period.

 

7.3

Indemnities

Each L/C Borrower shall immediately on demand indemnify each L/C Lender against
any reasonable and duly itemised cost, loss or liability incurred by it
(otherwise than by reason of that L/C Lender’s negligence or wilful misconduct)
in acting as an L/C Lender in relation to any Letter of Credit requested by that
L/C Borrower.

 

8.

UTILISATION - SWINGLINE LOANS

 

8.1

General

 

  8.1.1

In this Clause, Clause 2.1 (The Facilities) and Clause 9 (Repayment and
Prepayment of Swingline Loans):

 

  (a)

“Available Swingline Commitment” of a Swingline Lender means (but without
limiting Clause 8.5 (Relationship with Facility A)) that Lender’s Swingline
Commitment minus:

 

  (i)

the amount of its participation in any outstanding Swingline Loans; and

 

- 31 -



--------------------------------------------------------------------------------

  (ii)

in relation to any proposed Utilisation under the Swingline Facility, the amount
of its participation in any Swingline Loans that are due to be made under the
Swingline Facility on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.

 

  (b)

“Available Swingline Facility” means the aggregate for the time being of each
Swingline Lender’s Available Swingline Commitment.

 

  (c)

“New York Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in New York City.

 

  (d)

“Overall Commitment” of a Lender means:

 

  (i)

its Facility A Commitment; or

 

  (ii)

in the case of a Swingline Lender which does not have a Facility A Commitment,
the Facility A Commitment of a Lender which is its Affiliate.

 

  (e)

“Total Swingline Commitments” means the aggregate of the Swingline Commitments,
being five hundred million US dollars (USD 500,000,000) at the date of this
Agreement minus any Swingline Commitments, as may be reduced and cancelled in
accordance with Clause 12.9 (Right of Cancellation in relation to a Swingline
Lender).

 

  8.1.2

Any reference in this Agreement to an “Interest Period” includes each period
determined under this Agreement by reference to which interest on a Swingline
Loan is calculated.

 

  8.1.3

The following provisions do not apply to Swingline Loans:

 

  (a)

Clause 4 (Conditions of Utilisation), except for Clause 4.1 (Initial Conditions
Precedent);

 

  (b)

Clause 5 (Utilisation – Loans);

 

  (c)

Clause 10 (Optional currencies);

 

  (d)

Clause 11.1 (Repayment);

 

  (e)

Clause 12.4 (Voluntary Prepayment);

 

- 32 -



--------------------------------------------------------------------------------

  (f)

Clause 13 (Interest) as it applies to the calculation of interest on a Loan but
not default interest on an overdue amount;

 

  (g)

Clause 14 (Interest Periods); and

 

  (h)

Clause 15 (Changes to the calculation of interest).

 

8.2

Delivery of a Utilisation Request for Swingline Loans

 

  8.2.1

A Swingline Borrower may utilise the Swingline Facility by delivery to the
Swingline Agent with a copy to the Agent of a duly completed Utilisation Request
in the form of Part C of Schedule 3 (Utilisation Request - Swingline Loan) not
later than the Specified Time.

 

  8.2.2

Each Utilisation Request for a Swingline Loan must be sent to the address in New
York notified by the Swingline Agent for this purpose with a copy to the Agent.

 

8.3

Completion of a Utilisation Request for Swingline Loans

 

  8.3.1

Each Utilisation Request for a Swingline Loan is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a)

the proposed Utilisation Date is a New York Business Day within the Availability
Period for the Swingline Facility;

 

  (b)

the Swingline Loan is denominated in U.S. dollars;

 

  (c)

the amount of the Swingline Loan is an amount which is not more than the
Available Swingline Facility and is a minimum of U.S. dollars ten million
(USD 10,000,000) or, if less, the Available Swingline Facility; and

 

  (d)

the proposed Interest Period is specified and:

 

  (i)

does not overrun the Termination Date; and

 

  (ii)

is a period of not more than ten (10) New York Business Days; and

 

  (iii)

ends on a New York Business Day.

 

  8.3.2

Only one Swingline Loan may be requested in each Utilisation Request, and only
two Utilisation Requests may be made in respect of Swingline Loans to be made on
the same Business Day.

 

8.4

Swingline Lenders’ participation

 

  8.4.1

If the conditions set out in this Agreement have been met, each Swingline Lender
shall make its participation in each Swingline Loan available through its
Facility Office in New York.

 

- 33 -



--------------------------------------------------------------------------------

  8.4.2

The Swingline Lenders will not be obliged to comply with paragraph 8.4.1 above
if on the date of the Utilisation Request or on the proposed Utilisation Date:

 

  (a)

an Event of Default in relation to that Swingline Borrower or an Event of
Default in relation to the Guarantor is continuing or would result from the
proposed Utilisation; or

 

  (b)

the Repeating Representations to be made by that Swingline Borrower or the
Guarantor are not true in all material respects.

 

  8.4.3

The amount of each Swingline Lender’s participation in each Swingline Loan will
be equal to the proportion borne by its Available Swingline Commitment to the
Available Swingline Facility immediately prior to making the Swingline Loan,
adjusted to take account of any limit applying under Clause 8.5 (Relationship
with Facility A).

 

  8.4.4

The Swingline Agent shall notify each Swingline Lender of the amount of each
Swingline Loan and its participation in that Swingline Loan by the Specified
Time.

 

8.5

Relationship with Facility A

 

  8.5.1

This Clause 8.5 (Relationship with Facility A) applies when a Swingline Loan is
outstanding or is to be borrowed.

 

  8.5.2

Facility A may be used by way of Swingline Loans. The Swingline Facility is not
independent of Facility A and is a sub-limit of Facility A. A Swingline Lender
shall be a Facility A Lender or an Affiliate of a Facility A Lender.

 

  8.5.3

Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in a Facility A Loan or a Swingline Loan to the extent that it would
not result in the aggregate Base Currency Amount of its participation and that
of a Lender which is its Affiliate in the Facility A Loans and Swingline Loans
exceeding its Overall Commitment.

 

9.

REPAYMENT AND PREPAYMENT OF SWINGLINE LOANS

 

9.1

Repayment

 

  9.1.1

A Swingline Borrower shall repay each Swingline Loan on the last day of its
Interest Period.

 

  9.1.2

If a Swingline Loan is not repaid in full on its due date, the Swingline Agent
shall (if requested to do so in writing by any affected Swingline Lender) set a
date (the “Loss Sharing Date”) on which payments shall be made between the
Facility A Lenders to re-distribute the unpaid amount between them. The
Swingline Agent shall give at least three (3) Business Days prior notice to each
affected Facility A Lender of the Loss Sharing Date and notify it of the amounts
to be paid or received by it.

 

- 34 -



--------------------------------------------------------------------------------

  9.1.3

On the Loss Sharing Date each Facility A Lender must pay to the Swingline Agent
its Proportion of the Unpaid Amount minus its (or its Affiliate’s) Unpaid
Swingline Participation (if any). If this produces a negative figure for a
Facility A Lender no amount need be paid by that Facility A Lender.

The “Proportion” of a Facility A Lender means the proportion borne by:

 

  (a)

its Facility A Commitment (or, if the Total Commitments are then zero, its
Facility A Commitment immediately prior to their reduction to zero) minus the
Base Currency Amount of its participation (or that of a Facility A Lender which
is its Affiliate) in any outstanding Facility A Loans (but ignoring its (or its
Affiliate’s) participation in the unpaid Swingline Loan); to

 

  (b)

the Total Commitments (or, if the Total Commitments are then zero, the Total
Commitments immediately prior to their reduction to zero) minus any outstanding
Facility A Loans (but ignoring the unpaid Swingline Loan).

The “Unpaid Amount” means, in relation to a Swingline Loan, any principal not
repaid and/or any interest accrued but unpaid on that Swingline Loan calculated
from the Utilisation Date to the Loss Sharing Date.

The “Unpaid Swingline Participation” of a Facility A Lender means that part of
the Unpaid Amount (if any) owed to that Facility A Lender (or its Affiliate)
(before any redistribution under this Clause 9.1 (Repayment)).

 

  9.1.4

Out of the funds received by the Swingline Agent pursuant to paragraph 9.1.3 the
Swingline Agent shall pay to each Swingline Lender an amount equal to the
Shortfall (if any) of that Swingline Lender where:

The “Shortfall” of a Swingline Lender is an amount equal to its Unpaid Swingline
Participation minus its (or its Affiliate’s) Proportion of the Unpaid Amount.

 

  9.1.5

If the amount actually received by the Swingline Agent from the Facility A
Lenders is insufficient to pay the full amount of the Shortfall of all Swingline
Lenders then the amount actually received will be distributed amongst the
Swingline Lenders pro rata to the Shortfall of each Swingline Lender.

9.1.6

 

  (a)

On a payment under this Clause, the paying Facility A Lender will be subrogated
to the rights of the Swingline Lenders which have shared in the payment
received, which Swingline Lenders agree that they will in that connection waive
the benefit of Article 1252 of the French Code Civil.

 

  (b)

If and to the extent a paying Facility A Lender is not able to rely on its
rights under paragraph 9.1.6(a) above, the relevant Swingline Borrower shall be
liable to the paying Facility A Lender for a debt equal to the amount the paying
Facility A Lender has paid under this Clause.

 

- 35 -



--------------------------------------------------------------------------------

  (c)

Any payment under this Clause does not reduce the obligations in aggregate of
any Obligor.

 

9.2

Voluntary Prepayment of Swingline Loans

 

  9.2.1

A Swingline Borrower may prepay at any time the whole of a Swingline Loan.

 

  9.2.2

Unless a contrary indication appears in this Agreement, any part of the
Swingline Facility which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

 

9.3

Interest

 

  9.3.1

The rate of interest on each Swingline Loan for any day during its Interest
Period is the higher of:

 

  (a)

the prime commercial lending rate in U.S. dollars announced by the Swingline
Agent at the Specified Time and in force on that day; and

 

  (b)

zero point five zero per cent (0.50%) per annum over the rate per annum
determined by the Swingline Agent to be the Federal Funds Rate for that day.

 

  9.3.2

The Swingline Agent shall promptly notify the Swingline Lenders and the relevant
Swingline Borrower of the determination of the rate of interest under
paragraph 9.3.1 above.

 

  9.3.3

If any day during an Interest Period is not a New York Business Day, the rate of
interest on a Swingline Loan on that day will be the rate applicable to the
immediately preceding New York Business Day.

 

  9.3.4

The relevant Swingline Borrower shall pay accrued interest on each Swingline
Loan made to it on the last day of its Interest Period.

 

9.4

Interest Period

Each Swingline Loan has one (1) Interest Period only.

 

9.5

Conditions of assignment or transfer

Notwithstanding any other term of this Agreement, each Facility A Lender shall
ensure that at all times its Overall Commitment is not less than:

 

  (a)

its Swingline Commitment; or

 

  (b)

if it does not have a Swingline Commitment, the Swingline Commitment of a
Swingline Lender which is its Affiliate.

 

- 36 -



--------------------------------------------------------------------------------

10.

OPTIONAL CURRENCIES

 

10.1

Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in a Utilisation Request.

 

10.2

Unavailability of a currency

If before the Specified Time on any Quotation Day:

 

  10.2.1

a Lender notifies the Agent that the Optional Currency requested is not readily
available to it in the amount required; or

 

  10.2.2

a Lender notifies the Agent that compliance with its obligation to participate
in a Loan in the proposed Optional Currency would contravene a law or regulation
applicable to it,

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 10.2 (Unavailability of a currency) will be required to
participate in the Loan in the Base Currency (in an amount equal to that
Lender’s proportion of the Base Currency Amount) and its participation will be
treated as a separate Loan denominated in the Base Currency during that Interest
Period.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

11.

REPAYMENT AND EXTENSION OPTION

 

11.1

Repayment

 

  11.1.1

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

 

  11.1.2

Without prejudice to each Borrower’s obligation under Clauses 11.1.1 above, if
one or more Facility A Loans are to be made available to a Borrower:

 

  (a)

on the same day that a maturing Loan is due to be repaid by that Borrower;

 

  (b)

in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 10.2 (Unavailability of a currency)); and

 

  (c)

in whole or in part for the purpose of refinancing the maturing Loan,

the aggregate amount of the new Facility A Loans shall be treated as if applied
in or towards repayment of the maturing Loan so that:

 

  (i)

if the amount of the maturing Loan exceeds the aggregate amount of the new
Facility A Loans:

 

  (A)

the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

 

  (B)

each Lender’s participation (if any) in the new Facility A Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender’s participation (if any) in the maturing Loan and that
Lender will not be required to make its participation in the new Facility A
Loans available in cash; and

 

  (ii)

if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Facility A Loans:

 

  (A)

the relevant Borrower will not be required to make any payment in cash; and

 

  (B)

each Lender will be required to make its participation in the new Facility A
Loans available in cash only to the extent that its participation (if any) in
the new Facility A Loans exceeds that Lender’s participation (if any) in the
maturing Loan and the remainder of that Lender’s participation in the new
Facility A Loans shall be treated as having been made available and applied by
the Borrower in or towards repayment of that Lender’s participation in the
maturing Loan.

 

- 38 -



--------------------------------------------------------------------------------

  11.1.3

Subject to any applicable bankruptcy or insolvency law or regulation, at any
time when a Lender becomes a Defaulting Lender:

 

  (a)

each of the participations of that Lender in the Facility A Loans then
outstanding will be treated as separate Facility A Loans (the “Separate Loans”)
denominated in the currency in which the relevant participations are
outstanding; and

 

  (b)

the maturity date of the Separate Loans will be automatically extended to the
Termination Date, provided that every six Months from the time such Lender
becomes a Defaulting Lender, the conditions in paragraphs (a) and (b) of Clause
4.2 (Further conditions precedent) in respect of each Borrower are satisfied,
failing which the Separate Loans shall be fully repaid within three (3) Business
Days by such Borrower.

 

  11.1.4

A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
four (4) Business Days’ prior notice to the Agent. The Agent will forward a copy
of a prepayment notice received in accordance with this Clause 11.4 to the
Defaulting Lender concerned as soon as practicable on receipt.

 

  11.1.5

Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Defaulting
Lender on the last day of each Interest Period of that Loan.

 

  11.1.6

The terms of this Agreement relating to Facility A Loans generally shall
continue to apply to Separate Loans other than to the extent inconsistent with
Clauses 11.1.3 to 11.1.5 above, in which case those Clauses shall prevail in
respect of any Separate Loan.

 

11.2

Extension Option

 

  11.2.1

The Company shall be entitled to request an extension of the Original
Termination Date, in accordance with this Clause 11.2, by giving notice to the
Agent (an “Extension Request”) not more than 60 days not less than 30 days prior
to each of the first anniversary and the second anniversary of the date of this
Agreement (each such date being an “Extension Option Exercise Date”).

 

  11.2.2

The Lenders agree that the Original Termination Date may be extended by 364 days
on each Extension Option Exercise Date, if each of the following conditions are
satisfied on such Extension Option Exercise Date:

 

  (a)

no Event of Default is continuing on the date of an Extension Request or would
result from the extension of the Original Termination Date to the First Extended
Termination Date or to the Second Extended Termination Date (each term as is
defined below); and

 

- 39 -



--------------------------------------------------------------------------------

  (b)

the Repeating Representations to be made by Company are true and correct in all
material respects.

 

  11.2.3

The Agent shall forward a copy of the Extension Request to the Lenders as soon
as practicable after receipt of it.

 

  11.2.4

If a Lender, in its individual and sole discretion, agrees to an extension
requested by the Company, it shall give notice to the Agent (a “Notice of
Extension”) no later than 15 days prior to the Extension Option Exercise Date,
that the Original Termination Date may be extended either by 364 days (the
“First Extended Termination Date”) or (following an Extension Request issued on
the second anniversary of the date of this Agreement) by an additional 364 days
or if any Lender had not agreed to extend in respect of the First Extended
Termination Date but accepts to extend in respect of the Second Extended
Termination Date, by an additional 728 days (the “Second Extended Termination
Date”).

 

  11.2.5

If a Lender does not give such Notice of Extension by such date, then that
Lender shall be deemed to have refused that extension. Nothing shall oblige a
Lender to agree to an Extension Request.

 

  11.2.6

Each Lender shall separately decide whether or not to extend the Original
Termination Date to the First Extended Termination Date or to the Second
Extended Termination Date. For the avoidance of doubt, each Lender shall be
entitled to decide whether or not to accept an Extension Request relating the
Second Extended Termination Date, regardless whether it accepted an Extension
Request relating to the First Extended Termination Date.

 

12.

PREPAYMENT AND CANCELLATION

 

12.1

Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 

  (a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

upon the Agent notifying the Company (provided that such notice gives full
details of the cause and the nature of the illegality and its impact on that
Lender and provided also that such illegality is both certain and definitive and
not one that only applies if that Lender fails to take certain steps which,
acting reasonably, it is in a position to take), each Commitment of that Lender
to which the illegality relates will be immediately cancelled; and

 

  (c)

each Borrower shall repay that Lender’s participation in the Utilisations made
to that Borrower on the last day of the Interest Period for each Utilisation
occurring after the Agent has notified the Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

 

- 40 -



--------------------------------------------------------------------------------

12.2

Change of control

 

  12.2.1

Hostile changes of control

The Agent (acting on the instruction of the Majority Lenders) may, within thirty
(30) days of the date upon which a hostile change of control of the Company
becomes legally effective, by notice to the Company cancel the Total Commitments
and declare all outstanding Utilisations, together with accrued interest and all
other amounts outstanding under this Agreement (including amounts outstanding or
in respect of any Letter of Credit) or accrued under the Finance Documents, due
and payable on the date ninety (90) days after the date of the hostile change of
control becoming legally effective or, if later, on the date specified in the
notice. Any repayment made pursuant to this Clause 12.2 (Change of control)
shall be made without penalty, cost or premium subject to Break Costs.

 

  12.2.2

Amicable changes of control

If within thirty (30) days of the date on which an amicable change of control
becomes effective, any two (2) specified rating agencies reduce the long-term
counterparty credit rating (or equivalent) published by them in respect of the
Company by more than two (2) notches (as compared with the ratings as
immediately before such change of control) the Agent may (and, if so instructed
by the Majority Lenders, shall):

 

  (a)

cancel the Total Commitments whereupon they shall immediately be cancelled;

 

  (b)

declare that the Interest Period of any Loan having an Interest Period greater
than six (6) months is reduced to six (6) months; and

 

  (c)

declare that each Letter of Credit is immediately due and payable whereupon each
L/C Borrower that requested the issue of a Letter of Credit shall within two
(2) Business Days repay it.

 

  12.2.3

Definitions

For the purposes of Clauses 12.2.1 (Hostile changes of control) and 12.2.2
(Amicable changes of control):

 

  (a)

there is a “change of control” if the Company (or any company into which the
Company is merged) is controlled, directly or indirectly, by a person who is not
a member of the Current Control Group or a successor to or company controlled by
one or more members of the Current Control Group provided that no such change of
control of the Company shall be taken into account if immediately after such
change of control the other members of the Current Control Group acting
separately or in concert, continue to control the Company;

 

  (b)

a “hostile change of control” is a change of control in respect of which the
decision of the Company’s Conseil d’Administration on the last occasion on which
it discussed the change of control prior to its taking place was that it did not
recommend or approve of the change of control;

 

- 41 -



--------------------------------------------------------------------------------

  (c)

an “amicable change of control” is a change of control in respect of which the
decision of the Company’s Conseil d’Administration on the last occasion on which
it discussed the change of control prior to its taking place was that it
recommended or approved the change of control;

 

  (d)

if the Company’s Conseil d’Administration (i) is not under an obligation to take
any decision with respect to a change of control and (ii) does not, in fact,
take any such decision, then:

 

  (i)

if the change of control in question arises as a result of a transfer of shares
by one or more members of the Current Control Group, the Conseil
d’Administration will be deemed to have recommended that change in control; and

 

  (ii)

if the change of control in question results from dealings in shares of the
Company which do not involve the Current Control Group, the Conseil
d’Administration will be deemed to have stated that it does not recommend that
change in control;

 

  (e)

“Current Control Group” means (i) AXA Assurances IARD Mutuelle and AXA
Assurances Vie Mutuelle and (ii) any other entity incorporated in France and
created at the initiative of (A) any member of the Current Control Group and
(B) the persons who, acting separately or in concert, directly or indirectly
control or are controlled by the Company on the date of this Agreement;

 

  (f)

“control” has the meaning given in article L.233-3 of the French Code de
Commerce, as of the date of this Agreement; and

 

  (g)

the “specified rating agencies” are Standard & Poor’s Rating Services, Moody’s
Investors Service, Inc and Fitch Ratings Ltd.

 

12.3

Voluntary cancellation

 

  12.3.1

The Company may, if it gives the Agent not less than four (4) Business Days’
irrevocable prior notice, cancel the whole or any part of the Available Facility
A which is an integral multiple of one million euro (EUR 1,000,000) and at least
twenty million euro (EUR 20,000,000).

 

  12.3.2

Any cancellation under this Clause 12.3 (Voluntary cancellation) shall reduce
the Commitments of the Lenders rateably under the relevant Facility.

 

12.4

Voluntary Prepayment

The Borrower to which a Utilisation has been made may, if it gives the Agent not
less than four (4) Business Days’ irrevocable prior notice:

 

  (a)

prepay the whole or any part of a Facility A Loan (but if in part, by an amount
that reduces the Base Currency Amount of that Loan by an amount which is an
integral multiple of one million euro (EUR 1,000,000) and at least twenty
million euro (EUR 20,000,000)); and/or

 

- 42 -



--------------------------------------------------------------------------------

  (b)

prepay the whole or any part of a Letter of Credit (but if in part, by an amount
that reduces the amount of that Letter of Credit by an amount which is an
integral multiple of one million U.S. dollars (USD 1,000,000) and at least five
million U.S. dollars (USD 5,000,000).

 

12.5

Right of replacement or repayment and cancellation in relation to a single
Lender

 

  12.5.1

If:

 

  (a)

any sum payable to any Lender by an Obligor is required to be increased under
paragraph 17.2.3 of Clause 17.2 (Tax gross-up) or under an equivalent provision
of any Finance Document; or

 

  (b)

any Lender claims indemnification from the Company under Clause 17.3 (Tax
indemnity) or Clause 18.1 (Increased costs); or

 

  (c)

any Lender notifies the Agent of its Additional Cost Rate under paragraph 3 of
Schedule 4 (Mandatory Cost Formulae); or

 

  (d)

any amount payable by a French Obligor under a Finance Document is not or will
not be (when the relevant income tax is calculated) deductible from that French
Obligor’s taxable income by reason of that amount being (i) accrued or paid to a
Lender incorporated, domiciled, established, or acting through a Facility Office
situated in a Non-Cooperative Jurisdiction or (ii) paid to an account opened in
the name of or for the benefit of that Lender in a financial institution
situated in a Non-Cooperative Jurisdiction,

the Company may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or non-deductibility for French tax purposes
continues, give the Agent notice of cancellation of each Commitment of that
Lender and its intention to procure the repayment of that Lender’s participation
in the Utilisations or give the Agent notice of its intention to replace that
Lender in accordance with paragraph 12.5.4 below.

 

  12.5.2

On receipt of a notice of cancellation referred to in paragraph 12.5.1 above,
each Commitment of that Lender shall immediately be reduced to zero.

 

  12.5.3

On the last day of each Interest Period which ends after the Company has given
notice of cancellation under paragraph 12.5.1 above (or, if earlier, the date
specified by the Company in that notice), each Borrower shall repay that
Lender’s participation and that of a Lender which is its Affiliate in each
Utilisation made by it which is then outstanding.

 

  12.5.4

The Company may, in the circumstances set out in paragraph 12.5.1 above, on ten
(10) Business Days’ prior notice to the Agent and that Lender, replace that
Lender by requiring that Lender to (and, to the extent permitted by law, that

 

- 43 -



--------------------------------------------------------------------------------

 

Lender shall) transfer pursuant to Clause 33 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a New
Lender selected by the Company which confirms its willingness to assume and does
assume all the obligations of the transferring Lender in accordance with
Clause 33 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Loans and all accrued
interest (to the extent that the Agent has not given a notification under Clause
35 (Pro rata interest settlement)), Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

  12.5.5

The replacement of a Lender pursuant to paragraph 12.5.4 above shall be subject
to the following conditions:

 

  (a)

the Company shall have no right to replace the Agent;

 

  (b)

neither the Agent nor any Lender shall have any obligation to find a replacement
Lender; and

 

  (c)

in no event shall the Lender replaced under paragraph 12.5.4 above be required
to pay or surrender any of the fees received by such Lender pursuant to the
Finance Documents.

 

12.6

Mandatory prepayment and cancellation in relation to a single Lender

If it becomes unlawful for a Borrower to perform any of its obligations to any
Lender under paragraph 17.2.3 of Clause 17.2 (Tax gross-up) or under an
equivalent provision of any Finance Document:

 

  12.6.1

the Company shall promptly notify the Agent upon becoming aware of that event;

 

  12.6.2

upon the Agent notifying that Lender, each of its Commitments will be
immediately reduced to zero; and

 

  12.6.3

that Borrower shall repay that Lender’s participation in each Utilisation made
by it which is then outstanding on whichever is the later of the date specified
by that Lender in a notice delivered to the Agent (being no earlier than the
last day of any applicable grace period permitted by law) and the date which is
thirty (30) days after the Agent’s notification referred to in paragraph 12.6.2
above.

 

12.7

Restrictions

 

  12.7.1

Any notice of cancellation or prepayment given by any Party under this Clause 12
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

- 44 -



--------------------------------------------------------------------------------

  12.7.2

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

  12.7.3

Unless a contrary indication appears in this Agreement, any part of Facility A
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

  12.7.4

The Borrowers shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  12.7.5

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  12.7.6

If the Agent receives a notice under this Clause 12, it shall promptly forward a
copy of that notice to either the Company or the affected Lender, as
appropriate.

 

12.8

Right of cancellation in relation to a Defaulting Lender

 

  12.8.1

If any Lender becomes a Defaulting Lender, the Company may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent not less than ten
(10) Business Days’ notice of cancellation of each Available Commitment of that
Lender.

 

  12.8.2

On the notice referred to in paragraph 12.8.1 above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

  12.8.3

The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph 12.8.1 above, notify all the Lenders.

 

12.9

Right of cancellation in relation to a Swingline Lender

 

  12.9.1

Without prejudice to the provisions in paragraph 12.5.1 and to paragraph 12.5.4
of Clause 12.5 (Right of replacement or repayment and cancellation in relation
to a single Lender), if any Swingline Lender claims indemnification for
Increased Costs in relation to its Swingline Commitments, the Company may, at
any time whilst that Swingline Lender continues to claim for Increased Costs,
give the Agent not less than ten (10) Business Days’ notice of cancellation of
the Swingline Commitment of that Swingline Lender. Such notice shall take effect
with respect to all Swingline Loans made after the date of cancellation
specified in such notice (provided that the provisions of Clause 9.1 (Repayment)
shall continue to apply to any Swingline Loans made prior to the date of
effective cancellation in respect of such Swingline Lender).

 

  12.9.2

On the notice referred to in paragraph 12.9.1 above becoming effective, the
Swingline Commitment of such Swingline Lender shall immediately be cancelled and
reduced to zero.

 

- 45 -



--------------------------------------------------------------------------------

  12.9.3

This shall be without prejudice to the Facility A Commitment of the relevant
Swingline Lender, which shall not be reduced or affected in any way by this
Clause 12.9.

 

  12.9.4

The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph 12.9.1 above, notify all the Lenders.

 

12.10

Right of cancellation in relation to an L/C Lender

 

  12.10.1

Without prejudice to the provisions in paragraph 12.5.1 and to paragraph 12.5.4
of Clause 12.5 (Right of replacement or repayment and cancellation in relation
to a single Lender), if any L/C Lender claims indemnification for Increased
Costs in relation to its potential liability under or in respect of a Letter of
Credit, the Company may, at any time whilst that L/C Lender continues to claim
for Increased Costs, give the Agent not less than ten (10) Business Days’ notice
of such L/C Lender ceasing to be an L/C Lender and the cancellation of its L/C
Commitment. In respect of Letters of Credit issued prior to the date of such
notice becoming effective, the Company shall at its option either prepay the
relevant L/C Lender’s proportion of the outstanding Letters of Credit or make
any payments in respect of the Increased Costs claimed by such L/C Lender in
accordance with Clause 18 (Increased Costs).

 

  12.10.2

On a notice referred to in paragraph 12.10.1 above becoming effective that L/C
Lender shall immediately cease to be an L/C Lender and shall have no further L/C
Commitment in respect of new Letters of Credit to be issued after such date.

 

  12.10.3

This shall be without prejudice to the Facility A Commitment of the relevant L/C
Lender, which shall not be reduced or affected in any way by this Clause 12.10.

 

  12.10.4

The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph 12.10.1 above, notify all the Lenders.

 

- 46 -



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

13.

INTEREST

 

13.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a)

Margin;

 

  (b)

LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

  (c)

Mandatory Cost, if any.

 

13.2

Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of its Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six-monthly intervals after the
first day of the Interest Period).

 

13.3

Default interest

 

  13.3.1

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue to the fullest extent permitted by law on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to paragraph 13.3.2 below,
is one per cent (1%) higher than the rate which would have been payable if the
overdue amount had, during the period of non-payment, constituted a Loan in the
currency of the overdue amount for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably). Any interest accruing under
this Clause 13.3 shall be immediately payable by the Obligor on demand by the
Agent.

 

  13.3.2

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (a)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

  (b)

the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent (1%) higher than the rate which would have applied
if the overdue amount had not become due.

 

  13.3.3

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount only if, within the meaning of Article 1154 of the
French Code Civil, such interest is due for a period of at least one (1) year,
but will remain immediately due and payable.

 

- 47 -



--------------------------------------------------------------------------------

13.4

Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

13.5

Effective Global Rate (Taux Effectif Global)

For the purposes of Articles L.313-1 et seq. R313-1 and R313-2 of the Code de la
Consommation (if applicable), the Parties acknowledge that by virtue of certain
characteristics of the Facilities (and in particular the variable interest rate
applicable to Loans and the Borrower’s right to select the currency and the
duration of the Interest Period for each Loan) the taux effectif global cannot
be calculated at the date of this Agreement. However, the Original Borrowers
acknowledge that they have received from the Agent a letter containing an
indicative calculation of the taux effectif global, based on figured examples
calculated on assumptions as to the taux de période and durée de période set out
in the letter. The Parties acknowledge that that letter forms part of this
Agreement.

 

14.

INTEREST PERIODS

 

14.1

Selection of Interest Periods

 

  14.1.1

A Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

  14.1.2

Subject to this Clause 14 (Interest Periods), a Borrower may select an Interest
Period of one (1), two (2), three (3) or six (6) Months or any other period
agreed between the Company and the Agent (acting on the instructions of all the
Lenders).

 

  14.1.3

An Interest Period for a Facility A Loan or a Swingline Loan shall not extend
beyond the Termination Date.

 

  14.1.4

A Loan has one (1) Interest Period only.

 

14.2

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

15.

CHANGES TO THE CALCULATION OF INTEREST

 

15.1

Absence of quotations

Subject to Clause 15.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by noon (12.00 p.m.) Paris time on the Quotation
Day, the applicable LIBOR or EURIBOR shall be determined on the basis of the
quotations of the remaining Reference Banks.

 

- 48 -



--------------------------------------------------------------------------------

15.2

Market disruption

 

  15.2.1

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the relevant Borrower may withdraw its Utilisation Request by
notice delivered to the Agent no later than 5.00 p.m. (Paris time) on the
Business Day preceding the Utilisation Date subject to any Break Costs but
otherwise without premium or penalty. If the relevant Borrower does not so
notify the Agent, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the rate per annum which is the sum of:

 

  (a)

the Margin;

 

  (b)

the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select;

 

  (c)

the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.

 

  15.2.2

In this Agreement “Market Disruption Event” means:

 

  (a)

at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR for
the relevant currency and Interest Period; or

 

  (b)

before close of business in Paris on the Quotation Day for the relevant Interest
Period, the Agent receives notifications from a Lender or Lenders (whose
aggregate participation in a Loan exceeds fifty per cent (50%) of that Loan)
that the cost to it or to them of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR or, if applicable, EURIBOR.

 

  15.2.3

Alternative basis of interest or funding

 

  (a)

If a Market Disruption Event occurs and the Agent or the Company so requires,
the Agent and the Company shall enter into negotiations (for a period of not
more than thirty (30) days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  (b)

Any alternative basis agreed pursuant to paragraph 15.2.1 above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

 

  15.2.4

The Agent shall promptly, and in any event no later than 10.00 a.m. Paris time
on the Business Day following the relevant Quotation Day, notify AXA and the
relevant Borrower of the occurrence of a Market Disruption Event.

 

- 49 -



--------------------------------------------------------------------------------

15.3

Break Costs

 

  15.3.1

Each Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

 

  15.3.2

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

16.

FEES

 

16.1

Non-Utilisation fee

 

  16.1.1

The Company shall pay to the Agent for the account of each Lender a fee in
respect of the period from the date of this Agreement to the last Business Day
of the Availability Period computed at the rate of zero point one two two five
per cent (0.1225%) on the Available Commitment of that Lender in respect of
Facility A.

 

  16.1.2

The accrued non-utilisation fee is payable in arrear on the last day of each
successive period of three (3) Months which ends during the relevant
Availability Period and on the cancelled amount of Facility A at the time the
cancellation is effective.

 

  16.1.3

No non-utilisation fee shall be payable to the Agent (for the account of a
Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

 

16.2

Utilisation Fee

 

  16.2.1

The Company shall, for the duration of the period ending on the Termination Date
and for so long as any Loans are outstanding, pay to the Agent for the account
of the Lenders a fee in respect of each successive period of three months (each
a “Computation Quarter”) computed at the rate of:

 

  (a)

zero point fifteen per cent. (0.15%) per annum on the aggregate amount of the
outstanding Loans (an “Outstanding Loan Amount”) for each day on which the
Outstanding Loan Amount during the relevant Computation Quarter is greater than
one third of the Total Commitments; or

 

  (b)

zero point thirty per cent. (0.30%) per annum of the Outstanding Loan Amount for
each day on which the Outstanding Loan Amount during the relevant Computation
Quarter is greater than two thirds of the Total Commitments.

 

  16.2.2

The accrued utilisation fee is payable in arrears on the last day of each
Computation Quarter.

 

- 50 -



--------------------------------------------------------------------------------

16.3

Arrangement and participation fees

The Company shall pay to the Agent for the account of the Bookrunner-Mandated
Lead Arrangers an arrangement fee and a participation fee in the amounts and at
the times agreed in the Mandate Letter.

 

16.4

Bookrunning fee

The Company shall pay to the Agent for the account of the Bookrunner-Mandated
Lead Arrangers a bookrunning fee in the amounts and at the times agreed in the
Mandate Letter.

 

16.5

Agency fee

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a separate agreement between the Agent and the
Company.

 

16.6

Swingline agency fee

The Company shall pay to the Swingline Agent (for its own account) a swingline
agency fee in the amount and at the times agreed in a separate agreement between
the Swingline Agent and the Company.

 

- 51 -



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

17.

TAX GROSS-UP AND INDEMNITIES

 

17.1

Definitions

 

  17.1.1

In this Agreement:

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Qualifying Lender” means a Lender which:

 

  (a)

with respect to payments from Obligors established in France:

 

  (i)

fulfils the conditions imposed by French law in order for a payment not to be
subject to any Tax Deduction; or

 

  (ii)

is a Treaty Lender in respect of France;

 

  (b)

with respect to payments made by or on behalf of a U.S. Borrower:

 

  (i)

is a U.S. Person; or

 

  (ii)

is entitled to receive payments in respect of a Utilisation without deduction or
withholding of any United States federal income tax either as a result of such
payments being effectively connected with trade or business within the United
States of America or under a portfolio interest exemption; or

 

  (iii)

is a Treaty Lender in respect of the United States of America;

 

  (c)

with respect to payments from Obligors incorporated in the United Kingdom, a
Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

  (i)

a Lender:

 

  (A)

which is a bank (as defined for the purpose of section 879 of ITA) making an
advance under a Finance Document; or

 

  (B)

in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of ITA) at the time that that
advance was made,

 

- 52 -



--------------------------------------------------------------------------------

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (ii)

a Treaty Lender in respect of the United Kingdom; and

 

  (d)

with respect to payments from Obligors incorporated in another jurisdiction, is
a Treaty Lender in respect of that jurisdiction.

“Tax Credit” means a credit against, relief or remission for, refund or
repayment of any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either an increased payment made by an Obligor to a Finance
Party under Clause 17.2 (Tax gross-up) or a payment under Clause 17.3 (Tax
indemnity).

“Treaty Lender” means in respect of a jurisdiction, a Lender which is entitled
under a double taxation agreement (subject to the completion of any necessary
procedural formalities) to receive payments of interest from that jurisdiction
without a Tax Deduction.

 

  17.1.2

Unless a contrary indication appears, in this Clause 17, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

17.2

Tax gross-up

 

  17.2.1

Each Obligor shall make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

  17.2.2

Each Obligor shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.

 

  17.2.3

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

  17.2.4

An Obligor is not required to make an increased payment to a Lender under
paragraph 17.2.3 above for a Tax Deduction in respect of Tax imposed by its
jurisdiction of incorporation (or, with respect to AXA Bermuda, the United
States) on a payment of interest, if on the date on which the payment falls due:

 

  (a)

the payment could have been made to the relevant Lender without a Tax Deduction
if it had been a Qualifying Lender with respect to the payment in question, but
on that date that Lender is not or has ceased to be a Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or double taxation agreement, or any published practice or concession of any
relevant taxing authority;

 

- 53 -



--------------------------------------------------------------------------------

  (b)

the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
paragraph 17.2.8; or

 

  (c)

the Obligor making the payment is able to demonstrate that the payment could
have been made to the Lender without the Tax Deduction had that Lender complied
with paragraph 17.2.9.

provided that the exclusion for changes after the date a Lender became a Lender
under this Agreement in paragraph 17.2.4(a) above shall not apply in respect of
any Tax Deduction on account of Tax imposed by France on a payment made to a
Lender if such Tax Deduction is imposed solely because this payment is made to
an account opened in the name of or for the benefit of that Lender in a
financial institution situated in a Non-Cooperative Jurisdiction.

 

  17.2.5

An Obligor is not required to make an increase in payment to a Lender under
paragraph 17.2.3 above for a Tax Deduction in respect of Tax imposed by FATCA.

 

  17.2.6

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

  17.2.7

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

  17.2.8

A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for (i) that Obligor to obtain authorisation to make that payment
without a Tax Deduction or (ii) for the Obligor to obtain a reimbursement for a
Tax Deduction from the relevant taxing authority.

 

  17.2.9

With respect to payments made from or on behalf of a US Borrower, each Lender
shall supply, to the extent legally able to do so, to that Borrower’s paying
agent a Withholding Form as of the date hereof and will supply

 

- 54 -



--------------------------------------------------------------------------------

 

additional Withholding Forms, to the extent legally able to do so, (or
appropriate successor forms) (i) within thirty (30) days of written request by
that Borrower and (ii) upon a change in facts which causes the prior Withholding
Forms to no longer be valid.

 

17.3

Tax indemnity

 

  17.3.1

The Company shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a payment under a
Finance Document.

 

  17.3.2

Paragraph 17.3.1 above shall not apply:

 

  (a)

with respect to any Tax assessed on a Finance Party:

 

  (i)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (ii)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party, including any branch profits or similar Tax in effect as of the
Signing Date; or

 

  (b)

to the extent a loss, liability or cost:

 

  (i)

is compensated for by an increased payment under Clause 17.2 (Tax gross-up); or

 

  (ii)

would have been compensated for by an increased payment under Clause 17.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraphs 17.2.4 or 17.2.5 of Clause 17.2 (Tax gross-up) applied.

 

  17.3.3

A Protected Party making, or intending to make a claim under paragraph 17.3.1
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.

 

  17.3.4

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 17.3, notify the Agent.

 

- 55 -



--------------------------------------------------------------------------------

17.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  17.4.1

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

  17.4.2

that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

17.5

Lender status confirmation

 

  17.5.1

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Agreement which it executes on
becoming a Party, and for the benefit of the Agent and without liability to any
Obligor, which of the following categories it falls in:

 

  (a)

not a Qualifying Lender;

 

  (b)

a Qualifying Lender (other than a Treaty Lender); or

 

  (c)

a Treaty Lender.

 

  17.5.2

Such Lender shall also indicate, in the Transfer Agreement which it executes on
becoming a Party to this Agreement, whether it is incorporated, domiciled, or
acting through a Facility Office situated in a Non-Cooperative Jurisdiction.

 

  17.5.3

If a New Lender fails to indicate its status in accordance with this Clause 17.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it were not a Qualifying Lender until such
time as it notifies the Agent which category applies (and the Agent, upon
receipt of such notification, shall inform the Company). For the avoidance of
doubt, a Transfer Agreement shall not be invalidated by any failure of a Lender
to comply with this Clause 17.5.

 

17.6

Stamp taxes

The Company shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any duly itemised cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

 

17.7

Value added tax

 

  17.7.1

All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any other Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party).

 

- 56 -



--------------------------------------------------------------------------------

  17.7.2

Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment of the VAT, save to the extent
that such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

18.

INCREASED COSTS

 

18.1

Increased costs

 

  18.1.1

Subject to Clause 18.3 (Exceptions) the Company shall, within three (3) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of:

 

  (a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation; or

 

  (b)

compliance with any law or regulation made after the date of this Agreement ((a)
or (b) is in this Clause 18 (Increased Costs) called a “change of law”).

 

  18.1.2

In this Agreement “Increased Costs” means:

 

  (a)

a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (b)

an additional or increased cost; or

 

  (c)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

18.2

Increased cost claims

 

  18.2.1

A Finance Party intending to make a claim pursuant to Clause 18.1 (Increased
costs) shall as soon as practicable notify the Agent of the event giving rise to
the claim, following which the Agent shall promptly notify the Company.

 

  18.2.2

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount and, to the extent reasonably
practicable, the basis of calculation of its Increased Costs.

 

- 57 -



--------------------------------------------------------------------------------

18.3

Exceptions

Clause 18.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  18.3.1

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  18.3.2

compensated for by Clause 17.3 (Tax indemnity) (or would have been compensated
for under Clause 17.3 (Tax indemnity) but was not so compensated solely because
one of the exclusions in paragraph 17.3.2 of Clause 17.3 (Tax indemnity)
applied);

 

  18.3.3

compensated for by the payment of the Mandatory Cost;

 

  18.3.4

attributable to the breach by the relevant Finance Party or its Affiliates of
any law or regulation;

 

  18.3.5

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 (“Basel II”) or any other law or regulation which implements Basel II
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates);

 

  18.3.6

attributable to the implementation or application of or compliance with any
rule, recommendation or regulation published by the Basel Committee in December
2010 (“Basel III”) or any other law or regulation (including for the avoidance
of doubt any European directives or regulations) which would implement Basel III
(whether such implementation, application or compliance is by a government,
regulator, the Lenders or any of their Affiliates);

 

  18.3.7

attributable to the implementation or application of the “Capital Requirement
Directive” of (i) n°2006/48 and 2006/49 of 14 June 2006; or (ii) n°2010/76 of
24 November 2010, published by the European Parliament and Council; or

 

  18.3.8

in excess of that which would as at the same date be suffered by all
institutions which are of the same type as the Finance Party making the claim
and are regulated by the same regulatory authorities.

 

19.

OTHER INDEMNITIES

 

19.1

Currency indemnity

 

  19.1.1

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (a)

making or filing a claim or proof against that Obligor;

 

  (b)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

- 58 -



--------------------------------------------------------------------------------

that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify to the extent permitted by law each Finance Party to whom
that Sum is due against any reasonable and duly itemised cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  19.1.2

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

19.2

Other indemnities

The Company shall (or shall procure that an Obligor will), within three
(3) Business Days of demand, indemnify each Finance Party against any reasonable
and duly itemised cost, loss or liability incurred by that Finance Party as a
result of:

 

  (a)

the occurrence of any Event of Default or Special Early Termination Event;

 

  (b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 39 (Sharing among the Finance Parties);

 

  (c)

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

  (d)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Company; or

 

  (e)

the duration of an Interest Period having been reduced in accordance with
paragraph 12.2.2(b) or paragraph 32.2.1(a).

 

19.3

Indemnity to the Agent

The Company shall as soon as reasonably possible indemnify the Agent against any
reasonable and duly itemised cost, loss or liability incurred by the Agent
(acting reasonably) as a result of:

 

  (a)

investigating any event which it reasonably believes is an Event of Default or a
Special Early Termination Event; or

 

  (b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

- 59 -



--------------------------------------------------------------------------------

20.

MITIGATION BY THE LENDERS

 

20.1

Mitigation

 

  20.1.1

Each Finance Party shall as soon as reasonably possible, in consultation with
the Company, take all reasonable steps (which may include transferring its
rights and obligations under the Finance Documents to an Affiliate of such
Finance Party, subject in any event to inter alia satisfaction of all required
internal approvals and internal procedures of such Affiliate and compliance with
all applicable laws and regulations) to mitigate any circumstances which arise
and which would result in any Facility ceasing to be available or any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 12.1 (Illegality), Clause 17 (Tax gross-up and indemnities), Clause 18
(Increased costs), Clause 12.6 (Mandatory prepayment and cancellation in
relation to a single Lender) or paragraph 3 of Schedule 4 (Mandatory Cost
Formulae), or in any amount payable under a Finance Document by an Obligor
established in France becoming not deductible from that Obligor’s taxable income
for French tax purposes by reason of that amount being (i) paid or accrued to a
Finance Party incorporated, domiciled, established or acting through a Facility
Office situated in a Non-Cooperative Jurisdiction or (ii) paid to an account
opened in the name of or for the benefit of that Finance Party in a financial
institution situated in a Non-Cooperative Jurisdiction, including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

  20.1.2

Paragraph 20.1.1 above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

20.2

Limitation of liability

 

  20.2.1

The Company shall indemnify each Finance Party for all duly itemised costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 20.1 (Mitigation).

 

  20.2.2

A Finance Party is not obliged to take any steps under Clause 20.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

21.

COSTS AND EXPENSES

 

21.1

Transaction expenses

The Company shall promptly and on demand reimburse:

 

  21.1.1

the Agent and the Arrangers, within seven (7) Business Days after demand by the
Agent for all duly itemised reasonable costs and expenses (including the
reasonable fees and expenses of legal or other advisers up to the amount
specified in a separate agreement between the Arrangers and the Company together
with any value added tax thereon (unless such value added tax is recoverable by
the payee as a result of submitting to the relevant tax

 

- 60 -



--------------------------------------------------------------------------------

 

authorities its next relevant value added tax return)), which may be incurred by
them in connection with (i) the preparation, negotiation, printing, execution
and syndication of this Agreement; any other documents referred to in this
Agreement; and any other Finance Documents executed after the date of this
Agreement, and (ii) the satisfaction of the conditions precedent under
Clause 4.1 (Initial Conditions Precedent); and

 

  21.1.2

the Agent and the Lenders, on first demand by the Agent (or within three
(3) Business Days in the case of paragraph 21.1.2(b) below), for all reasonable
and duly itemised costs and expenses (including the reasonable fees and expenses
of legal or other advisors) together with value added taxes payable thereon
(unless such value added tax is recoverable by the payee as a result of
submitting to the relevant tax authorities its next relevant value added tax
return), incurred by the Agent or any Lender:

 

  (a)

for the purposes of any amendment of this Agreement or as a result of a waiver
by the Lenders of any of their rights hereunder, in either case at the request
of any Obligor; and

 

  (b)

in the preservation of any of its rights following a failure by any Obligor to
fulfil any of its obligations hereunder, in enquiring into the existence of any
Event of Default or Special Early Termination Event and assessing the means of
remedying it or in enforcing the obligations of any Obligor.

 

21.2

Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 40.10 (Change of currency), the Company shall,
within three (3) Business Days of demand, reimburse the Agent for the amount of
all reasonable and duly itemised costs and expenses (including legal fees)
reasonably incurred by the Agent in responding to, evaluating, negotiating or
complying with that request or requirement.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

22.

GUARANTEE

 

22.1

Scope of Guarantee (the “Guarantee”)

The Guarantor irrevocably and unconditionally:

 

  (a)

guarantees as a caution solidaire to each Finance Party the punctual performance
by each Borrower other than the Company (the “Guaranteed Borrowers”) of their
respective payment and repayment obligations as Borrowers under this Agreement;
and

 

  (b)

undertakes with each Finance Party that if and whenever any of the Guaranteed
Borrowers does not pay any amount (including principal, interest, fees and any
other accessory claim of any nature whatsoever) when due under or in connection
with this Agreement (including following acceleration pursuant to Clause 31.6
(Acceleration and Cancellation) hereof), the Guarantor, acting as a caution
solidaire shall pay that amount within a period of five (5) days of receipt of a
notice claiming payment of that amount duly signed on behalf of the relevant
Finance Party by the Agent.

 

22.2

Further guarantee provisions

 

  (a)

The obligations of the Guarantor under Clause 22.1 (Scope of Guarantee) will
remain in full force and effect until all amounts which may be or become payable
by any Guaranteed Borrower under this Agreement have been irrevocably paid in
full or, if earlier, upon release from its obligations as a guarantor by the
Finance Parties.

 

  (b)

Without prejudice to the effect of any release of debt falling within article
1287 of the French Code Civil, the Guarantor shall not benefit from any release
of debt which a Guaranteed Borrower may obtain in the course of proceedings for
its reorganisation, safeguard, liquidation, dissolution, winding-up or the
composition or readjustment of its debts.

 

22.3

Undertakings

The Guarantor irrevocably and expressly:

 

  (a)

undertakes not to exercise any rights which it may have under article 2298
(bénéfice de discussion) or article 2303 (bénéfice de division) of the French
Code Civil;

 

  (b)

undertakes not to exercise any rights which it may have to take any action
against any Guaranteed Borrower in the event of any extension of any maturity
date or any other date for payment of any amount due, owing or payable to any
Finance Party under this Agreement and agrees that the Guarantee will remain in
full force and effect notwithstanding any such extension or similar event, and
that no such event will operate by way of novation such as to discharge it from
its obligations under the Guarantee; and

 

- 62 -



--------------------------------------------------------------------------------

  (c)

agrees that the Guarantee will remain in full force and effect and that it will
remain liable under this Guarantee notwithstanding (i) any change to the legal
form of any Guaranteed Borrower and/or Finance Party or (ii) any merger, spin
off, amalgamation, reconstruction, reorganisation or partial transfer of assets
in consideration for shares of any Guaranteed Borrower and/or Finance Party or
of their successors or assigns with any other person.

 

22.4

No exercise of rights of recovery

Until all amounts which may be or become payable by any Guaranteed Borrower
under or in connection with this Agreement have been irrevocably paid in full,
the Guarantor irrevocably and expressly undertakes not to exercise any rights
which it may have:

 

  (a)

as a result of being subrogated or otherwise to share in any security or monies
held, received or receivable by any Finance Party or to claim any right of
contribution, reimbursement or indemnity or as a result of being subrogated, in
relation to any payment made by the Guarantor under this Agreement; or

 

  (b)

to claim or prove in a liquidation or other insolvency proceeding of any
Guaranteed Borrower in competition with any Lender unless and until it has
irrevocably paid and discharged in full all amounts then due and payable by it
hereunder.

 

22.5

Duration

The Company’s obligations as a caution solidaire will continue in full to
produce effect until all sums due or which may become due by the Guaranteed
Borrowers under or in connection with the Agreement have been fully paid and
discharged.

 

- 63 -



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

23.

REPRESENTATIONS

Each Obligor makes the representations and warranties set out in Clauses 23.1
(Status) to 23.11 (No liquidation proceedings) of this Clause 23
(Representations) to each Finance Party on the date of this Agreement.

 

23.1

Status

It is a corporation, duly incorporated, validly existing and legally empowered
under the law of its jurisdiction of incorporation and has the power and
authority to carry on its business, to own its assets and to enter into and
perform its obligations under this Agreement.

 

23.2

Corporate action

All corporate action necessary to enable it to enter into and perform its
obligations under this Agreement has been duly taken and its representative for
the purposes of signing this Agreement has all powers necessary to authorise him
to sign this Agreement on its behalf.

 

23.3

Authorisations

No Authorisation of any kind is required from any administrative authority to
permit it to execute this Agreement and/or to perform its obligations hereunder.

 

23.4

Binding obligations

The obligations expressed to be assumed by it in each Finance Document
constitute its legally valid, binding and enforceable obligations (subject to
all qualifications or reservations set out in any legal opinion delivered
pursuant to Clause 4 (Conditions of Utilisation) or Clause 36 (Changes to the
Obligors)).

 

23.5

No conflict

The entry into and execution of this Agreement by it and the performance of its
obligations hereunder do not conflict with:

 

  (a)

any provision of its constitutional documents;

 

  (b)

any obligation owed by it to any third party; or

 

  (c)

any law or regulation applicable to it.

 

23.6

No proceedings pending

Save as disclosed in:

 

  23.6.1

AXA’s Document de Référence lodged with the Autorité des marchés financiers
(“AMF”) for the year ended 31 December 2010;

 

- 64 -



--------------------------------------------------------------------------------

  23.6.2

any press release since 31 December 2010 and prior to the date of this
Agreement; or

 

  23.6.3

the most recently published Form 10-K or Form 10-Q of AXA Financial prior to the
date of this Agreement,

as at the date of this Agreement, no material litigation or other proceedings
have been commenced against it and to the best of its knowledge and belief it
has not received any notice from any third party of such party’s intention to
commence such proceedings, which, in either case, would have a Material Adverse
Effect.

 

23.7

No Event of Default

No Event of Default in relation to itself has occurred and is continuing.

 

23.8

Pari passu ranking

The claims of the Finance Parties against it hereunder will rank at least pari
passu with the claims of its other present and future unsecured and
unsubordinated creditors of Financial Indebtedness except for such claims as are
mandatorily preferred by law applicable to companies generally including, in the
case of AXA Bermuda, claims preferred pursuant to the provisions of the
Insurance Act 1978 of Bermuda relating to long-term insurance business.

 

23.9

Stamp duty

Under the law of its incorporation no stamp, registration or similar tax will be
payable in respect of the execution, delivery, performance or enforcement of
this Agreement except for fixed duties of EUR 125 if this Agreement is
voluntarily presented for filing with the French tax authorities (service
d’enregistrement) and any other duty mentioned in a legal opinion to a Finance
Party.

 

23.10

Financial statements

Its audited financial statements (consolidated in the case of AXA for the year
ended 31 December 2010) have been prepared in accordance with GAAP and give an
accurate and fair view (donnent une image fidèle et sincère) of its financial
situation and business (or, in the case of AXA Financial or AXA Bermuda, fairly
present its financial condition in all material respects) as at the date to
which they were drawn up.

 

23.11

No liquidation proceedings

There are no proceedings pending for its liquidation, winding-up or similar
process in relation to it.

 

23.12

Repetition

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:

 

  (a)

the date of each Utilisation Request and on each Utilisation Date;

 

- 65 -



--------------------------------------------------------------------------------

  (b)

in the case of an Additional Borrower, the day on which it becomes an Additional
Borrower.

 

24.

ADDITIONAL AXA REPRESENTATIONS AND WARRANTIES

The Company makes the representations and warranties set out in this Clause 24
(Additional AXA representations and warranties) to each Finance Party on the
date of this Agreement:

 

  (a)

between 31 December 2010 and the date of this Agreement, no event has occurred
which had a Material Adverse Effect;

 

  (b)

save as disclosed in the AXA’s Document de Référence lodged with the Autorité
des Marchés Financiers (AMF) for the year ended 31 December 2010 and in any
press release since 31 December 2010 and prior to the date of this Agreement no
material litigation or other proceedings have been commenced against any
Material Subsidiary and to the best of the Company’s knowledge and belief no
Material Subsidiary has received any notice from any third party of such party’s
intention to commence such proceedings, which, in either case, would have a
Material Adverse Effect;

 

  (c)

there are no proceedings pending for liquidation, winding-up or similar process
in respect of any Material Subsidiary.

 

25.

ADDITIONAL U.S. BORROWER REPRESENTATIONS AND WARRANTIES

Each U.S. Borrower makes the additional representations and warranties set out
in Schedule 11 (U.S. Borrower Representations and Warranties) to each Finance
Party on the date of this Agreement.

 

26.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 26 (Information undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.

 

26.1

Financial information

 

  26.1.1

The Company shall deliver to the Agent in sufficient numbers for all Lenders:

 

  (a)

within forty-five (45) Business Days from the date upon its annual report is
lodged with the AMF, its annual report containing the annual audited
consolidated and unconsolidated financial statements of AXA certified by its
statutory auditors;

 

  (b)

within one hundred and twenty (120) Business Days of the end of its financial
half years, all publicly available semi-annual consolidated financial statements
of AXA; and

 

  (c)

at the same time as sent to the relevant recipient, copies of any information
sent to its shareholders (or any class of them) and the AMF (provided such
information has received a visa définitif from the AMF); and

 

- 66 -



--------------------------------------------------------------------------------

  26.1.2

each Obligor shall deliver to the Agent as soon as possible and in sufficient
numbers for all Lenders such information (or in the case of AXA, such
information additional to that mentioned in paragraph 26.1.1) about its
financial situation or business as may be reasonably requested by any Agent
(other than information deemed confidential by the relevant Obligor, acting
reasonably).

 

26.2

Notification of default

 

  26.2.1

Each Obligor shall notify the Agent of any Event of Default in relation to
itself and the Company shall notify the Agent of any Special Early Termination
Event (and in each case the steps, if any, being taken to remedy it) promptly
upon becoming aware of its occurrence (unless that Obligor is aware that a
notification has already been provided by another Obligor).

 

  26.2.2

Promptly upon a request by the Agent, each Obligor shall confirm to the Agent
that no Event of Default is continuing in relation to itself and the Company
shall confirm to the Agent that no Special Early Termination Event is continuing
(or if an Event of Default or Special Early Termination Event is continuing,
specifying it and the steps, if any, being taken to remedy it) except any which
it previously notified to the Agent and any of which details are given in such
confirmation.

 

26.3

Use of website

The Company may satisfy its obligations to deliver financial information by
posting such information onto its electronic website.

 

27.

ADDITIONAL U.S. BORROWER INFORMATION UNDERTAKINGS

Each U.S. Borrower gives the additional information undertakings set out in
Schedule 12 (U.S. Borrower Information Undertakings) to each Finance Party on
the date of this Agreement.

 

28.

“KNOW YOUR CUSTOMER” CHECKS

 

28.1

If:

 

  28.1.1

the introduction of or any change in (or in the interpretation, administration
or application of) any law made after the date of this Agreement; or

 

  28.1.2

a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a person that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph 28.1.2 above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent

 

- 67 -



--------------------------------------------------------------------------------

supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender or, in
the case of the event described in paragraph 28.1.2 above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in paragraph 28.1.2 above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

28.2

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

28.3

The Company shall, by not less than ten (10) Business Days’ prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Borrower
pursuant to Clause 36 (Changes to the Obligors).

 

28.4

Following the giving of any notice pursuant to Clause 28.3 above, if the
accession of such Additional Borrower obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Company
shall promptly upon the request of the Agent supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender for itself or on behalf of any
prospective new Lender) in order for the Agent or such Lender or any prospective
new Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Borrower.

 

29.

GENERAL UNDERTAKINGS

The undertakings in this Clause 29 (General Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

Each Obligor undertakes:

 

29.1

Security

 

  29.1.1

not to grant or allow to exist over its assets any Security save for:

 

  (a)

Security granted by that Obligor included in the Security referred to under the
rubric “titres nantis/sûretés réelles” in note 29 of the Original Financial
Statements, to the extent that the Financial Indebtedness secured thereby, when
aggregated with Security also included under that rubric granted by all of the
other members of the Group as at 31 December 2010, is no more than EUR
24,211 million mentioned in that note;

 

- 68 -



--------------------------------------------------------------------------------

  (b)

any Security created over an asset to secure finance for the acquisition price
or costs of improvement of such asset provided that the amount of Financial
Indebtedness secured by such Security remains confined to such asset;

 

  (c)

any Security required by any tax or customs administration in the ordinary
course of business of the relevant Obligor;

 

  (d)

carriers’, warehousemen’s mechanics’, material men’s, repairmen’s or other
similar Security arising in the ordinary course of business of the relevant
Obligor;

 

  (e)

easements, rights-of-way restrictions and other similar Security incurred in the
ordinary course of business and Security consisting of leases and sub-leases
granted to others, statutory liens of landlords, liens on the fee estate in
property leased to the relevant Obligor, pending condemnation, zoning
restrictions, easements, licenses and restrictions on the use of property or
imperfections in title thereto that are covered by a title insurance policy or
which are immaterial, relating to statutory liens (or the equivalent);

 

  (f)

pledges or deposits under worker’s compensation unemployment insurance and other
social security legislation;

 

  (g)

Security created by it over securities (including any debenture, bond or note)
or over sums of money in favour of the clearing system of any regulated market
or for the purpose of a transaction concluded in the ordinary course of its cash
management (and including for the avoidance of doubt “dollar rolls” (which are
repurchase agreements involving mortgage backed securities used for cash
management purposes));

 

  (h)

Security existing on the assets of any entity at the time such entity is merged
or consolidated with the relevant Obligor provided that the amount secured is
not subsequently increased;

 

  (i)

Security securing the obligations of the relevant Obligor under any derivatives
transaction;

 

  (j)

Security in the form of restrictions on the transferability of investments made
by the relevant Obligor in the ordinary course of business;

 

  (k)

deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other similar obligations incurred in the ordinary course
of business;

 

  (l)

Security created in respect of any securitisation, sale and lease back or
similar transaction provided that the amount of Financial Indebtedness

 

- 69 -



--------------------------------------------------------------------------------

 

secured thereby does not exceed, together with all Financial Indebtedness
secured by Security created for such transactions by other Obligors, ten per
cent (10%) of AXA Consolidated Net Worth;

 

  (m)

any Security arising out of a refinancing by it of any Financial Indebtedness
secured by security permitted above, provided that such Financial Indebtedness
is not increased or secured by any additional asset; and

 

  (n)

other Security created by the relevant Obligor not falling within the above
paragraphs, provided that the amount of Financial Indebtedness secured thereby
does not exceed, together with all Financial Indebtedness secured by Security
(not falling within the above paragraphs) on the assets of other Obligors,
fifteen per cent (15%) of AXA Consolidated Net Worth.

 

29.2

Consents

to obtain, maintain and renew all Authorisations required (and take any other
steps necessary) to ensure the validity of this Agreement and to enable it
lawfully to perform its obligations hereunder.

 

29.3

Change of business

to procure that no material change is made to the general nature of the business
carried on by it or, as far as the Company is concerned, the Group from that
carried on at the date of this Agreement.

 

29.4

Maintenance of status

 

  (a)

to do all such things as are necessary to maintain its corporate existence; and

 

  (b)

to ensure that it has the right and is duly qualified to conduct its business as
it is conducted in all applicable jurisdictions.

 

29.5

Compliance with laws

to comply with all laws to which it is subject, if failure so to comply would
have a Material Adverse Effect, take all action reasonably within its power to
ensure that the Lenders will not, by permitting a Utilisation, violate any law
in the jurisdiction of the Obligor and to take all reasonable steps to avoid any
action which will bring about such a violation.

 

29.6

Use of proceeds

not to knowingly cause or permit the proceeds of any Utilisation to be used
directly to make a loan or other advance to, invest in or continue to or
otherwise support the activities of business of any person, entity, country or
governmental authority that is a subject of sanctions administered by the U.S.
Treasury Department’s Office of Foreign Assets Control in any manner that would
violate such sanctions.

 

- 70 -



--------------------------------------------------------------------------------

30.

ADDITIONAL U.S. BORROWER GENERAL UNDERTAKINGS

Each U.S. Borrower makes the additional general undertakings set out in
Schedule 13 (U.S. Borrower General Undertakings) to each Finance Party on the
date of this Agreement.

 

31.

EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 31 (Events of Default) is
an Event of Default provided that in relation to the events described in Clauses
31.1 (Non-payment) and 31.2 (Material Breach) below an Event of Default shall
only occur once the grace period provided for therein has expired without such
default having been remedied.

 

31.1

Non-payment

Failure by an Obligor to pay any amount due and payable under the Finance
Documents within five (5) Business Days following the due date for payment.

 

31.2

Material Breach

Material breach of any other obligation of an Obligor under the Finance
Documents if the breach is not remedied within thirty (30) days of the Agent
giving notice thereof to the relevant Obligor.

 

31.3

Financial Indebtedness

Either:

 

  31.3.1

failure by an Obligor to pay on the due date any Financial Indebtedness owed by
it (subject to any applicable grace period) if in consequence the aggregate
amount of all Financial Indebtedness unpaid by it on the due date exceeds:

 

  (a)

in respect of the Company, one hundred and fifty million euro (EUR 150,000,000)
or its equivalent in any Optional Currency; or

 

  (b)

in respect of any other Obligor, one hundred million euro (EUR 100,000,000) or
its equivalent in any Optional Currency, or

 

  31.3.2

any Financial Indebtedness in an aggregate amount in excess of:

 

  (a)

in respect of the Company, one hundred and fifty million euro (EUR 150,000,000)
or its equivalent in any Optional Currency; or

 

  (b)

in respect of any other Obligor, one hundred million euro (EUR 100,000,000) or
its equivalent in any Optional Currency,

becomes due prior to its stated maturity as a result of the holder of the
Financial Indebtedness in question, or an agent acting on its behalf, declaring
it to be due and payable in consequence of the occurrence of an event of default
(however described) excluding, however, any such unpaid amounts liability for
payment of which is contested in good faith by the relevant

 

- 71 -



--------------------------------------------------------------------------------

Obligor, or which are paid within any grace period provided for in the contract
(in its original form or as amended) under which such amount has become due.

 

31.4

Representations

Any representation or statement made pursuant to any provision under this
Agreement is or proves to have been incorrect or misleading in any material
respect when made or deemed repeated or any other material information provided
by an Obligor under this Agreement is or proves to have been incorrect or
misleading in any material respect on the date upon which such information is
provided, and the same is not remedied within thirty (30) days of the Agent
giving notice thereof to the relevant Obligor.

 

31.5

Insolvency

 

  31.5.1

In France:

 

  (a)

an Obligor is or is deemed for the purposes of any law to be, unable to pay its
debts as they fall due or to be insolvent (including without limitation en état
de cessation des paiements), or admits inability to pay its debts as they fall
due;

 

  (b)

an Obligor commences negotiations with all of its creditors (or certain of them)
with a view to rescheduling all or a substantial part or its Financial
Indebtedness as a result of financial difficulties;

 

  (c)

a conciliateur is appointed for an Obligor if his terms of reference include
such general negotiations with creditors are as described in paragraph 31.5.1(b)
above;

 

  (d)

commencement by an Obligor of proceedings for conciliation in accordance with
articles L.611-1 et seq. of the French Code de commerce;

 

  (e)

judgement for sauvegarde, sauvegarde financière accélérée, redressement
judiciaire or liquidation judiciaire in relation to an Obligor under articles
L.620-1 et seq. of the French Code de commerce or judgement is issued for the
transfer of the whole of the business of an Obligor (cession totale de
l’entreprise).

 

  31.5.2

An Obligor, in any part of the United States of America:

 

  (a)

applies for, or consents to, the appointment of, or the taking of possession by,
a receiver, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its property;

 

  (b)

makes a general assignment for the benefit of its creditors;

 

  (c)

commences a voluntary case under the Bankruptcy Code;

 

- 72 -



--------------------------------------------------------------------------------

  (d)

files a petition with respect to itself seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;
or

 

  (e)

takes any corporate action for the purpose of effecting any of the foregoing
with respect to itself.

 

  31.5.3

A proceeding is commenced, without the application or consent of an Obligor, in
any court of competent jurisdiction in the United States of America, seeking:

 

  (a)

its reorganisation, liquidation, dissolution, arrangement or winding-up or the
composition or readjustment of its debts;

 

  (b)

the appointment of a receiver, custodian, trustee, examiner, liquidator or the
like of the Obligor or of all or any substantial part of its property; or

 

  (c)

similar relief in respect of any Obligor under any law relating to the
bankruptcy insolvency, reorganisation, winding-up or composition or adjustment
of debts,

and any such proceeding or case referred to in paragraphs 31.5.3(a) to 31.5.3(c)
above continues undismissed, or an order, judgment or decree approving or
ordering any of the foregoing is entered and continues unstayed and in effect,
for a period of twenty-one (21) or more days, or an order for relief against
such Obligor is entered in an involuntary case under the Bankruptcy Code.

 

  31.5.4

An Obligor (other than a U.S. Borrower) is unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of action or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
Financial Indebtedness.

 

  31.5.5

An Obligor (other than a U.S. Borrower) takes any corporate action, or has taken
against it any legal proceedings or other procedure or step in relation to:

 

  (a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise);

 

  (b)

the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer.

 

31.6

Acceleration and Cancellation

 

  31.6.1

On and at any time after the occurrence of an Event of Default which is
continuing in relation to a Borrower, the Agent may without mise en demeure or
any other judicial or extra judicial step (and, if so instructed by the Majority
Lenders, shall) by notice to that Borrower, with copy to the Company but subject
(to the extent applicable) to the mandatory provisions of articles L.620-1 et
seq. of the French Code de Commerce:

 

  (a)

declare that all or part of the Loans drawn by that Borrower, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents in relation to those Loans be immediately due and payable, whereupon
they shall become immediately due and payable;

 

- 73 -



--------------------------------------------------------------------------------

  (b)

declare all or any part of the Utilisations made by that Borrower to be payable
on demand, whereupon they shall immediately become payable on demand of the
Agent on the instructions of the Majority Lenders; and/or

 

  (c)

require that Borrower immediately to repay each Letter of Credit previously
issued at its request.

 

  31.6.2

On the occurrence of an Event of Default under paragraph 31.5.2 or
paragraph 31.5.3 of Clause 31.5 (Insolvency) in relation to any Obligor, the
Loans drawn or other sums owed by that Obligor shall become immediately due and
payable without notice from the Agent (together with accrued interest and
commission and any other sums then owed by that Obligor under this Agreement)
and all Letters of Credit previously issued at the request of that Obligor shall
become immediately repayable.

 

  31.6.3

Without prejudice to paragraphs 31.6.1 and 31.6.2 above, on and at any time
after the occurrence of an Event of Default which is continuing in relation to
the Company and at any time thereafter, the Agent may without mise en demeure or
any other judicial or extra judicial step (and, if so instructed by the Majority
Lenders, shall) to the extent permitted by applicable law:

 

  (a)

by notice to the Company, cancel the Total Commitments, whereupon they shall
immediately be cancelled;

 

  (b)

notify each Borrower which then has Loans outstanding that it will declare them
due and payable in full at any time after the expiry of a period of twenty
(20) Business Days from the effective date of the notice (together with accrued
interest and all other amounts accrued or outstanding under the Finance
Documents in relation to those Loans) and that each Letter of Credit previously
issued at the request of that Borrower will then become immediately repayable if
(in each case) the Borrower has not by the expiry of that period exercised its
rights in accordance with the terms of this Agreement to prepay the full amount
of those Loans and repay those Letters of Credit; and

 

  (c)

take the action specified in the notification given to a Borrower under (ii) if
it has not by the specified time made the prepayment and provided the cash
collateral to which the notification refers.

 

- 74 -



--------------------------------------------------------------------------------

32.

SPECIAL EARLY TERMINATION EVENTS

 

32.1

The following events or circumstances shall each be Special Early Termination
Events:

 

  32.1.1

any Financial Indebtedness (excluding item (f) of the definition of that term)
of a Material Subsidiary (which is not an Obligor) exceeding in aggregate
EUR 100,000,000 (or equivalent) for such Material Subsidiary is not paid when
due after expiry of any applicable grace period or becomes due and payable
before its stated maturity as a result of the holder of the Financial
Indebtedness in question or an agent on its behalf declaring it to be due and
payable in consequence of the occurrence of an event of default (however
described), unless the occurrence of the event of default is contested in good
faith by such Material Subsidiary;

 

  32.1.2

any event occurs in relation to a Material Subsidiary not being an Obligor
which, if it were an Obligor, would be an Event of Default under Clause 31.5
(Insolvency);

 

  32.1.3

any Borrower (other than AXA) ceases to be owned, directly or indirectly, as to
at least 50.1% of share capital and voting rights by AXA;

 

  32.1.4

the obligations of the Company in relation to any Guaranteed Borrower pursuant
to the Guarantee cease to be valid and binding.

 

32.2

On and at any time after the occurrence of a Special Early Termination Event
which is continuing, the Agent may without mise en demeure or any other judicial
or extra judicial step (and, if so instructed by the Majority Lenders, shall) by
notice to the Company but subject (to the extent applicable) to the mandatory
provisions of articles L.620-1 et seq. of the French Code de Commerce:

 

  32.2.1

in the case of paragraph 32.1.1 and 32.1.2 above,

 

  (a)

declare that the Interest Period of any Utilisation having an Interest Period
greater than six (6) Months is reduced to six (6) Months;

 

  (b)

cancel the Total Commitments, whereupon they shall be immediately cancelled; and

 

  (c)

require repayment of each Letter of Credit immediately or, if later, the date
which is six (6) months after the first day of its then current Term; and

 

  32.2.2

in the case of paragraph 32.1.3 above, require the relevant Borrower within
three (3) Business Days after receipt of the notice to prepay all outstanding
Loans drawn by it, and to repay each Letter of Credit previously issued at its
request by (irrespective of whether it is or is not a French company) providing
full cash cover or granting such security as is contemplated by paragraph
6.1.2(g)(ii).

 

  32.2.3

in the case of paragraph 32.1.4 above, require the relevant Guaranteed Borrower
within twenty (20) Business Days after receipt of the notice to

 

- 75 -



--------------------------------------------------------------------------------

 

prepay all outstanding Loans drawn by it, and to repay each Letter of Credit
previously issued at its request by (irrespective of whether it is or is not a
French company) providing full cash cover or granting such security as is
contemplated by paragraph 6.1.2(g)(ii).

 

- 76 -



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

33.

CHANGES TO THE LENDERS

 

33.1

Assignments and transfers by the Lenders

 

  33.1.1

Subject to this Clause 33, a Lender (the “Existing Lender”) may only:

 

  (a)

assign any of its rights to;

 

  (b)

transfer any of its rights (including such as relate to that Lender’s
participation in each Utilisation) and obligations to; or

 

  (c)

enter into any sub-participation agreement in respect of any of its rights and
obligations with,

another bank or financial institution (the “New Lender”). Such a transfer of its
rights and obligations in respect of Facility A must (if it does not relate to
the full amount of its Commitment) relate to an integral multiple of ten million
euro (EUR 10,000,000) which is at least twenty million euro (EUR 20,000,000).

 

  33.1.2

Any such transfer by a Lender of all or, as the case may be, part of its
Facility A Commitment must relate to all or, as the case may be, a corresponding
pro rata part of its Swingline Commitments or (if it is not itself a Swingline
Lender) be accompanied by a transfer of all or, as the case may be, a
corresponding pro rata part of the Swingline Commitment of its Affiliate.

 

  33.1.3

A Facility A Lender may not (for the avoidance of doubt) transfer all or any
part of any of its rights and obligations as an L/C Lender separately from a
transfer of its Facility A Commitment (or a corresponding part thereof).

 

  33.1.4

An L/C Lender may only assign or transfer its rights and obligations as an L/C
Lender to a New Lender that is a “qualified bank” within the meaning of the New
York Insurance Department Regulation 133, , 11 N.Y.C.R.R. pt. 79, as amended
from time to time.

 

  33.1.5

The consent of the Finance Parties is hereby given to a transfer by an Existing
Lender to a New Lender.

 

33.2

Conditions of assignment or transfer

 

  33.2.1

The consent of the Company is required for an assignment, transfer or
sub-participation by a Lender but the Company hereby consents to an assignment,
transfer or sub-participation to another Lender or an Affiliate of a Lender,
provided that such Affiliate is an Acceptable Bank and further provided that
such transfer would not cause the Company or the Borrowers to incur Increased
Costs under Clause 18.1 (Increased Costs).

Notwithstanding the above, no assignment, transfer, sub-participation or
subcontracting (including a transfer of Facility Office) in relation to a

 

- 77 -



--------------------------------------------------------------------------------

Utilisation by a Borrower established in France may be effected to a New Lender
incorporated, domiciled or acting through a Facility Office situated in a
Non-Cooperative Jurisdiction without prior consent of the Company.

 

  33.2.2

The consent of the Company to an assignment, transfer or sub-participation must
not be unreasonably withheld or delayed. The Company will be deemed to have
given its consent ten (10) Business Days after the Lender has requested it
unless consent is expressly refused by the Company within that time. The Company
shall be considered to be reasonable in refusing consent if, inter alia, such
transfer would cause the Company or the Borrowers to incur additional costs
under the Facility (including pursuant to Clause 18.1 (Increased Costs)).

 

  33.2.3

A transfer will only be effective if (i) the procedure set out in Clause 33.5
(Procedure for transfer) is complied with and (ii) the Agent has performed all
“know your customer” or other checks relating to any person that it is required
to carry out in relation to such transfer to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

  33.2.4

If:

 

  (a)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents, or changes its Facility Office; and

 

  (b)

            

 

  (i)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment under Clause 17
(Tax gross-up and indemnities) or Clause 18 (Increased Costs) to the New Lender
or to the Lender acting through its new Facility Office; or

 

  (ii)

in the case of an assignment or transfer to an Affiliate of the Lender, as a
result of circumstances existing at the date of the assignment or transfer or at
any time following the assignment or transfer, an Obligor would be obliged to
make a payment under Clause 18 (Increased Costs) to the New Lender or to the
Lender acting through its new Facility Office,

then the New Lender or the Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or the Lender acting through its previous Facility Office would
have been if the assignment, transfer or change had not occurred.

 

33.3

Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of two thousand euro (EUR
2,000).

 

- 78 -



--------------------------------------------------------------------------------

33.4

Limitation of responsibility of Existing Lenders

 

  33.4.1

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (a)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (b)

the financial condition of any Obligor;

 

  (c)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (d)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  33.4.2

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (a)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

  33.4.3

Nothing in any Finance Document obliges an Existing Lender to:

 

  (a)

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 33 (Changes to the Lenders); or

 

  (b)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

33.5

Procedure for transfer

 

  33.5.1

Subject to the conditions set out in Clause 33.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph 33.5.3 below when
the Agent executes an otherwise duly completed Transfer Agreement delivered to
it by the Existing Lender and the New Lender. The Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Agreement.

 

- 79 -



--------------------------------------------------------------------------------

  33.5.2

The Agent shall only be obliged to execute a Transfer Agreement delivered to it
by the Existing Lender and the New Lender upon its completion of all “know your
customer” or other checks relating to any person that it is required to
carry-out in relation to the transfer to such New Lender.

 

  33.5.3

By virtue of the execution of a Transfer Agreement, as from the Transfer Date:

 

  (a)

to the extent that in the Transfer Agreement the Existing Lender seeks to
transfer its rights and obligations under the Finance Documents, the Existing
Lender shall be discharged to the extent provided for in the Transfer Agreement
from further obligations towards each of the Obligors and the other Finance
Parties under the Finance Documents;

 

  (b)

the rights and obligations of the Existing Lender with respect to the Obligors
shall be transferred to the New Lender, to the extent provided for in the
Transfer Agreement;

 

  (c)

the Agent, the Arrangers, the New Lender and other Lenders shall have the same
rights and obligations between themselves as they would have had had the New
Lender been an Original Lender with the rights and/or obligations to which it is
entitled and subject as a result of the transfer and to that extent the Agent,
the Arrangers and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

  (d)

the New Lender shall become a Party as a “Lender”.

 

  33.5.4

The Agent shall notify the Company if a Lender has effected a transfer to
another Lender or to an Affiliate of a Lender pursuant to Clause 33.2.1 above

 

  33.5.5

The Agent, acting solely for these purposes as an agent of the Borrowers, will
maintain (and make available for inspection by the Borrowers and the Lenders
upon reasonable prior notice at reasonable times) a register for the recordation
of, and will record, the names and addresses of the Lenders and the respective
amounts of the Commitments and Loans of each Lender from time to time (the
“Register”). Absent manifest error, the entries in the Register shall be
conclusive and binding for all purposes and the Borrowers, the Agent, and the
Lenders shall, absent manifest error, treat each person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.

 

34.

SECURITY OVER LENDERS’ RIGHTS

In addition to the other rights provided to Lenders under Clause 33 (Changes to
the Lenders), each Lender may without consulting with or obtaining consent from
any Obligor, at any time charge, assign or otherwise create Security in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

 

  (a)

any charge, assignment or other Security to secure its obligations to a federal
reserve or central bank or equivalent body (including the SFEF (Société de
financement de l’économie française)); and

 

- 80 -



--------------------------------------------------------------------------------

  (b)

in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as Security for those
obligations or securities,

except that no such charge, assignment or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

35.

PRO RATA INTEREST SETTLEMENT

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 33.5 (Procedure for transfer) the
Transfer Date of which, in each case, is after the date of such notification and
is not on the last day of an Interest Period):

 

  (a)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

  (b)

the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

 

  (i)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

 

  (ii)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 35, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

- 81 -



--------------------------------------------------------------------------------

36.

CHANGES TO THE OBLIGORS

 

36.1

Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

36.2

Additional Borrowers

 

  36.2.1

Subject to compliance with the provisions of Clauses 28.3 and 28.4 of Clause 28
(“Know your customer” checks), the Company may request that any of its
Subsidiaries becomes an Additional Borrower. That Subsidiary shall become an
Additional Borrower in relation to the Facility specified in the Accession
Letter if:

 

  (a)

in relation to any Subsidiary not incorporated in France, the United Kingdom,
the United States of America or any other country of the European Union or the
OECD, all the Lenders approve the addition of that Subsidiary;

 

  (b)

the Company delivers to the Agent a duly completed and executed Accession Letter
which specifies whether the Subsidiary is to become an Additional Borrower;

 

  (c)

the Company confirms that no Event of Default or Special Early Termination Event
is continuing or would occur as a result of that Subsidiary becoming an
Additional Borrower;

 

  (d)

the Agent has received all of the documents and other evidence listed in Part B
of Schedule 2 (Conditions precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent; and

 

  (e)

(in relation to any Subsidiary not incorporated in France, the United Kingdom or
the United States) each Lender has notified the Agent that it is satisfied that
it will be able, without contravening any applicable law, to participate in
Utilisations made by the proposed Additional Borrower.

 

  36.2.2

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part B of Schedule 2 (Conditions
precedent).

 

  36.2.3

If the Additional Borrower is not incorporated or deemed to be resident for tax
purposes in France, the United Kingdom or the United States, paragraph 17.2.4(a)
shall not apply to payments made by it to a Lender which was not a Qualifying
Lender at the time it became an Additional Borrower.

 

- 82 -



--------------------------------------------------------------------------------

36.3

Additional L/C Borrowers

 

  36.3.1

Subject to compliance with the provisions of Clauses 28.3 and 28.4 of Clause 28
(“Know your customer” checks), the Company may request that any of its
Subsidiaries becomes an Additional L/C Borrower. That Subsidiary shall become an
Additional Borrower in relation to the Facility specified in the Accession
Letter if:

 

  (a)

in relation to any Subsidiary other than Colisee Re (in which case no Lender
approval would be required), the Majority Lenders approve the addition of that
Subsidiary;

 

  (b)

the Company delivers to the Agent a duly completed and executed Accession Letter
which specifies whether the Subsidiary is to become an Additional L/C Borrower;

 

  (c)

the Company confirms that no Event of Default or Special Early Termination Event
is continuing or would occur as a result of that Subsidiary becoming an
Additional L/C Borrower;

 

  (d)

the Agent has received all of the documents and other evidence listed in Part B
of Schedule 2 (Conditions precedent) in relation to that Additional L/C
Borrower, each in form and substance satisfactory to the Agent;

 

  (e)

(in relation to any Subsidiary not incorporated in France, the United Kingdom or
the United States) each Lender has notified the Agent that it is satisfied that
it will be able, without contravening any applicable law, to participate in
Utilisations made by the proposed Additional L/C Borrower;

 

  36.3.2

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part B of Schedule 2 (Conditions
precedent)

 

  36.3.3

If the Additional L/C Borrower is not incorporated or deemed to be resident for
tax purposes in France, the United Kingdom or the United States, paragraph
17.2.4(a) shall not apply to payments made by it to a Lender which was not a
Qualifying Lender at the time it became an Additional L/C Borrower.

 

36.4

Resignation of a Borrower

 

  36.4.1

The Company may request that a Borrower (other than the Company) ceases to be a
Borrower by delivering to the Agent a Resignation Letter.

 

  36.4.2

The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

  (a)

no Event of Default or Special Early Termination Event is continuing or would
result from the acceptance of the Resignation Letter (and the Company has
confirmed this is the case); and

 

- 83 -



--------------------------------------------------------------------------------

  (b)

the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

36.5

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

- 84 -



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

 

37.

ROLE OF THE AGENT, THE ARRANGERS AND THE SWINGLINE AGENT

 

37.1

Appointment of the Agent

 

  37.1.1

Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

 

  37.1.2

Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

37.2

Duties of the Agent

 

  37.2.1

The Agent shall promptly forward to a Party the original or a copy of any
document other than any Transfer Agreement which is delivered to the Agent for
that Party by any other Party.

 

  37.2.2

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  37.2.3

If the Agent receives notice from a Party referring to this Agreement,
describing an Event of Default or a Special Early Termination Event and stating
that the circumstance described is an Event of Default or a Special Early
Termination Event, it shall promptly notify the Finance Parties.

 

  37.2.4

If the Agent is aware of the non-payment of any principal, interest,
non-utilisation fee or other fee payable to a Finance Party (other than the
Agent or the Arrangers) under this Agreement it shall promptly notify the other
Finance Parties.

 

  37.2.5

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  37.2.6

The Agent shall provide to the Company within ten (10) Business Days of a
request by the Company (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, the address and fax
number (and the department or officer, if any, for whose attention any
communication is to be made) of each Lender for any communication to be made or
document to be delivered under or in connection with the Finance Documents, the
electronic mail address and/or any other information required to enable the
sending and receipt of information by electronic mail or other electronic means
to and by each Lender to whom any communication under or in connection with the
Finance Documents may be made by that means and the account details of each
Lender for any payment to be distributed by the Agent to that Lender under the
Finance Documents.

 

- 85 -



--------------------------------------------------------------------------------

37.3

Role of the Arrangers

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

37.4

No fiduciary duties

 

  37.4.1

Nothing in this Agreement constitutes the Agent or the Arrangers as a trustee or
fiduciary of any other person.

 

  37.4.2

Neither the Agent nor the Arrangers shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

 

37.5

Business with the Group

The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

37.6

Rights and discretions of the Agent

 

  37.6.1

Notwithstanding Clauses 37.6.5 below, the Parties agree and acknowledge that in
relation to the issuance of the Letters of Credit in accordance with Clause
37.6.5, the Agent shall discharge certain of its duties through its U.S.
Affiliate (which must be a “Qualified Bank” as that term is defined in New York
Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79, as amended from time
to time), as specified in the appendix to the relevant Letter of Credit.

 

  37.6.2

The Agent may rely on:

 

  (a)

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

  (b)

any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

  37.6.3

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (a)

no Event of Default or Special Early Termination Event has occurred (unless it
has actual knowledge of an Event of Default arising under Clause 31.1
(Non-payment));

 

  (b)

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 

  (c)

any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

 

- 86 -



--------------------------------------------------------------------------------

  37.6.4

The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

 

  37.6.5

The Agent may act in relation to the Finance Documents through its personnel and
agents.

 

  37.6.6

The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

 

  37.6.7

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arrangers is obliged to do or omit to do anything if
it would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

  37.6.8

Without prejudice to the generality of Clause 37.6.6 above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall disclose the same upon the written request of the Company
or the Majority Lenders.

 

  37.6.9

The Agent may not disclose to any Finance Party any details of the rate notified
to the Agent by any Lender or the identity of any such Lender for the purpose of
Clause 15.2 (Market Disruption).

 

37.7

Majority Lenders’ instructions

 

  37.7.1

Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.

 

  37.7.2

Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

  37.7.3

The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 

  37.7.4

In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

 

  37.7.5

The Agent is not authorised to act on behalf of a Lender in any legal or
arbitration proceedings relating to any Finance Document, without having first
obtained that Lender’s authority to act on its behalf in those proceedings.

 

- 87 -



--------------------------------------------------------------------------------

37.8

Responsibility for documentation

Neither the Agent nor the Arrangers:

 

  37.8.1

is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arrangers, an Obligor or
any other person given in or in connection with any Finance Document; or

 

  37.8.2

is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

37.9

Exclusion of liability

 

  37.9.1

Without limiting paragraph 37.9.2 below and without prejudice to the provisions
of Clause 41.5 (Disruption to Payment Systems etc.), the Agent will not be
liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

  37.9.2

No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this Clause.

 

  37.9.3

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

  37.9.4

Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any “know your customer” or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
Arranger.

 

37.10

Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
(3) Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) (or in the case of any cost, loss or liability pursuant to Clause 41
(Disruption to Payment Systems etc) notwithstanding the Agent’s negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

- 88 -



--------------------------------------------------------------------------------

37.11

Resignation of the Agent

 

  37.11.1

The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the other Finance Parties and the Company.

 

  37.11.2

Alternatively the Agent may resign by giving notice to the other Finance Parties
and the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent, , which shall not be incorporated,
domiciled or acting through an office situated in a Non-Cooperative Jurisdiction

 

  37.11.3

The Company may, on no less than 30 days’ prior notice to the Agent, replace the
Agent by requiring the Lenders to appoint a replacement Agent if any amount
payable under a Finance Document by an Obligor established in France becomes not
deductible from that Obligor’s taxable income for French tax purposes by reason
of that amount (i) being paid or accrued to an Agent incorporated, domiciled,
established or acting through an office situated in a Non-Cooperative
Jurisdiction or (ii) paid to an account opened in the name of that Agent in a
financial institution situated in a Non-Cooperative Jurisdiction. In this case,
the Agent shall resign and a replacement Agent shall be appointed by the
Majority Lenders (after consultation with the Company) within 30 days after
notice of replacement was given.

 

  37.11.4

If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph 37.11.2 above within thirty (30) days after notice of resignation was
given, the Agent (after consultation with the Company) may appoint a successor
Agent.

 

  37.11.5

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  37.11.6

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  37.11.7

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 37 (Role of the Agent, the Arrangers and
the Swingline Agent). Its successor and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

  37.11.8

After consultation with the Company, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with paragraph 37.11.2 above. In this
event, the Agent shall resign in accordance with paragraph 37.11.2 above.

 

37.12

Replacement of the Agent

 

  (a)

After consultation with the Company, the Majority Lenders may, by giving thirty
(30) days’ notice to the Agent (or, at any time the Agent is an Impaired

 

- 89 -



--------------------------------------------------------------------------------

 

Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Agent by appointing a successor Agent (which shall not be incorporated,
domiciled or acting through an office situated in a Non-Cooperative
Jurisdiction).

 

  (b)

The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  (c)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 38 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

  (d)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

37.13

Confidentiality

 

  37.13.1

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  37.13.2

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

37.14

Relationship with the Lenders

 

  37.14.1

Subject to Clause 35 (Pro rata interest settlement), the Agent may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than five (5) Business Days
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.

 

  37.14.2

Each Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost in accordance with Schedule 4 (Mandatory
Cost Formulae).

 

37.15

Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  37.15.1

the financial condition, status and nature of each member of the Group;

 

- 90 -



--------------------------------------------------------------------------------

  37.15.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

  37.15.3

whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  37.15.4

the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by the Agent, any Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

37.16

Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

37.17

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

37.18

Swingline Agent

 

  37.18.1

Each Swingline Lender appoints the Swingline Agent (which shall not be
incorporated, domiciled or acting through an office situated in a
Non-Cooperative Jurisdiction) to act as its agent in connection with the
Swingline Facility, and accordingly to exercise the rights, powers, authorities
and discretions specifically given to the Swingline Agent under or in connection
with the Finance Documents, together with any other incidental rights, powers,
authorities and discretions.

 

  37.18.2

Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Facility A Lender
shall (in the proportion its Facility A Commitment bears to the Total
Commitments or, if the Total Commitments are then zero, bore to the Total

 

- 91 -



--------------------------------------------------------------------------------

 

Commitments immediately prior to their reduction to zero) pay to or indemnify
the Swingline Agent, within three (3) Business Days of demand, for or against
any cost, loss or liability incurred by the Swingline Agent (other than by
reason of the Swingline Agent’s gross negligence or wilful misconduct) in acting
as Swingline Agent (unless the Swingline Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

  37.18.3

This Clause 37 (except Clause 37.10 (Lenders’ indemnity to the Agent)) applies
to the Swingline Agent as if each reference to the “Agent” were as a reference
to the Swingline Agent.

 

38.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  38.1.1

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  38.1.2

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  38.1.3

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

39.

SHARING AMONG THE FINANCE PARTIES

 

39.1

Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 40 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  39.1.1

the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Agent;

 

  39.1.2

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 40 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  39.1.3

the Recovering Finance Party shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 41.5 (Partial payments).

 

- 92 -



--------------------------------------------------------------------------------

39.2

Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 41.5 (Partial payments).

 

39.3

Recovering Finance Party’s rights

 

  39.3.1

On a distribution by the Agent under Clause 39.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution which Finance Parties agree that
they will in that connection waive the benefit of Article 1252 of the French
Code Civil.

 

  39.3.2

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph 39.3.1 above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

39.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  39.4.1

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 39.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

  39.4.2

that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

39.5

Exceptions

 

  39.5.1

This Clause 39 (Sharing among the Finance Parties) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

 

  39.5.2

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (a)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (b)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

- 93 -



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

40.

PAYMENT MECHANICS

 

40.1

Payments to the Agent

 

  40.1.1

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  40.1.2

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London), other than a Non-Cooperative
Jurisdiction, with such bank as the Agent specifies.

 

40.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 40.3 (Distributions to an Obligor) and Clause 40.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London) other than a Non-Cooperative Jurisdiction.

 

40.3

Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 43
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

40.4

Clawback

 

  40.4.1

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  40.4.2

If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 

- 94 -



--------------------------------------------------------------------------------

40.5

Partial payments

 

  40.5.1

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (a)

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent under the Finance Documents;

 

  (b)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (c)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement and any amount due but unpaid under Clauses 7.2 (Claims under a
Letter of Credit) and 7.3 (Indemnities); and

 

  (d)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

  40.5.2

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs 40.5.1(b) to 40.5.1(d) above.

 

  40.5.3

Paragraphs 40.5.1 and 40.5.2 above will override any appropriation made by an
Obligor.

 

40.6

Application to Swingline Agent

Clauses 40.1 (Payments to the Agent), 40.2 (Distributions by the Agent), 40.3
(Distributions to an Obligor) and 40.4 (Clawback) shall apply in relation to
payments under the Swingline Facility as if references therein to the Agent were
to the Swingline Agent.

 

40.7

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

40.8

Business Days

 

  40.8.1

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

  40.8.2

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

- 95 -



--------------------------------------------------------------------------------

40.9

Currency of account

 

  40.9.1

Subject to paragraphs 40.9.2 to 40.9.5 below, the Base Currency is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.

 

  40.9.2

A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

 

  40.9.3

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  40.9.4

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  40.9.5

Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

40.10

Change of currency

 

  40.10.1

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

    (a)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

 

    (b)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

  40.10.2

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

41.

DISRUPTION TO PAYMENT SYSTEMS ETC.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

41.1

the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

 

- 96 -



--------------------------------------------------------------------------------

41.2

the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in Clause 41.1 if, in its opinion, it is not practicable to do
so in the circumstances and, in any event, shall have no obligation to agree to
such changes;

 

41.3

the Agent may consult with the Finance Parties in relation to any changes
mentioned in Clause 41.1 but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

 

41.4

any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 49 (Amendments
and Waivers);

 

41.5

the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 41; and

 

41.6

the Agent shall notify the Finance Parties of all changes agreed pursuant to
Clause 41.4 above.

 

42.

IMPAIRED AGENT

 

42.1

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 40.1 (Payments to the Agent) may instead either pay that
amount directly to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank and in relation to which
no Insolvency Event has occurred and is continuing, in the name of the Obligor
or the Lender making the payment and designated as a trust account for the
benefit of the Party or Parties beneficially entitled to that payment under the
Finance Documents. In each case such payments must be made on the due date for
payment under the Finance Documents.

 

42.2

All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 

42.3

A Party which has made a payment in accordance with this Clause 42 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

42.4

Promptly upon the appointment of a successor Agent in accordance with Clause
38.12 (Replacement of the Agent), each Party which has made a payment to a trust
account in accordance with this Clause 42 shall give all requisite instructions
to the bank with whom the trust account is held to transfer the amount (together
with any accrued interest) to the successor Agent for distribution in accordance
with Clause 40.2 (Distributions by the Agent).

 

- 97 -



--------------------------------------------------------------------------------

43.

SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

44.

NOTICES

 

44.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

44.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  44.2.1

in the case of the Company, that identified with its name in the signature pages
of this Agreement;

 

  44.2.2

in the case of each Lender or any other Obligor, that identified with its name
in the signature pages of this Agreement or notified in writing to the Agent on
or prior to the date on which it becomes a Party; and

 

  44.2.3

in the case of the Agent or the Swingline Agent, that identified with its name
in the signature pages of this Agreement,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five (5) Business Days’ notice.

 

44.3

Delivery

 

  44.3.1

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

  (a)

if by way of fax, when received in legible form; or

 

  (b)

if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 44.2 (Addresses), if addressed to that department
or officer.

 

- 98 -



--------------------------------------------------------------------------------

  44.3.2

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  44.3.3

All notices from or to an Obligor shall be sent through the Agent.

 

  44.3.4

Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

44.4

Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 44.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

44.5

Electronic communication

 

  44.5.1

Any communication to be made between the Agent or the Swingline Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent or the Swingline Agent
and the relevant Lender:

 

  (a)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

  (b)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

  (c)

notify each other of any change to their address or any other such information
supplied by them.

 

  44.5.2

Any electronic communication made between the Agent or the Swingline Agent and a
Lender will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Agent or the
Swingline Agent only if it is addressed in such a manner as the Agent or the
Swingline Agent shall specify for this purpose.

 

  44.5.3

Use of websites

The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (the “Designated Website”) if:

 

  (a)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

- 99 -



--------------------------------------------------------------------------------

  (b)

both the Company and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

  (c)

the information is in a format previously agreed between the Company and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Company shall supply
the Agent with at least one copy in paper form of any information required to be
provided by it.

 

  44.5.4

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Company and the Agent.

 

  44.5.5

The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (a)

the Designated Website cannot be accessed due to technical failure;

 

  (b)

the password specifications for the Designated Website change;

 

  (c)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (d)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (e)

the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Company notifies the Agent under Clause (a) or Clause (e) above, all
information to be provided by the Company under this Agreement after the date of
that notice shall be supplied in paper form unless and until the Agent and each
Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.

 

  44.5.6

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall comply with any such request within
ten (10) Business Days.

 

44.6

English language

 

  44.6.1

Any notice given under or in connection with any Finance Document must be in
English.

 

- 100 -



--------------------------------------------------------------------------------

  44.6.2

All other documents provided under or in connection with any Finance Document
must be:

 

  (a)

in English; or

 

  (b)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

45.

COMMUNICATION WHEN AGENT IS IMPAIRED AGENT

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

46.

CALCULATIONS AND CERTIFICATES

 

46.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

46.2

Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

46.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days or, in any case where
the practice in the Relevant Interbank Market differs, in accordance with that
market practice.

For the avoidance of doubt, when stipulated under this Agreement, different
rates may be applicable to any interest, commission or fee accruing under a
Finance Document for different portions of any given period.

 

47.

PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

- 101 -



--------------------------------------------------------------------------------

48.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

49.

AMENDMENTS AND WAIVERS

 

49.1

Required consents

 

  49.1.1

Subject to Clause 49.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 

  49.1.2

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

 

49.2

Exceptions

 

  49.2.1

An amendment or waiver that has the effect of changing or which relates to:

 

  (a)

the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (b)

an extension to the date of payment of any amount under the Finance Documents;

 

  (c)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (d)

an increase in or an extension of any Commitment ;

 

  (e)

pro rata sharing as between the Lenders;

 

  (f)

a change to the Obligors other than in accordance with Clause 36 (Changes to the
Obligors);

 

  (g)

any provision which expressly requires the consent of all the Lenders;

 

  (h)

the nature or scope of the guarantee and indemnity granted under Clause 22
(Guarantee) other than where such amendment or waiver arises from an obligation
under law or regulation;

 

  (i)

a change in the currency of any payment to a Lender; or

 

  (j)

Clause 2.2 (Finance Parties’ rights and obligations), Clause 33 (Changes to the
Lenders) or this Clause 49 (Amendments and waivers),

shall not be made without the prior consent of all the Lenders.

 

- 102 -



--------------------------------------------------------------------------------

  49.2.2

An amendment or waiver which relates to the rights or obligations of the Agent
or the Arrangers may not be effected without the consent of the Agent or the
Arrangers.

 

49.3

Non-consenting Lender

If any Lender does not give its consent to a waiver or amendment which requires
the consent of all the Lenders and the Majority Lenders have consented to that
waiver or amendment, the Company may require that Lender to transfer all (but
not part only) of its Commitment under the Facility to a bank or financial
institution designated by the Company which is willing to take the transfer.
That Lender will comply with any such requirement by executing and submitting
for execution by the bank or financial institution so designated a Transfer
Agreement with a proposed Transfer Date corresponding to the date specified by
the Company when it designated the transferee, but shall not be obliged to do so
if, in its opinion (acting reasonably), that might be prejudicial to it or if it
is not satisfied that it will on the Transfer Date receive from the transferee
the full amount of its participation in any Loans then outstanding plus interest
accrued and unpaid on those Loans as at the Transfer Date and of any amount then
payable to it under Clause 7.2 (Claims under a Letter of Credit), and from the
Company an amount equal to that of the Break Costs to which it would have been
entitled on that date had the Loans outstanding then been repaid together with
all other amounts due and owing to the relevant Lender under the Finance
Documents.

 

49.4

Disenfranchisement of Defaulting Lenders

 

  (a)

In ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, any Defaulting Lender’s Commitments will be
disregarded.

 

  (b)

For the purposes of this Clause 49.4, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

  (i)

any Lender which has notified the Agent that it has become a Defaulting Lender;
and

 

  (ii)

any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a) or (b) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

49.5

Replacement of a Defaulting Lender

 

  (a)

The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving ten (10) Business Days’ prior written notice to the
Agent and such Lender:

 

  (i)

replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 33 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement; or

 

- 103 -



--------------------------------------------------------------------------------

  (ii)

require such Lender to (and such Lender shall) transfer pursuant to Clause 33
(Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender,

to a Lender or Affiliate of a Lender (a “Replacement Lender”) selected by the
Company, and which (unless the Agent is an Impaired Agent) is acceptable to the
Agent (acting reasonably), which confirms its willingness to assume and does
assume all the obligations or all the relevant obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest (to the
extent that the Agent has not given a notification under Clause 24.9 (Pro rata
interest settlement)), Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

  (b)

Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 

  (i)

the Company shall have no right to replace the Agent;

 

  (ii)

neither the Agent nor the Defaulting Lender shall have any obligation to the
Company to find a Replacement Lender;

 

  (iii)

the transfer must take place no later than thirty (30) days after the notice
referred to in paragraph (a) above; and

 

  (iv)

in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 

50.

CONFIDENTIALITY

 

50.1

Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 50.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.

 

- 104 -



--------------------------------------------------------------------------------

50.2

Disclosure of Confidential Information

Any Finance Party may, subject (where applicable) to the provisions of article
L.511-33 of the French Code monétaire et financier, disclose:

 

  50.2.1

to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall consider appropriate if any person to
whom the Confidential Information is to be given pursuant to this paragraph
50.2.1 is informed in writing of its confidential nature and that some or all of
such Confidential Information may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

  50.2.2

to any person:

 

  (a)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Representatives and
professional advisers;

 

  (b)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Representatives and professional advisers;

 

  (c)

appointed by any Finance Party or by a person to whom paragraph 50.2.2(a) or
(b) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

 

  (d)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph 50.2.2(a) or (b) above;

 

  (e)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (f)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 34 (Security over Lenders’
rights);

 

  (g)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

- 105 -



--------------------------------------------------------------------------------

  (h)

who is a Party;

 

  (i)

referenced in article L.511-33 of the French Code monétaire et financier as a
person to whom a Finance Party may disclose Confidential Information (other than
any person otherwise described in this paragraph 50.2.2); or

 

  (j)

with the consent of the Company,

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (i)

in relation to paragraphs (a), (b) and (c) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

  (ii)

in relation to paragraph 50.2.2(d) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (iii)

in relation to paragraphs 50.2.2(e), (f) and (g) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 

  50.2.3

to any person appointed by that Finance Party or by a person to whom
paragraph 50.2.2(a) or (b) above apply to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph 50.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party; and

 

  50.2.4

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price sensitive information.

 

- 106 -



--------------------------------------------------------------------------------

50.3

Disclosure to numbering service providers

 

  50.3.1

Any Finance Party may, subject (where applicable) to the provisions of article
L.511-33 of the French Code monétaire et financier, disclose to any national or
international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facilities and/or one or more Obligors the following information:

 

  (a)

names of Obligors;

 

  (b)

country of domicile of Obligors;

 

  (c)

place of incorporation of Obligors;

 

  (d)

date of this Agreement;

 

  (e)

the names of the Agent and the Arranger;

 

  (f)

date of each amendment and restatement of this Agreement;

 

  (g)

amount of Total Commitments;

 

  (h)

currencies of the Facilities;

 

  (i)

type of Facilities ;

 

  (j)

ranking of Facilities;

 

  (k)

Termination Date for Facilities;

 

  (l)

changes to any of the information previously supplied pursuant to paragraphs
(a) to (k) above; and

 

  (m)

such other information agreed between such Finance Party and the Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  50.3.2

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

  50.3.3

The Agent shall notify the Company and the other Finance Parties of:

 

  (a)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and

 

- 107 -



--------------------------------------------------------------------------------

  (b)

the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

50.4

Entire agreement

This Clause 50 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

50.5

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

50.6

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph 50.2.2(e) (Disclosure of Confidential Information) except where
such disclosure is made to any of the persons referred to in that paragraph
during the ordinary course of its supervisory or regulatory function; and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 50.

 

50.7

Continuing obligations

The obligations in this Clause 50 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve
(12) months from the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

- 108 -



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

51.

GOVERNING LAW

This Agreement is governed by French law.

 

52.

ENFORCEMENT - JURISDICTION

 

52.1

The Tribunal de Commerce de Paris has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

 

52.2

This Clause 52 (Enforcement - Jurisdiction) is for the benefit of the Finance
Parties only. As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.

 

52.3

IN RELATION TO PROCEEDINGS AGAINST A U.S. BORROWER IN ANY COURT OF THE UNITED
STATES, EACH U.S. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

53.

ELECTION OF DOMICILE

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor otherwise domiciled in Paris) irrevocably
elects domicile at the Company’s head office in Paris, France for the purpose of
serving any judicial or extra-judicial documents in relation to any action or
proceedings referred to above.

 

54.

U.S.A. PATRIOT ACT

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the U.S.A. Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify the Obligor in accordance with the U.S.A. Patriot Act.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 109 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

PART A

THE ORIGINAL FACILITY A LENDERS

 

Name of Original Facility A Lender

  

Name of U.S. Affiliate

   Facility A
Commitment
EUR  

BNP Paribas

  

BNP Paribas, New York Branch

     270,000,000   

Citibank International plc

  

Citibank N.A.

     270,000,000   

Crédit Agricole Corporate and Investment Bank

  

Crédit Agricole Corporate and Investment Bank, New York Branch

     270,000,000   

HSBC Bank plc, Paris Branch

  

HSBC Bank USA, NA

     270,000,000   

Natixis

  

Natixis New York

     270,000,000   

The Royal Bank of Scotland plc

  

RBS Americas, Stamford

     270,000,000   

Société Générale

  

Société Générale

     270,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Paris Branch

        170,000,000   

Barclays Bank PLC

        170,000,000   

Banco Bilbao Vizcaya Argentaria, S.A.

        170,000,000   

Deutsche Bank

        170,000,000   

Morgan Stanley Bank international Limited

        170,000,000   

Sumitomo Mitsui Banking Corporation Europe Limited

  

Sumitomo Mitsui Banking Corporation, New York

     170,000,000   

Standard Chartered Bank

  

Standard Chartered Bank

     170,000,000   

UBS Limited

        170,000,000   

ANZ Bank (Europe) Limited

        125,000,000   

CommBank Europe Limited

        125,000,000   

Credit Suisse International

        125,000,000   

Royal Bank Of Canada Europe Limited

        125,000,000   

State Street Bank - GmbH

        125,000,000   

Unicredit

        125,000,000         

 

 

 

Total:

        4,000,000,000         

 

 

 

 

- 110 -



--------------------------------------------------------------------------------

PART B

THE ORIGINAL SWINGLINE LENDERS

 

Name of Original Swingline Lender

  

Name of US Affliate

   Swingline
Commitment
U.S.$  

BNP Paribas, New York Branch

  

BNP Paribas, New York Branch

     41,538,461.56   

Citibank International plc

  

Citibank N.A.

     41,538,461.54   

Crédit Agricole Corporate and Investment Bank

  

Crédit Agricole Corporate and Investment Bank, New York Branch

     41,538,461.54   

HSBC Bank USA, NA

        41,538,461.54   

Natixis

  

Natixis New York

     41,538,461.54   

The Royal Bank of Scotland plc

  

RBS Americas, Stamford

     41,538,461.54   

Société Générale

  

Société Générale

     41,538,461.54   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

        26,153,846.15   

Barclays Bank PLC

        26,153,846.15   

Banco Bilbao Vizcaya Argentaria, S.A.

        26,153,846.15   

Deutsche Bank Luxembourg S.A.

        26,153,846.15   

Morgan Stanley Bank International Limited

        26,153,846.15   

Sumitomo Mitsui Banking Corporation Europe Limited

        26,153,846.15   

Standard Chartered Bank

  

Standard Chartered Bank

     26,153,846.15   

UBS Loan Finance LLC

        26,153,846.15         

 

 

 

Total:

        500,000,000         

 

 

 

 

- 111 -



--------------------------------------------------------------------------------

PART C

THE ORIGINAL L/C LENDERS

 

Name of Original L/C Lender

  

Name of U.S. Affiliate

   L/C
Commitment
U.S.$  

BNP Paribas

  

BNP Paribas, New York Branch

     83,076,923.04   

Citibank International N.A.

  

Citibank N.A.

     83,076,923.08   

Crédit Agricole Corporation and Investment Bank

  

Crédit Agricole Corporate and Investment Bank, New York Branch

     83,076,923.08   

HSBC Bank plc, Paris Branch

  

HSBC Bank USA, NA

     83,076,923.08   

Natixis

  

Natixis New York

     83,076,923.08   

The Royal Bank of Scotland plc

  

RBS Americas, Stamford

     83,076,923.08   

Société Générale

  

Société Générale

     83,076,923.08   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Paris Branch

        52,307,692.31   

Barclays Bank PLC (through its New York Branch)

        52,307,692.31   

Banco Bilbao Vizcaya Argentaria, S.A.

        52,307,692.31   

Deutsche Bank Luxembourg S.A.

  

Deutsche Bank AG, New York Branch

     52,307,692.31   

Morgan Stanley Bank International Limited

        52,307,692.31   

Sumitomo Mitsui Banking Corporation Europe Limited

        52,307,692.31   

Standard Chartered Bank

  

Standard Chartered Bank

     52,307,692.31   

UBS AG, Stamford Branch

        52,307,692.31         

 

 

 

Total:

        1,000,000,000         

 

 

 

 

- 112 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

PART A

CONDITIONS PRECEDENT TO SIGNING DATE

 

1.

Obligors

 

  (a)

A copy of the constitutive documents of each Obligor.

 

  (b)

A certified copy of a resolution of the board of directors of each Obligor:

 

  (i)

approving the terms of, and the transactions contemplated by, the Finance
Documents (including the terms of the Guarantee) to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

  (ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

  (iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

  (c)

A certified copy of a resolution of the Conseil d’Administration of AXA
approving the terms of the Guarantee granted by it, and authorising a specified
person or persons, on its behalf, to execute it.

 

  (d)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraphs (b) and (c) above.

 

  (e)

Extrait K-bis, certificate of good standing, or equivalent for each of the
Obligors.

 

  (f)

The TEG Letter executed by the Company.

 

  (g)

A copy (certified in the case of AXA Bermuda) of the most recent financial
statements of each of the Obligors (other than those of AXA, which are contained
in AXA’s Document de Référence lodged with the Autorité des Marchés Financiers
(AMF) for the year ended 31 December 2010) and 10K for AXA Financial.

 

  (h)

A copy of AXA’s Document de Référence lodged with the Autorité des Marchés
Financiers (AMF) for the year ended 31 December 2010.

 

  (i)

Irrevocable notice of prepayment and cancellation in full at the date of this
Agreement (to the extent the waiver request has been accepted) of Facility A of
the EUR 3,500,000,000 and USD 1,000,000,000 credit agreement dated 9 July 2004
(as amended and restated thereafter) between, amongst others, AXA, AXA Financial
and AXA Bermuda as borrowers, AXA as guarantor, Citibank International plc as
agent and Citibank N.A. as swingline agent.

 

- 113 -



--------------------------------------------------------------------------------

  (j)

Evidence that all fees then due under this Agreement have been duly paid.

 

2.

Legal opinions

 

  (a)

A legal opinion provided by the General Counsel of AXA Financial as to capacity
and authorisation, in a form reasonably satisfactory to the Agent.

 

  (b)

A legal opinion provided by Linklaters LLP, acting as counsel to AXA under
French law, as to capacity and authorisation in a form reasonably satisfactory
to the Agent.

 

  (c)

A legal opinion provided by Clifford Chance, acting as counsel to the Lenders
under French and U.S. law.

 

  (d)

A legal opinion provided by Conyers, Dill & Pearman as to legal validity and
enforceability of obligations and capacity and authorisation under Bermuda law,
in a form reasonably satisfactory to the Agent.

 

- 114 -



--------------------------------------------------------------------------------

PART B

CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN

ADDITIONAL BORROWER OR ADDITIONAL L/C BORROWER

 

1.

An Accession Letter, duly executed by the Additional Borrower or the Additional
L/C Borrower and the Company.

 

2.

A copy of the constitutional documents of the Additional Borrower or Additional
L/C Borrower.

 

3.

A copy of a resolution of the board of directors of the Additional Borrower or
the Additional L/C Borrower:

 

  (a)

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 

  (b)

authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower or an Additional L/C Borrower, any Utilisation Request) to
be signed and/or despatched by it under or in connection with the Finance
Documents.

 

4.

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

 

5.

Extrait K-bis, certificate of good standing, or equivalent for each Additional
Borrower or each Additional L/C Borrower, not more than two weeks old.

 

6.

If incorporated in France, a duly executed copy of a TEG Letter for each
Additional Borrower or each Additional L/C Borrower.

 

7.

A certificate (signed by a director) of the Additional Borrower or the
Additional L/C Borrower confirming that making the maximum amount of
Utilisations to which it would be entitled under this Agreement would not cause
any borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

8.

A certificate of an authorised signatory of the Additional Borrower or the
Additional L/C Borrower certifying that each copy document listed in this Part B
of Schedule 2 (Conditions precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of the Accession Letter.

 

9.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers reasonably to be necessary in connection with the entry into
and performance of the transactions contemplated by the Accession Letter or for
the validity and enforceability of any Finance Document.

 

10.

If available, the latest audited financial statements of the Additional Borrower
or the Additional L/C Borrower.

 

- 115 -



--------------------------------------------------------------------------------

11.

A legal opinion of the legal advisers to the Arrangers and the Agent in the
jurisdiction in which the Additional Borrower is incorporated.

 

- 116 -



--------------------------------------------------------------------------------

SCHEDULE 3

REQUESTS

PART A

UTILISATION REQUEST

LOANS

 

From:

 

[Borrower]

To:

 

[Agent]

Dated:

Dear Sirs

AXA - €4,000,000,000 Credit Agreement dated 13 July 2011 (the “Agreement”)

 

1.

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.

We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

  

[—] (or, if that is not a Business Day, the next Business Day)

Facility to be utilised:

  

Facility A

Currency of Loan:

  

[—]

Amount:

  

[—] or, if less, the Available Facility

Interest Period:

  

[—]]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.

The proceeds of this Loan should be credited to [account].

 

5.

This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

- 117 -



--------------------------------------------------------------------------------

PART B

UTILISATION REQUEST

LETTERS OF CREDIT

 

From:

 

[Borrower]

To:

 

[Agent]

Dated:

Dear Sirs

AXA - €4,000,000,000 Credit Agreement dated 13 July 2011 (the “Agreement”)

 

1.

We wish to arrange for a Letter of Credit to be issued on the following terms:

 

Proposed Utilisation Date:

  

[—] (or, if that is not a Business Day, the next Business Day)

Facility to be utilised:

  

Facility A

Amount:

  

U.S. dollars [—] (USD [—]) or, if less, the Available Facility

Beneficiary:

  

[—]

Country of beneficiary:

  

[—]

Term or Expiry Date:

  

[—]

Borrower reference L/C

  

[—]

 

2.

We confirm that each condition specified in Clause 6.2 (Issue of Letters of
Credit) of the Agreement is satisfied on the date of this Utilisation Request,
and that issue of the Letter of Credit is requested to collateralise the
reinsurance risk underwriting business of the AXA Group as required by Clause
6.2.2(j) of the Agreement.

 

3.

We attach a copy of the proposed Letter of Credit.

 

4.

This Utilisation Request is irrevocable.

Delivery Instructions:

[specify delivery instructions]

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

- 118 -



--------------------------------------------------------------------------------

PART C

UTILISATION REQUEST

SWINGLINE LOAN

 

From:

 

[Borrower]

To:

 

[Swingline Agent with a copy to the Agent]

Dated:

Dear Sirs

AXA - €4,000,000,000 Credit Agreement dated 13 July 2011 (the “Agreement”)

 

1.

We wish to borrow a Swingline Loan on the following terms:

 

Proposed Utilisation Date:

  

[—] (or, if that is not a New York Business Day, the next New York Business Day)

Facility to be utilised:

  

Swingline Facility

Amount:

  

U.S. dollars [—] (USD [—]) or, if less, the Available Swingline Facility

Interest Period:

  

[—]

 

2.

We confirm that each condition specified in Clause 8 (Utilisation - Swingline
Loans) of the Agreement is satisfied on the date of this Utilisation Request.

 

3.

The proceeds of this Swingline Loan should be credited to [account].

 

4.

This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

- 119 -



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULAE

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.

The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4.

The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

  (a)

in relation to a sterling Loan:

LOGO [g235681ex10pg120a.jpg]

 

  (b)

in relation to a Loan in any currency other than sterling:

LOGO [g235681ex10pg120b.jpg]

Where:

 

  A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

  B

is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph 13.3.1 of Clause 13.3 (Default interest)) payable for the relevant
Interest Period on the Loan.

 

- 120 -



--------------------------------------------------------------------------------

  C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  D

is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.

 

  E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in sterling per one million sterling (£1,000,000).

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Rules” means the rules on periodic fees contained in the FSA Fees Manual
or such other law or regulation as may be in force from time to time in respect
of the payment of fees for the acceptance of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. five per cent (5%) will be included in the formula
as 5 and not as 0.05). A negative result obtained by subtracting D from B shall
be taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in sterling per one
million sterling (£1,000,000) of the Tariff Base of that Reference Bank.

 

8.

Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

 

  (a)

the jurisdiction of its Facility Office; and

 

- 121 -



--------------------------------------------------------------------------------

  (b)

any other information that the Agent may reasonably require for such purpose.

 

  (c)

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 7 and
8 above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10.

The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.

The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

13.

The Agent may from time to time, after consultation with the Company and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

- 122 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER AGREEMENT

This Transfer Agreement is made on [—]

Between:

 

(1)

[—] (the “Existing Lender”); and

 

(2)

[—] (the “New Lender”)

Whereas:

 

(A)

The Existing Lender has entered into a facility agreement dated 13 July 2011 (as
amended and restated from time to time) between (inter alios) AXA, the other
Original Borrowers, certain financial institutions and HSBC France acting as
Agent of the Lenders (the “Credit Agreement”).

 

(B)

[The Additional Borrowers listed in Schedule 1 attached to this Transfer
Agreement have become “Additional Borrowers” in accordance with Clause 36.2 of
the Credit Agreement (Additional Borrowers).]

 

(C)

The Existing Lender wishes to transfer and the New Lender wishes to acquire
[all] [the part specified in Schedule 2 of this Transfer Agreement] of the
Existing Lender’s Commitment, rights and obligations referred to in Schedule 2
to this Transfer Agreement.

 

(D)

Terms defined in the Credit Agreement have the same meaning when used in this
Transfer Agreement.

It is agreed as follows:

 

1.

The Existing Lender and the New Lender agree to the transfer (cession) of [all]
[the part specified in Schedule 2 of this Transfer Agreement] of the Existing
Lender’s Commitment, rights and obligations referred to in Schedule 2 to this
Transfer Agreement in accordance with Clause 33.5 of the Credit Agreement
(Procedure for transfer).1

 

2.

The proposed Transfer Date is [—]

 

3.

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 44.2 (Addresses) are set out in
Schedule 2 of this Transfer Agreement.

 

4.

The New Lender acknowledges the limitations on the Existing Lender’s liabilities
set out in paragraph 33.4.3 of Clause 33.4 (Limitation of responsibility of
Existing Lenders) of the Credit Agreement.

 

1 

The New Lender may, in the case of a transfer of rights by the Existing Lender
under this Transfer Agreement, if it considers it necessary to make the transfer
effective as against third parties, arrange for it to be notified by way of
signification to the Obligors in accordance with article 1690 of the French Code
Civil.

 

- 123 -



--------------------------------------------------------------------------------

5.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

[a Qualifying Lender (other than a Treaty Lender);]

 

  (b)

[a Treaty Lender;]

 

  (c)

[not a Qualifying Lender],2

and that it is [not]3 incorporated, domiciled or acting through a Facility
Office situated in a Non-Cooperative Jurisdiction.

 

6.

The New Lender confirms to the other Finance Parties represented by the Agent
that it will assume the same obligations to those Parties as it would have been
under if it was an Original Lender

 

7.

This Transfer Agreement is governed by French law. The Tribunal of Commerce of
Paris shall have jurisdiction in relation to any dispute concerning it.

SCHEDULE 1

Name of Additional Borrowers

SCHEDULE 2

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

  

[New Lender]

By:

  

By:

This Transfer Agreement is accepted by the Agent and the Transfer Date is
confirmed as [—].

 

[Agent]

By:

 

2 

Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

3 

Delete as applicable - each New Lender is required to confirm whether it falls
within one of these categories or not.

 

- 124 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACCESSION LETTER

 

To:

  

[—] as Agent

From:

  

[Subsidiary] and [Company]

Dated:   

Dear Sirs

AXA – €4,000,000,000 Credit Agreement dated 13 July 2011 (the “Agreement”)

 

1.

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.

[Subsidiary] agrees to become an [Additional Borrower]/[Additional L/C Borrower]
and to be bound by the terms of the Agreement as [Additional
Borrower]/[Additional L/C Borrower] pursuant to Clause [36.2 (Additional
Borrowers)]/[36.3 (Additional L/C Borrowers)] of the Agreement. [Subsidiary] is
a company duly incorporated under the laws of [name of relevant jurisdiction].

 

3.

The Company confirms that no Event of Default or Special Early Termination Event
is continuing or would occur as a result of [Subsidiary] becoming an [Additional
Borrower]/[Additional L/C Borrower].

 

4.

[Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

5.

This Accession Letter is governed by French law.

 

[Company]    [Subsidiary]

 

- 125 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To:

  

[—] as Agent

From:

  

[resigning Obligor] and [Company]

Dated:   

Dear Sirs

AXA – €4,000,000,000 Credit Agreement dated 13 July 2011 (the “Agreement”)

 

1.

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.

Pursuant to [Clause 36.4 (Resignation of a Borrower)]), we request that
[resigning Borrower] be released from its obligations as a Borrower under the
Agreement.

 

3.

The Company confirms that no Event of Default or Special Early Termination Event
is continuing or would result from the acceptance of this request.

 

4.

This Resignation Letter is governed by French law.

 

[Company]    [Subsidiary] By:    By:

 

- 126 -



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF CONFIDENTIALITY UNDERTAKING

LMA CONFIDENTIALITY LETTER

To:

[insert name of New Lender]

Re:

 

Facility:

  

€4,000,000,000 Credit Agreement dated 13 July 2011

Borrower:

  

AXA

Bookrunner-Mandated Lead Arrangers: BNP Paribas, Crédit Agricole Corporation and
Investment Bank, Citigroup Global Markets Limited, HSBC France, Natixis, Société
Générale Corporate & Investment Banking and The Royal Bank of Scotland plc.

Dear Sirs,

We understand that you are considering participating in the [Facility
A/Facility] as New Lender. In consideration of us agreeing to make available to
you certain information, by your signature of a copy of this letter you agree as
follows:

 

1.

Confidentiality Undertaking

You undertake:

 

  (a)

to keep the Confidential Information strictly confidential and not to disclose
it to anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

  (b)

to keep strictly confidential and not disclose to anyone the fact that the
Confidential Information has been made available or that discussions or
negotiations are taking place or have taken place between us in connection with
the Facility;

 

  (c)

to use the Confidential Information only for the Permitted Purpose;

 

  (d)

to ensure that any person to whom you pass any Confidential Information (unless
disclosed under paragraph 2(b) below) acknowledges and complies with the
provisions of this letter as if that person were also a party to it; and

 

2.

Permitted Disclosure

We agree that you may disclose Confidential Information:

 

  (a)

to members of the Participant Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose

 

- 127 -



--------------------------------------------------------------------------------

 

and to any auditors of members of the Participant Group provided that these
professional advisors and auditors agree to comply with the provisions of this
letter as if they were also a party to it;

 

  (b)

(i) where required by any court of competent jurisdiction or any competent
judicial, governmental, supervisory or regulatory body, (ii) where required by
the rules of any stock exchange on which the shares or other securities of any
member of the Participant Group are listed or (iii) where required by the laws
or regulations of any country with jurisdiction over the affairs of any member
of the Participant Group; or

 

  (c)

with the prior written consent of us and the Borrower.

 

3.

Notification of Required or Unauthorised Disclosure

You agree (to the extent permitted by law) to inform us as soon as possible of
the full circumstances of any disclosure under paragraph 2(a) or upon becoming
aware that Confidential Information has been disclosed in breach of this letter.

 

4.

Return of Copies

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or where
the Confidential Information has been disclosed under paragraph 2(b) above.

 

5.

Continuing Obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party to or otherwise acquire (by assignment or sub
participation) an interest, direct or indirect in the Facility or (b) twenty
four months after you have returned all Confidential Information supplied to you
by us and destroyed or permanently erased all copies of Confidential Information
made by you (other than any such Confidential Information or copies which have
been disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed).

 

6.

No Representation

You acknowledge and agree that neither we nor any of our officers, employees or
advisers (each a “Relevant Person”) (i) make any representation or warranty,
express or implied, as to, or assume any responsibility for, the accuracy,
reliability or completeness of any of the Confidential Information or any other
information supplied by us or any member of the Group or the assumptions on
which it is based or

 

- 128 -



--------------------------------------------------------------------------------

(ii) shall be under any obligation to update or correct any inaccuracy in the
Confidential Information or any other information supplied by us or any member
of the Group or be otherwise liable to you or any other person in respect to the
Confidential Information or any such information.

 

7.

No Waiver; Amendments, etc

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

8.

Inside Information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

 

9.

Nature of Undertakings

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Group. For the avoidance of doubt,
this paragraph 9 would be considered as stipulation pour autrui as defined in
article 1121 of the French Civil Code.

 

10.

Third party rights (“stipulation pour autrui”)

 

  (a)

Subject to paragraph 6 and paragraph 9, the terms of this letter may be enforced
and relied upon only by you and us.

 

  (b)

Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person or any member of the Group to rescind
or vary this letter at any time.

 

11.

Governing Law and Jurisdiction

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of France
and the parties submit to the non-exclusive jurisdiction of the French courts.

 

12.

Definitions

In this letter (including the acknowledgement set out below):

“Confidential Information” means any information relating to the Borrower, the
Group, and the Facility including, without limitation, the information
memorandum, provided to you by us or any of our affiliates or advisers, in
whatever form, and

 

- 129 -



--------------------------------------------------------------------------------

includes information given orally and any document, electronic file or any other
way of representing or recording information which contains or is derived or
copied from such information but excludes information that (a) is or becomes
public knowledge other than as a direct or indirect result of any breach of this
letter or (b) is known by you before the date the information is disclosed to
you by us or any of our affiliates or advisers or is lawfully obtained by you
after that date, other than from a source which, as far as you are aware, has
not been obtained in violation of, and is not otherwise subject to, any
obligation of confidentiality;

“Group” means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies;

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies; and

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

Yours faithfully,

To: The Agent

We acknowledge and agree to the above:

[date]

 

 

For and on behalf of

[New Lender]

 

- 130 -



--------------------------------------------------------------------------------

SCHEDULE 9

TIMETABLES

PART A

FACILITY A LOANS

 

     Loans in euro
(Brussels time)   

Loans in

sterling

(London time)

   Loans in other
currencies
(London time)

Approval as an Optional Currency, if required (Clause 4.3 (Conditions relating
to Optional Currencies))

  

—

  

—

   U - 4

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)

  

—

  

—

   U - 4

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

  

U – 3

11:00 a.m.

  

U – 1

10:00 a.m.

  

U – 3

10:00 a.m.

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation)

   —   

U – 1

11:00 a.m.

  

U – 3

11:00 a.m.

Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders’
participation)

  

U – 3

3:00 p.m.

  

U – 1

3:00 p.m.

  

U – 3

3:00 p.m.

Agent receives a notification from a Lender under Clause 10.2 (Unavailability of
a currency)

  

—

  

U

9:30 a.m.

  

U – 2

9:30 a.m.

Agent gives notice in accordance with Clause 10.2 (Unavailability of a currency)

  

—

  

U

10:30 a.m.

  

U – 2

10:30 a.m.

LIBOR or EURIBOR is fixed

   Quotation Day as of 11:00 a.m. in respect of EURIBOR    Quotation Day as
of 11:00 a.m. in respect of LIBOR    Quotation Day as of 11:00 a.m.

“U”= date of Utilisation

“U - X” = X Business Days prior to Utilisation Date.

 

- 131 -



--------------------------------------------------------------------------------

PART B

LETTERS OF CREDIT

 

Delivery of a duly completed Utilisation Request (Clause 6.2 (Issue of Letters
of Credit))

  

U-5

10:00 a.m. (London time)

Agent notifies the Lenders of the Letter of Credit in accordance with Clause 6.2
(Issue of Letters of Credit)

  

U-3

Noon (12:00 p.m.) (London time)

“U”: date of Utilisation

“U-X”: X Business Days prior to Utilisation Date.

 

- 132 -



--------------------------------------------------------------------------------

PART C

SWINGLINE

 

Delivery of a duly completed Utilisation Request (Clause 8.2 (Delivery of a
Utilisation Request for Swingline Loans))

  

U: 11:00 a.m. (New York time)

Swingline Agent notifies each Swingline Lender of the amount of its
participation in the Swingline Loan under Clause 8.4 (Swingline Lenders’
participation)

  

U: Noon (12:00 p.m.)

(New York time)

Swingline Agent determines Federal Funds Rate under Clause 9.3 (Interest)

  

U: 1:00 p.m.

(New York time)

U: date of Utilisation

 

- 133 -



--------------------------------------------------------------------------------

SCHEDULE 10

FORMS OF LETTER OF CREDIT

 

  

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

 

Our N° [    ]

 

Applicant: [    ]

 

Issue Date: [    ]

Irrevocable Letter of Credit N° [    ]

 

Beneficiary:

 

[    ]

 

Attention:

 

[    ]

  

To: [—]

Dear Sirs

Ladies and Gentlemen:

We, the Banks, whose names are set out in Appendix 1 (the “Issuing Banks”, and
each an “Issuing Bank”), hereby establish this irrevocable Letter of Credit in
favour of the aforesaid addressee (“Beneficiary”) for drawings up to United
States Dollars [—] US$ [—], effective immediately. This Letter of Credit is
issued by [—]4 for and on behalf of the Issuing Banks and is presentable and
payable at [—]5 (“Agent”) for the amounts specified in any sight draft drawn
hereunder, which amounts shall not, when aggregated with all other amounts paid
by the Issuing Banks to the Beneficiary under this Letter of Credit, exceed the
amount specified above, and expires with our close of business on [—] (the
“Expiration Date”). [With respect to the following Issuing Bank(s), this Letter
of Credit is hereby confirmed by the Agent and the Agent is formally designated
as our agent for the receipt and payment of drafts under the Letter of Credit:
[—]6]7

 

4 

Must be filled in with the names of a “qualified bank” within the meaning of New
York Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79, as amended from
time to time, with a US Location.

5 

Must be filled in with the names of a “qualified bank” within the meaning of New
York Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79, as amended from
time to time, with a US Location. The Agent must be one of the Issuing Banks.

 

- 134 -



--------------------------------------------------------------------------------

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

We hereby undertake to promptly honour your sight draft(s) drawn on the Agent,
indicating its Letter of Credit number [    ], for all or any part of this
Letter of Credit upon presentation to the Agent at [—]8 on or before the
expiration date or any automatically extended expiration date. Each Issuing Bank
makes this undertaking for an amount not to exceed the aggregate amount
available under this Letter of Credit multiplied by such Issuing Bank’s
percentage obligation as set forth in Appendix 1. Payment by the Agent hereunder
shall be made upon receipt of funds, transferred by the Issuing Bank to the
Agent, in respect of this undertaking to the Beneficiary’s account specified in
the sight draft.

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of the Issuing Banks under
this Letter of Credit is the individual obligation of each Issuing Bank and is
in no way contingent upon reimbursement with respect thereto.

It is a condition of this Letter of Credit that the Expiration Date shall be
deemed to be automatically extended, without amendment, for one year from the
Expiration Date hereof, or any future Expiration Date, unless ninety (90) days
prior to any such Expiration Date, we notify you by registered mail or by
overnight courier, addressed to [    ], that we elect not to consider this
Letter of Credit extended for any such additional period.

This Letter of Credit is subject to and governed by the Laws of the State of New
York and the 2007 Revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication N° 600) and, in
the event of any conflict, the Laws of the State of New York will control. If
this Letter of Credit expires during any interruption of business as described
in Article 36 of said Publication 600, the Issuing Bank hereby specifically
agrees to effect payment if this Letter of Credit is drawn against, in
accordance with the terms and conditions of such Letter of Credit, within thirty
(30) days after resumption of our business.

The form of this Letter of Credit and the qualification of the Issuing Bank or
confirming bank complies with New York Insurance Department Reg 133 (11
N.Y.C.R.R. Part 79), as the same may be amended from time to time. In compliance
with Reg 133, this Letter of Credit is issued, presentable and payable at the
physical location in the U.S. of a Qualified Bank.

The Agent has signed this Letter of Credit as agent for disclosed principals and
accordingly shall be under no obligation to the Beneficiary except to the extent
of its obligation as the Agent hereunder.

 

 

6 

Insert the names of the Issuing Banks that are not a “qualified bank” within the
meaning of New York Insurance Department Regulation 133, 11 N.Y.C.R.R. Part 79,
as amended from time to time.

7 

To be inserted in case any Issuing Bank is not a “qualified bank” within the
meaning of New York Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79,
as amended from time to time.

8 

Must be filled in with the names of a “qualified bank” within the meaning of New
York Insurance Department Regulation 133, 11 N.Y.C.R.R. pt. 79, as amended from
time to time, with a US Location.

 

- 135 -



--------------------------------------------------------------------------------

Very truly yours

HSBC Bank USA, NA

as Agent

for and on behalf of

The Issuing Banks (as per attached Appendix 1)

 

- 136 -



--------------------------------------------------------------------------------

APPENDIX 1

Issuing Banks’ L/C Proportions

 

Name and Address of Issuing Bank

   Percentage Obligation                                             

Total value:

  

 

- 137 -



--------------------------------------------------------------------------------

APPENDIX 2

Form of Demand (U.S. dollars)

[on Beneficiary’s letterhead]

Dear Sir/Madam

[Beneficiary]

LETTER OF CREDIT NO.

With reference to the above, we hereby claim payment of [—] U.S. dollars (USD
[—]) the amount of which should be paid to the following account:

[—]

 

- 138 -



--------------------------------------------------------------------------------

SCHEDULE 10A

CONFIRMATION

[ISSUE DATE]

TO: [Beneficiary]

We hereby confirm the enclosed irrevocable Letter of Credit number [—]9 and
amendments thereto, if any, issued in favour of the aforesaid addressee
(“Beneficiary”) by [—]10 for drawings up to United States Dollars $ [—]
effective immediately. This confirmation is issued, presentable and payable at
our office at (confirming bank’s address)11 and expires with our close of
business on [—]12 (the “Expiration Date”).

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

We hereby undertake to promptly honour your sight draft(s) drawn as specified in
the Letter of Credit and presented at our office specified in paragraph one on
or before the Expiration Date.

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [—]13 under this
Confirmation is the individual obligation of [—]14, and is in no way contingent
upon reimbursement with respect thereto.

It is a condition of this Confirmation that it is deemed to be automatically
extended, without amendment, for one year from the Expiration Date hereof, or
any future Expiration Date, unless ninety (90) days prior to any such Expiration
Date, we shall notify you by registered mail or by overnight courier that we
elect not to consider this Confirmation renewed for any such additional period.

This Confirmation is subject to and governed by the Laws of the State of New
York and the 2007 Revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication N° 600) and, in
the event of any conflict, the Laws of the State of New York will control.

Very truly yours,

 

 

[—]15

 

9 

Number to be the same number of the associated Form of Letter of Credit set
forth in Schedule 10.

10 

Must be filled in with the name of the Issuing Bank that is not a “qualified
bank” within the meaning of New York Insurance Department Regulation 133, 11
N.Y.C.R.R. pt. 79, as amended from time to time.

11 

The “confirming bank” in this Confirmation shall be the “Agent” under the
associated Form of Letter of Credit set forth in Schedule 10 and the address
must be a US location of the “Agent”.

12 

Date to the same date as the “Expiration Date” set forth in the associated Form
of Letter of Credit set forth in Schedule 10.

13 

Must be filled in with the name of the “confirming bank”.

14 

Must be filled in with the name of the “confirming bank”.

15 

Must be filled in with the name of the “confirming bank”.

 

- 139 -



--------------------------------------------------------------------------------

SCHEDULE 11

U.S. BORROWER REPRESENTATIONS AND WARRANTIES

 

1.

Representations

 

1.1

ERISA Plans

 

  (a)

There are no Multiemployer Plans.

 

  (b)

Each Employee Plan and any related trust intended to qualify under Code
Section 401 or 501 has been determined by the IRS to be so qualified and to the
best knowledge of the U.S. Borrower nothing has occurred which would reasonably
be expected to cause the loss of such qualification.

 

  (c)

None of the U.S. Borrower, or any of its subsidiaries, with respect to any
Employee Plan, has failed to make any contribution or pay any amount due as
required by Section 412 of the Code or Section 302 of ERISA or the terms of any
such plan, and all required contributions and benefits have been paid in
accordance with the provisions of each such plan except to the extent it would
not have or would not be reasonably expected to have a Material Adverse Effect.

 

  (d)

There are no pending or, to the knowledge of the U.S. Borrower, threatened
claims, actions or proceedings (other than claims for benefits in the normal
course), relating to any Employee Plan other than those that in the aggregate,
if adversely determined, would have no Material Adverse Effect.

 

  (e)

There exists no Unfunded Pension Liability with respect to any Employee Plan,
except as would not have a Material Adverse Effect.

 

  (f)

No ERISA Event has occurred, and there has been no breach of paragraph 1.2
(Compliance with ERISA) of Schedule 13 (U.S. Borrower General Undertakings), as
a result of which the liability of a U.S. Borrower or subsidiaries of a U.S.
Borrower which are ERISA Affiliates (either individually or in the aggregate)
related to such ERISA Event or breaches, individually or when aggregated with
all other ERISA Events and all such breaches, would have or would be reasonably
expected to have a Material Adverse Effect.

 

1.2

Federal Reserve Regulations

 

  (a)

No U.S. Borrower is engaged nor will it engage principally, or as one of its
important activities, in the business of owning or extending credit for the
purpose of “buying” or “carrying” any Margin Stock.

 

  (b)

None of the proceeds of the Loans or other extensions of credit under this
Agreement will be used by AXA Financial or its Subsidiaries, directly or
indirectly, for the purpose of buying or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
buy or carry any Margin Stock or for any other purpose which might cause

 

- 140 -



--------------------------------------------------------------------------------

 

all or any Loans or other extensions of credit under this Agreement to be
considered a “purpose credit” within the meaning of Regulation U or Regulation
X.

 

  (c)

No U.S. Borrower or any agent acting on its behalf has taken or will take any
action which might cause the Finance Documents to violate any regulation of the
Board of Governors of the Federal Reserve System of the United States.

 

1.3

Investment Companies

No U.S. Borrower is an “investment company” as such term is defined in the
Investment Company Act of 1940 of the United States (the “1940 Act”) or
otherwise subject to regulation under the 1940 Act, or any other United States
federal or state statute or regulation restricting or limiting its ability to
incur indebtedness.

 

- 141 -



--------------------------------------------------------------------------------

SCHEDULE 12

U.S. BORROWER INFORMATION UNDERTAKINGS

Information Undertakings

ERISA-Related Information

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)

promptly and in any event within 30 days after the U.S. Borrower or any of its
subsidiaries knows or has reason to know that any ERISA Event has occurred or
that an Unfunded Pension Liability that would reasonably be expected to have a
Material Adverse Effect exists, a written statement of the chief financial
officer or other appropriate officer of the U.S. Borrower describing such ERISA
Event or waiver request and the action, if any, which the U.S. Borrower or its
subsidiaries propose to take with respect thereto and a copy of any notice filed
by or with the PBGC or the IRS pertaining thereto;

 

(b)

promptly and in any event within 10 days after receipt thereof, a copy of any
adverse notice, determination letter, ruling or opinion the U.S. Borrower or any
of its subsidiaries receives from the PBGC, DOL or IRS with respect to any
Employee Plan, other than those which, in the aggregate, do not have any
reasonable likelihood of resulting in a Material Adverse Effect.

 

- 142 -



--------------------------------------------------------------------------------

SCHEDULE 13

U.S. BORROWER GENERAL UNDERTAKINGS

 

1.

General Undertakings

 

1.1

Federal Reserve Regulations

Each U.S. Borrower will use the Facilities without violating Regulations T, U
and X.

 

1.2

Compliance with ERISA

No U.S. Borrower shall:

 

  (a)

allow, or permit any of its subsidiaries which are ERISA Affiliates to allow,
(i) any Employee Plan with respect to which any U.S. Borrower or any of its
subsidiaries which are ERISA Affiliates may have any liability to terminate,
(ii) any U.S. Borrower or any of its subsidiaries which are ERISA Affiliates to
withdraw from any Employee Plan or Multiemployer Plan, (iii) any ERISA Event to
occur with respect to any Employee Plan or (iv) any failure to meet the Minimum
Funding Standard (as defined in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, with respect to any of its Employee Plans, to the
extent that any of the events described in (i), (ii), (iii) or (iv), singly or
in the aggregate, could have a Material Adverse Effect;

 

  (b)

allow, or permit any of its subsidiaries which are ERISA Affiliates to allow,
(i) an aggregate amount of Unfunded Pension Liability among all Employee Plans
(taking into account only Employee Plans with positive Unfunded Pension
Liability) or (ii) any potential withdrawal liability under Section 4201 of
ERISA, if the Company or its subsidiaries which are ERISA Affiliates were to
completely or partially withdraw from all Multiemployer Plans; to the extent
that any of the events described in (i) or (ii) could have a Material Adverse
Effect; or

 

  (c)

fail, or permit any of its subsidiaries which are ERISA Affiliates to fail, to
comply in any material respect with ERISA or the related provisions of the Code,
if any such non-compliance, singly or in the aggregate, would be reasonably
likely to have a Material Adverse Effect.

 

1.3

Compliance with U.S. Regulations

No U.S. Borrower shall become an “investment company,” or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the 1940 Act. Neither the making of any Loan, or the application of the
proceeds or repayment of any Loan by any U.S. Borrower nor the consummation of
the other transactions contemplated by this Agreement will violate any provision
of the 1940 Act or any rule, regulation or order of the SEC under the 1940 Act.
No U.S. Borrower will directly or indirectly lend, or otherwise make available,
any portion of the proceeds of any Loan to any person who is an “investment
company” (as that term is defined in the 1940 Act) that is subject to regulation
under the 1940 Act.

 

- 143 -



--------------------------------------------------------------------------------

SIGNED ON 13 JULY 2011 IN PARIS IN 25 ORIGINALS

 

THE GUARANTOR AXA

/s/ Laurent Abensour

By:

 

Laurent Abensour

Address:

 

21 avenue Matignon75008 Paris

Tel:

 

+33 1 40 75 57 84

Contact:

 

laurent.abensour@axa.com

THE BORROWERS AXA

/s/ Laurent Abensour

By:

 

Laurent Abensour

Address:

 

21 avenue Matignon75008 Paris

Tel:

 

+33 1 40 75 57 84

Contact:

 

laurent.abensour@axa.com

 

- 144 -



--------------------------------------------------------------------------------

AXA FINANCIAL, INC.

/s/ Laurent Abensour

By:

 

Laurent Abensour

Address:

 

21 avenue Matignon75008 Paris

Tel:

 

+33 1 40 75 57 84

Contact:

 

laurent.abensour@axa.com

AXA FINANCIAL (BERMUDA) LTD

/s/ Laurent Abensour

By:

 

Laurent Abensour

Address:

 

21 avenue Matignon75008 Paris

Tel:

 

+33 1 40 75 57 84

Contact:

 

laurent.abensour@axa.com

 

- 145 -



--------------------------------------------------------------------------------

THE AGENT HSBC FRANCE

/s/ Charles-Henri Hayaud

By:

 

Mr Charles-Henri Hayaud

Address:

 

HSBC France, 109, avenue des Champs-Elysées, 75419 Paris Cedex 08

Tel:

 

+33 1 40 70 33 75

Contact:

 

charles-henri.hayaud@hsbc.fr

 

THE SWINGLINE AGENT       HSBC BANK USA, NA      

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

452 Fifth Avenue, NY 10018

     

Tel:

 

716 841 6216 / 716 841 4178

     

Contact:

 

us.cmb.agency.5@us.hsbc.com

     

 

- 146 -



--------------------------------------------------------------------------------

THE BOOKRUNNER-MANDATED LEAD ARRANGERS

 

BNP PARIBAS

/s/ Emmanuel Gendreau

   

/s/ Cécile Toulemonde

By:

 

Emmanuel Gendreau

   

By:

 

Cécile Toulemonde

Address:

 

37, place du marché Saint Honoré, France

Tel:

 

+ 33 1 43 16 86 28 / + 33 1 55 77 42 79

Contact:

 

emmanuel.gendreau@bnpparibas.com / ariane.ampelas@bnpparibas.com

CITIGROUP GLOBAL MARKETS LIMITED      

/s/ Gavin Westmoreland

     

By:

 

Gavin Westmoreland

     

Address:

 

Citigroup Centre, Canary Wharf, London E14 5LB, UK

   

Tel:

 

+33 1 7075 5223

     

Contact:

 

gavin.westmoreland@citi.com

      CRÉDIT AGRICOLE CORPORATION AND INVESTMENT BANK

/s/ Olivier Aubertin

   

/s/ Nicolas Penhouët

By:

 

Olivier Aubertin

   

By:

 

Nicolas Penhouët

Address:

 

9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex, France

Tel:

 

+33 1 41 89 02 47 / +33 1 41 89 87 49

Contact:

 

olivier.aubertin@ca-cib.com / Nicolas.penhouet@ca-cib.com

 

- 147 -



--------------------------------------------------------------------------------

HSBC FRANCE      

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

HSBC France, 109, avenue des Champs-Elysées, 75419 Paris Cedex 08

Tel:

 

+33 1 40 70 73 45 / +33 1 40 70 81 66

Contact:

 

philippe.gonand@hsbc.fr / edward.archer@hsbc.fr

NATIXIS      

/s/ Guillaume Camous

   

/s/ Joel Leroy

By:

 

Guillaume Camous

   

By:

 

Joel Leroy

Address:

 

47 Quai D’austerlitz 75013 Paris

Tel:

 

+33 1 58 32 56 37 / +33 1 58 19 34 06

Contact:

 

guillaume.camous@natixis.com / joel.leroy@natixis.com

SOCIETE GENERALE CORPORATE & INVESTMENT BANKING

/s/ Christophe Le Ridant

     

By:

 

Christophe Le Ridant

     

Address:

 

Tour Société Générale, 17, cours Valmy, 92987 Paris La Défense Cedex

Tel:

 

+33 1 42 13 48 36

     

Contact:

 

christophe.le-ridant@sgcib.com

     

 

- 148 -



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC.    

/s/ Jérôme Frizé

   

By:

 

Jérôme Frizé

     

Address:

 

RBS 94 Boulevard Haussmann 75008 Paris

Tel:

 

+33 1 55 30 84 52

Contact:

 

jerome.frize@rbs.com

THE MANDATED LEAD ARRANGERS

 

THE BANK OF TOKYO-MITSUBISHI UFJ LTD.

   

/s/ Geneviève Besson

   

By:

 

Geneviève Besson

     

Address:

 

Ropemaker Place 25 Ropemaker Street London EC2Y 9AN

Tel:

 

+33 1 44 77 48 26

Contact:

 

genevieve.besson@fr.mufg.jp

 

- 149 -



--------------------------------------------------------------------------------

BARCLAYS CAPITAL    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

1 Churchill Place, London E14 5HP

Tel:

 

+44 (0) 20 7773 0226

Contact:

 

Emma.Jones2@barclayscapital.com

BANCO BILBAO VIZCAYA ARGENTARIA S.A.    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

4 Plaza, San Nicolas, Bilbao, Spain

Tel:

 

+34 91 374 7839

Contact:

 

mrubio@grupobbva.com

 

- 150 -



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH      

/s/ Geoffroy De-Bretagne

     

By:

 

Geoffroy De-Bretagne

     

Address:

 

2, boulevard Konrad-Adenauer, L-1115 Luxembourg

Tel:

 

+352 42122 281 / +352 42122 637

Contact:

 

nigel.hibberd@db.com / markus.lewalski@db.com

MORGAN STANLEY BANK INTERNATIONAL LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

25 Cabot Square, Canary Wharf London E14 4QA

Tel:

 

+44 207 677 6500 / 5263

Contact:

 

gla.loandocs@morganstanley.com

 

- 151 -



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED

/s/ Gilles Mouterde

   

/s/ Dominique Collin

By:

 

Gilles Mouterde

   

By:

 

Dominique Collin

Address:

 

20 Rue de la Ville l’Evêque, 75008 Paris

Tel:

 

+33 1 44 71 40 20 / +33 1 44 71 40 06

Contact:

 

gilles_mouterde@fr.smbcgroup.com / dominique_collin@fr.smbcgroup.com

STANDARD CHARTERED BANK      

/s/ Lionel Vaxelaire

     

By:

 

Lionel Vaxelaire

     

Address:

 

1 Aldermanbury Square EC2V 7SB London United Kingdom

Tel:

 

+44 207 885 7551

     

Contact:

 

lionel.vaxelaire@sc.com

     

 

- 152 -



--------------------------------------------------------------------------------

UBS LIMITED      

/s/ Jean-Francois Brunet

     

By:

 

Jean-Francois Brunet

     

Address:

 

69 Boulevard Haussmann, 75008 Paris

Tel:

 

+33 1 48 88 33 91

     

Contact:

 

jean-francois.brunet@ubs.com

      THE ARRANGERS       ANZ BANK (EUROPE) LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

40 Bank Street, Canary Wharf, London E14 5EJ,

Tel:

 

+44 203229 2161 / 2154

Contact:

 

Grahame.Pilcher@ANZ.com / Leon.Dreyer@ANZ.com

 

- 153 -



--------------------------------------------------------------------------------

COMMBANK EUROPE LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

Strand Tower, Level 3, 31 The Strand, Sliema, SLM1022 Malta

Tel:

 

+356 2132 0812

Contact:

 

Mathew.cassin@cbamalta.com

CREDIT SUISSE INTERNATIONAL

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

One Cabot Square London E14 4QJ,

Tel:

 

+44 (0)20 7883 8879 / +44 (0) 207 888 5805

Contact:

 

garrett.lynskey@credit-suisse.com / david.anthony@credit-suisse.com

ROYAL BANK OF CANADA EUROPE LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

71 Queen Victoria Street London EC4V 4DE

Tel:

 

+44 20 7653-4363

Contact:

 

philip.ball@rbccm.com

 

- 154 -



--------------------------------------------------------------------------------

STATE STREET BANK GMBH

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

Brienner Str.59, 80333, Munich Germany

Tel:

 

+49 89 55878 143

Contact:

 

Munich-axa@statestreet.com

UNICREDIT

/s/ Francesco De Ghetto

   

/s/ Gerhard Philipp

By:

 

Mr. Francesco De Ghetto

   

By:

 

Mr. Gerhard Philipp

Address:

 

UniCredit Bank AG, Arabellastr. 12, 81925 Munich Germany

Tel:

 

+49 89 378 12100 / +49 89 378 15124

Contact:

 

francesco.deghetto@unicreditgroup.de / gerhard.philipp@unicreditgroup.de

 

- 155 -



--------------------------------------------------------------------------------

THE ORIGINAL LENDERS

 

ANZ BANK (EUROPE) LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

40 Bank Street, Canary Wharf, London E14 5EJ,

Tel:

 

+44 203229 2161 / 2154

Contact:

 

Grahame.Pilcher@ANZ.com / Leon.Dreyer@ANZ.com

BANCO BILBAO VIZCAYA ARGENTARIA S.A.

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

4 Plaza, San Nicolas, Bilbao, Spain

Tel:

 

+34 91 374 7839

Contact:

 

mrubio@grupobbva.com

 

- 156 -



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

1 Churchill Place, London E14 5HP

Tel:

 

+44 (0) 20 7773 0226

Contact:

 

Emma.Jones2@barclayscapital.com

BNP PARIBAS

/s/ Emmanuel Gendreau

   

/s/ Cécile Toulemonde

By:

 

Emmanuel Gendreau

   

By:

 

Cécile Toulemonde

Address:

 

37, place du marché Saint Honoré, France

Tel:

 

+ 33 1 43 16 86 28 / + 33 1 55 77 42 79

Contact:

 

emmanuel.gendreau@bnpparibas.com / ariane.ampelas@bnpparibas.com

CITIBANK INTERNATIONAL PLC

/s/ Gavin Westmoreland

   

By:

 

Gavin Westmoreland

     

Address:

 

Citigroup Centre, Canary Wharf, London E14 5LB, UK

Tel:

 

+33 1 7075 5223

Contact:

 

gavin.westmoreland@citi.com

 

- 157 -



--------------------------------------------------------------------------------

CITIBANK, NA    

/s/ Gavin Westmoreland

   

By:

 

Gavin Westmoreland

     

Address:

 

399 Park Avenue, New York, NY 10043, USA

Tel:

 

+33 1 7075 5223

Contact:

 

gavin.westmoreland@citi.com

COMMBANK EUROPE LIMITED    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

Strand Tower, Level 3, 31 The Strand, Sliema, SLM1022 Malta

Tel:

 

+356 2132 0812

     

Contact:

 

Mathew.cassin@cbamalta.com

      CRÉDIT AGRICOLE CORPORATION AND INVESTMENT BANK

/s/ Olivier Aubertin

   

/s/ Nicolas Penhouët

By:

 

Olivier Aubertin

   

By:

 

Nicolas Penhouët

Address:

 

9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex, France

Tel:

 

+33 1 41 89 02 47 / +33 1 41 89 87 49

Contact:

 

olivier.aubertin@ca-cib.com / Nicolas.penhouet@ca-cib.com

 

- 158 -



--------------------------------------------------------------------------------

CREDIT SUISSE INTERNATIONAL    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

One Cabot Square London E14 4QJ,

Tel:

 

+44 (0)20 7883 8879 / +44 (0) 207 888 5805

Contact:

 

garrett.lynskey@credit-suisse.com / david.anthony@credit-suisse.com

DEUTSCHE BANK LUXEMBOURG S.A.    

/s/ Geoffrey De-Bretagne

   

By:

 

Geoffroy De-Bretagne

     

Address:

 

2, boulevard Konrad-Adenauer, L-1115 Luxembourg

Tel:

 

+352 42122 281 / +352 42122 637

Contact:

 

nigel.hibberd@db.com / markus.lewalski@db.com

 

- 159 -



--------------------------------------------------------------------------------

HSBC BANK PLC    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

HSBC Bank Plc., Paris Branch, 15 rue Vernet, 75419 Paris Cedex

Tel:

 

+33 1 40 70 73 45 / +33 1 40 70 81 66

Contact:

 

philippe.gonand@hsbc.fr / edward.archer@hsbc.fr

HSBC BANK USA, NA    

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

452 Fifth Avenue, NY 10018

Tel:

 

716 841 6216 / 716 841 4178

Contact:

 

us.cmb.agency.5@us.hsbc.com

MORGAN STANLEY BANK INTERNATIONAL LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

25 Cabot Square, Canary Wharf London E14 4QA

Tel:

 

+44 207 677 6500 / 5263

Contact:

 

gla.loandocs@morganstanley.com

 

- 160 -



--------------------------------------------------------------------------------

NATIXIS    

/s/ Guillaume Camous

   

/s/ Joel Leroy

By:

 

Guillaume Camous

   

By:

 

Joel Leroy

Address:

 

47 Quai D’austerlitz 75013 Paris

Tel:

 

+33 1 58 32 56 37 / +33 1 58 19 34 06

Contact:

 

guillaume.camous@natixis.com / joel.leroy@natixis.com

ROYAL BANK OF CANADA EUROPE LIMITED

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

71 Queen Victoria Street London EC4V 4DE

Tel:

 

+44 20 7653-4363

Contact:

 

philip.ball@rbccm.com

SOCIETE GENERALE CORPORATE & INVESTMENT BANKING

/s/ Christophe Le Ridant

   

By:

 

Christophe Le Ridant

     

Address:

 

Tour Société Générale, 17, cours Valmy, 92987 Paris La Défense Cedex

Tel:

 

+33 1 42 13 48 36

Contact:

 

christophe.le-ridant@sgcib.com

 

- 161 -



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

/s/ Lionel Vaxelaire

   

By:

 

Lionel Vaxelaire

     

Address:

 

1 Aldermanbury Square EC2V 7SB London United Kingdom

Tel:

 

+44 207 885 7551

Contact:

 

lionel.vaxelaire@sc.com

STATE STREET BANK GMBH

/s/ Philippe Gonand

   

/s/ Edward Archer

By:

 

Mr. Philippe Gonand

   

By:

 

Mr. Edward Archer

Address:

 

Brienner Str.59, 80333, Munich Germany

Tel:

 

+49 89 55878 143

Contact:

 

Munich-axa@statestreet.com

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED

/s/ Gilles Mouterde

   

/s/ Dominique Collin

By:

 

Gilles Mouterde

   

By:

 

Dominique Collin

Address:

 

20 Rue de la Ville l’Evêque, 75008 Paris

Tel:

 

+33 1 44 71 40 20 / +33 1 44 71 40 06

Contact:

 

gilles_mouterde@fr.smbcgroup.com / dominique_collin@fr.smbcgroup.com

 

- 162 -



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ LTD.

/s/ Geneviève Besson

   

By:

 

Geneviève Besson

     

Address:

 

Le Centorial, 18, rue du Quatre Septembre, 75080 Paris CEDEX2 France

Tel:

 

+33 1 44 77 48 26

Contact:

 

genevieve.besson@fr.mufg.jp

THE ROYAL BANK OF SCOTLAND PLC.

/s/ Jérôme Frizé

   

By:

 

Jérôme Frizé

     

Address:

 

RBS 94 Boulevard Haussmann 75008 Paris

Tel:

 

+33 1 55 30 84 52

Contact:

 

jerome.frize@rbs.com

UBS AG

/s/ Jean-Francois Brunet

   

By:

 

Jean-Francois Brunet

     

Address:

 

677 Washington Boulevard, Stamford, CT 06901 USA

Tel:

 

+33 1 48 88 33 91

Contact:

 

jean-francois.brunet@ubs.com

 

- 163 -



--------------------------------------------------------------------------------

UBS LIMITED

/s/ Jean-Francois Brunet

   

By:

 

Jean-Francois Brunet

     

Address:

 

69 Boulevard Haussmann, 75008 Paris

Tel:

 

+33 1 48 88 33 91

Contact:

 

jean-francois.brunet@ubs.com

UBS LOAN FINANCE LLC

/s/ Jean-Francois Brunet

   

By:

 

Jean-Francois Brunet

     

Address:

 

677 Washington Boulevard, Stamford, CT 06901 USA

Tel:

 

+33 1 48 88 33 91

Contact:

 

jean-francois.brunet@ubs.com

UNICREDIT

/s/ Francesco De Ghetto

   

/s/ Gerhard Philipp

By:

 

Mr. Francesco De Ghetto

   

By:

 

Mr. Gerhard Philipp

Address:

 

UniCredit Bank AG, Arabellastr. 12, 81925 Munich Germany

Tel:

 

+49 89 378 12100 / +49 89 378 15124

Contact:

 

francesco.deghetto@unicreditgroup.de / gerhard.philipp@unicreditgroup.de

 

- 164 -